EXHIBIT 10.1

AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated
effective as of August 18, 2016 (the “Effective Date”), is by and among Diamond
Offshore Drilling, Inc., a Delaware corporation (the “Parent”), the Issuing
Banks, the Lenders party hereto, and Wells Fargo Bank, National Association, as
an issuing bank, as swing line lender, and as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Parent, the lenders party thereto, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of September 28, 2012, as
amended by that certain Extension Agreement and Amendment No. 1 to Credit
Agreement dated effective as of December 9, 2013, that certain Commitment
Increase Agreement and Amendment No. 2 to Credit Agreement dated effective as of
March 17, 2014, that certain Commitment Increase and Extension Agreement and
Amendment No. 3 to Credit Agreement dated effective as of October 22, 2014, and
that certain Extension Agreement and Amendment No. 4 to Credit Agreement dated
effective as of October 22, 2015 (as so amended, the “Credit Agreement”, the
capitalized terms of which are used herein as therein defined unless otherwise
defined herein);

WHEREAS, the Parent has requested, among other things, that the Lenders agree to
permit the Parent to add one or more Subsidiaries as new borrowers under the
Credit Agreement; and

WHEREAS, the Parent, the Administrative Agent and the Lenders party hereto have
agreed to make certain amendments to the Credit Agreement, each as provided for
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Amendments. The Credit Agreement (including its Schedules and
Exhibits) is hereby amended to read in its entirety as set forth in Annex I
attached hereto.

Section 2. Conditions Precedent. This Amendment shall become effective as of the
Effective Date upon the satisfaction of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Date, duly executed by all the parties
thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

(1) counterparts of this Amendment duly executed by the Parent, the
Administrative Agent, the Swingline Lender, each Issuing Bank and the Required
Lenders;



--------------------------------------------------------------------------------

(2) replacement notes duly executed by the Parent, to the extent requested by
any Lender, in the form of Exhibit D-1 or E-1 to the Credit Agreement (as
amended hereby), as applicable (and each Lender that receives a replacement Note
from the Parent agrees to return to the Parent, with reasonable promptness, each
applicable replaced Note that the Parent previously delivered to such Lender
under the Credit Agreement);

(3) a Guaranty executed by the Parent in favor of the Administrative Agent, for
the ratable benefit of the Lenders, in the form of Exhibit I to the Credit
Agreement (as amended hereby);

(4) a certificate from a Responsible Officer of the Parent dated as of the
Effective Date stating that, both immediately before and immediately after
giving effect to this Amendment, (i) all representations and warranties of the
Parent set forth in the Credit Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on and as of the Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) as of such specified
earlier date, and (ii) no Event of Default shall have occurred and be
continuing;

(5) a secretary’s certificate of the Parent dated the Effective Date and
certifying (i) that there have been no changes to the organizational documents
of the Parent since the Second Amendment Effective Date or attaching such
amendments, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the Executive Committee of the Board of Directors of
the Parent authorizing the execution and delivery of this Amendment, the
Guaranty and the Loan Documents executed in connection herewith, if any, the
performance of the Credit Agreement as amended hereby and the Guaranty and other
Loan Documents, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (iii) as to the incumbency and
specimen signature of each officer of the Parent executing this Amendment, any
Loan Document delivered in connection herewith, if any, or any other document
delivered in connection herewith on behalf of the Parent;

(6) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Parent;

(7) a legal opinion of Duane Morris, counsel for the Parent, in form and
substance reasonably acceptable to the Administrative Agent; and

(8) such other documents and governmental certificates as the Lender Parties may
reasonably request.

(b) Payment of Fees and Expenses. On the Effective Date, the Parent shall have
paid the fees required to be paid to the Administrative Agent and the Lenders,
including, without limitation, all costs and expenses which are payable pursuant
to Sections 9.03 and 2.16 of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. The Parent represents and warrants to
the Administrative Agent that the representations and warranties of the Parent
set forth in Article III of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) on the Effective Date
as if made on and as of the Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case they are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) as of such earlier date, and as if each reference in said
Article III to “this Agreement” or “the Loan Documents” included reference to
this Amendment.

Section 4. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. This
Amendment is, for the avoidance of doubt, a Loan Document under the Credit
Agreement. The execution and delivery of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any Loan Document, nor, except as herein provided,
constitute a waiver of any provision of the Credit Agreement or any Loan
Document. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended by this
Amendment. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Transmission by facsimile or electronic transmission (e.g., PDF) of
an executed counterpart of this Amendment shall be deemed to constitute due and
sufficient delivery of such counterpart.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

 

PARENT: DIAMOND OFFSHORE DRILLING, INC. By:  

/s/ Scott Kornblau

Name:  

Scott Kornblau

Title:  

Treasurer

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

LENDER PARTIES:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, an Issuing Bank, and a Lender By:  

/s/ Maxwell J. Felts

Name:  

Maxwell J. Felts

Title:  

Assistant Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and a Lender By:  

/s/ Jeffrey Miller

Name:  

Jeffrey Miller

Title:  

Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender By:  

/s/ Steven Smith

Name:  

Steven Smith

Title:  

Director

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as an Issuing Bank and a Lender By:  

/s/ Haifeng Xu

Name:  

Haifeng Xu

Title:  

Executive Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Issuing Bank and a Lender By:  

/s/ Mark Oberreuter

Name:  

Mark Oberreuter

Title:  

Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

Name:  

Peter Kardos

Title:  

Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Nina Johnson

Name:  

Nina Johnson

Title:  

Director

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Jake Lam

Name:  

Jake Lam

Title:  

Assistant Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Matthias Wong

Name:  

Matthias Wong

Title:  

Authorized Signatory

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mehmet Barlas

Name:  

Mehmet Barlas

Title:  

Authorized Signatory

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Hussam S. Alsahlani

Name:  

Hussam S. Alsahlani

Title:  

Vice President

 

Signature Page to Agreement and Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

Execution Version

ANNEX I

TO

AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

 

 

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of September 28, 2012

among

DIAMOND OFFSHORE DRILLING, INC.

and the other Borrowers named herein as Borrowers,

as Borrowers,

The Lenders Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC,

HSBC SECURITIES (USA) INC.,

CITIGROUP GLOBAL MARKETS INC.,

BANK OF CHINA, NEW YORK BRANCH,

SUNTRUST ROBINSON HUMPHREY, INC.,

BARCLAYS BANK PLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers and Joint Bookrunners

 

 

J.P. MORGAN SECURITIES LLC

and

HSBC SECURITIES (USA) INC.,

as Co-Syndication Agents

 

 

CITIGROUP GLOBAL MARKETS INC.,

BANK OF CHINA, NEW YORK BRANCH,

SUNTRUST BANK,

BARCLAYS BANK PLC,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Classification of Loans and Borrowings

     25   

Section 1.03

 

Terms Generally

     25   

Section 1.04

 

Accounting Terms; GAAP

     25   

Section 1.05

 

Foreign Currency

     26    ARTICLE II    The Credits   

Section 2.01

 

Commitments

     27   

Section 2.02

 

Commitment Increase

     27   

Section 2.03

 

Revolving Loans and Revolving Borrowings

     30   

Section 2.04

 

Requests for Borrowings

     30   

Section 2.05

 

Letters of Credit

     31   

Section 2.06

 

Funding of Revolving Borrowings

     38   

Section 2.07

 

Interest Elections; Conversions and Continuations

     38   

Section 2.08

 

Termination and Reduction of Commitments

     40   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     41   

Section 2.10

 

Swingline Loans

     42   

Section 2.11

 

Prepayment of Loans

     45   

Section 2.12

 

Fees

     46   

Section 2.13

 

Interest

     47   

Section 2.14

 

Alternate Rate of Interest

     48   

Section 2.15

 

Increased Costs

     49   

Section 2.16

 

Foreign Exchange Costs; Break Funding Payments

     50   

Section 2.17

 

Taxes

     51   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     55   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     57   

Section 2.20

 

Illegality

     59   

Section 2.21

 

Defaulting Lender

     59   

Section 2.22

 

Extension of Maturity Date

     62   

Section 2.23

 

Additional Borrowing Subsidiaries

     64   

Section 2.24

 

Removal of Borrowing Subsidiaries

     65    ARTICLE III    Representations and Warranties   

Section 3.01

 

Organization; Powers

     65   

Section 3.02

 

Authorization; Enforceability

     66   

Section 3.03

 

Governmental Approvals; No Conflicts

     66   

Section 3.04

 

Financial Condition; No Material Adverse Change

     66   

Section 3.05

 

Properties

     66   

Section 3.06

 

Litigation and Environmental Matters

     67   

Section 3.07

 

Compliance with Laws and Agreements; No Default

     67   

 

i



--------------------------------------------------------------------------------

Section 3.08

 

Investment Company Status

     67   

Section 3.09

 

Taxes

     67   

Section 3.10

 

ERISA

     67   

Section 3.11

 

Disclosure

     67   

Section 3.12

 

Sanctions and Anti-Corruption Laws

     68   

Section 3.13

 

EEA Financial Institutions

     69   

Section 3.14

 

Subsidiaries

     69    ARTICLE IV    Conditions   

Section 4.01

 

Effective Date

     69   

Section 4.02

 

Each Credit Event

     70   

Section 4.03

 

Determinations Under Sections 4.01 and 4.02

     71    ARTICLE V    Affirmative Covenants   

Section 5.01

 

Financial Statements; Ratings Change and Other Information

     71   

Section 5.02

 

Notices of Material Events

     72   

Section 5.03

 

Existence; Conduct of Business

     73   

Section 5.04

 

Payment of Tax Obligations

     73   

Section 5.05

 

Maintenance of Properties; Insurance

     73   

Section 5.06

 

Books and Records; Inspection Rights

     73   

Section 5.07

 

Compliance with Laws

     74   

Section 5.08

 

Use of Proceeds and Letters of Credit

     74   

Section 5.09

 

Covenant Upon a Change in Control

     74    ARTICLE VI    Negative Covenants   

Section 6.01

 

Liens

     75   

Section 6.02

 

Fundamental Changes

     76   

Section 6.03

 

Swap Agreements

     76   

Section 6.04

 

Transactions with Affiliates

     76   

Section 6.05

 

Subsidiary Indebtedness

     77   

Section 6.06

 

Consolidated Indebtedness to Total Capitalization Ratio

     77   

Section 6.07

 

Use of Proceeds

     77    ARTICLE VII    Events of Default   

Section 7.01

 

Events of Default

     78   

Section 7.02

 

Optional Acceleration of Maturity

     80   

Section 7.03

 

Automatic Acceleration of Maturity

     80   

Section 7.04

 

Remedies Cumulative, No Waiver

     81   

Section 7.05

 

Application of Payments

     81   

Section 7.06

 

Currency Conversion After Maturity

     82   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII    The Administrative Agent   

Section 8.01

 

Appointment and Authority

     82   

Section 8.02

 

Rights as a Lender

     82   

Section 8.03

 

Exculpatory Provisions

     83   

Section 8.04

 

Reliance by Administrative Agent, Swingline Lender and Issuing Banks

     84   

Section 8.05

 

Delegation of Duties

     84   

Section 8.06

 

Indemnification

     85   

Section 8.07

 

Resignation of Administrative Agent and Swingline Lender

     86   

Section 8.08

 

Non-Reliance on Administrative Agent and Other Lenders

     87   

Section 8.09

 

No Other Duties, etc

     87    ARTICLE IX    Miscellaneous   

Section 9.01

 

Notices

     87   

Section 9.02

 

Amendments, Waivers and Consents

     89   

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     90   

Section 9.04

 

Successors and Assigns

     93   

Section 9.05

 

Survival

     97   

Section 9.06

 

Counterparts; Integration; Effectiveness

     97   

Section 9.07

 

Severability

     97   

Section 9.08

 

Right of Setoff

     98   

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     98   

Section 9.10

 

WAIVER OF JURY TRIAL

     99   

Section 9.11

 

Headings

     99   

Section 9.12

 

Confidentiality

     99   

Section 9.13

 

Usury Not Intended

     100   

Section 9.14

 

Usury Recapture

     101   

Section 9.15

 

Payments Set Aside

     101   

Section 9.16

 

USA PATRIOT Act

     102   

Section 9.17

 

Judgment Currency

     102   

Section 9.18

 

Officer’s Certificates

     102   

Section 9.19

 

No Advisory or Fiduciary Responsibility

     102   

Section 9.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     103   

Section 9.21

 

Multiple Borrowers

     104   

Section 9.22

 

Limitation on Foreign Borrowing Subsidiaries’ Obligations

     105   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 6.01 – Existing Liens

Schedule 6.04 – Affiliate Transactions

Schedule 6.05 – Existing Indebtedness

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Commitment Increase

Exhibit C – Form of Borrowing Request

Exhibit D-1 – Form of Parent’s Revolving Note

Exhibit D-2 – Form of Borrowing Subsidiary’s Revolving Note

Exhibit E-1 – Form of Parent’s Swingline Note

Exhibit E-2 – Form of Borrowing Subsidiary’s Swingline Note

Exhibit F – Form of Opinion of Parent’s Counsel

Exhibit G-1 – Form of U.S. Tax Compliance Certificate

Exhibit G-2 – Form of U.S. Tax Compliance Certificate

Exhibit G-3 – Form of U.S. Tax Compliance Certificate

Exhibit G-4 – Form of U.S. Tax Compliance Certificate

Exhibit H – Form of Joinder Agreement

Exhibit I – Form of Guaranty

 

iv



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT

5-YEAR REVOLVING CREDIT AGREEMENT dated as of September 28, 2012 among DIAMOND
OFFSHORE DRILLING, INC., a Delaware corporation; the LENDERS party hereto; the
ISSUING BANKS party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning set forth in Section 2.20.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” at any time shall equal the sum of the Commitments of all
Lenders at such time. The Aggregate Commitment on the Fifth Amendment Effective
Date is $1,500,000,000.

“Agreement” means this 5-Year Revolving Credit Agreement, as the same may from
time to time be amended, modified, supplemented, extended or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) Daily One-Month LIBOR plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Effective Rate, respectively.

“Agreed Currency” means Dollars and, subject to Section 1.05, (a) British Pounds
Sterling, (b) Brazilian Reais, (c) Mexican Pesos, (d) Norwegian Kroner,
(e) Malaysian Ringgit, (f) Indonesian Rupiah and (g) any other Eligible Currency
approved in accordance with Section 1.05(b).

 

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of the Borrowers’ Subsidiaries,
any Lender, any Issuing Bank, any Co-Documentation Agent, any Co-Syndication
Agent, any Joint Lead Arranger, or the Administrative Agent, in each case from
time to time concerning or relating to bribery or corruption, including the
United Kingdom Bribery Act of 2010 and the FCPA.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments,
reductions or increases.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Loan or Performance Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread”, “Performance Letter
of Credit Spread”, or “Commitment Fee Rate”, as the case may be, based upon the
ratings (either express or implied) by S&P, Fitch and/or Moody’s, respectively,
applicable on such date to the Index Debt:

 

Index Debt Ratings

(S&P/Moody’s/

Fitch):

   Commitment
Fee Rate     ABR Spread     Eurodollar
Spread     Performance
Letter of
Credit
Spread  

Category 1

³A+/A1/A+

     0.06 %      0.00 %      0.75 %      0.375 % 

Category 2

A/A2/A

     0.08 %      0.00 %      0.875 %      0.4375 % 

Category 3

A-/A3/A-

     0.10 %      0.00 %      1.00 %      0.50 % 

Category 4

BBB+/Baa1/BBB+

     0.15 %      0.125 %      1.125 %      0.5625 % 

Category 5

£BBB/Baa2/BBB

     0.20 %      0.25 %      1.25 %      0.625 % 

The Applicable Rate shall be determined based on the rating as determined by
either S&P, Fitch or Moody’s of the Parent’s Index Debt. If at any time there is
a split among the ratings by S&P, Fitch and Moody’s such that all three ratings
fall in different Categories, the applicable Category shall be determined by the
ratings that is neither the highest nor the lowest of the three ratings, and if
at any time there is a split among ratings by S&P, Fitch and Moody’s

 

2



--------------------------------------------------------------------------------

such that two of such ratings are in one Category (the “Majority Level”) and the
third rating is in a different Category, the applicable ratings shall be at the
Majority Level. In the event that the Parent shall maintain ratings from only
two of S&P, Moody’s and Fitch and the Parent is split-rated and the ratings
differential is one level, the higher ratings will apply and if the ratings
differential is two levels or more, the level one level lower than the higher
rating will apply. If at any time Parent does not have a rating from at least
one of S&P or Moody’s, the applicable Category shall be set at Category 5. If
the rating system of S&P, Fitch or Moody’s shall change in such a way that the
ratings set forth in the chart above are no longer useful, in the Administrative
Agent’s reasonable judgment, or if any such rating agency shall cease to be in
the business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of the other rating agencies or if no such
agency is in the business of rating corporate debt obligations, at a level
determined in the Administrative Agent’s reasonable discretion.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a permitted assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between a Borrower and the Swingline Lender.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means any of the Parent and the Borrowing Subsidiaries, and
“Borrowers” means, collectively, the Parent and the Borrowing Subsidiaries.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.04.

“Borrowing Subsidiary” means any Subsidiary which has become a Borrowing
Subsidiary and entered into a Joinder Agreement in accordance with Section 2.23.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in either Houston, Texas or New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the recorded liability thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account in which the Administrative
Agent has a valid and perfected security interest and which is subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent containing cash deposited by or on behalf of the Parent
pursuant to the terms of this Agreement to be maintained with the Administrative
Agent in accordance with Sections 2.05(j) and 5.09.

“Cash Collateralize” means to deposit in the Cash Collateral Account, pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Lender Parties, as collateral for the Obligations or obligations of
Lenders to fund participations in respect of LC Exposure or Swingline Loans,
cash or deposit account balances or, if the Administrative Agent, the Swingline
Lender and each applicable Issuing Bank shall agree in their sole discretion,
other credit support or property (and if such other credit support or property
is provided under Section 5.09, if the Required Lenders agree in their sole
discretion), in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, the Swingline Lender and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means (a) any Person other than Permitted Holders owns,
directly or indirectly, beneficially or of record, or has the power to vote or
direct the voting of, Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Parent, (b) Permitted Holders cease to own, directly or
indirectly, beneficially or of record, or have the power to vote or direct the
voting of, Equity Interests representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent, or (c) any Borrowing Subsidiary ceases to be a Wholly-Owned Subsidiary
of the Parent.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Person that becomes a Lender after the date hereof, after the
date on which such Person becomes a Lender), of any of the following: (a) the
adoption or implementation of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,

 

4



--------------------------------------------------------------------------------

interpretation, implementation or application thereof by any Governmental
Authority having authority over any Lender or any Issuing Bank or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any Governmental Authority having authority over any Lender
or any Issuing Bank; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives made or issued by any Governmental
Authority in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“CI Lender” has the meaning set forth in Section 2.02(a).

“Co-Documentation Agents” means Citigroup Global Markets Inc., Bank of China,
New York Branch, SunTrust Bank, Barclays Bank PLC, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a co-documentation agent for
the Lenders hereunder, together with its successors in such capacity.

“Co-Syndication Agents” means J.P. Morgan Securities LLC and HSBC Securities
(USA) Inc., each in its capacity as a co-syndication agent for the Lenders
hereunder, together with its successors in such capacity.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced or
terminated from time to time pursuant to Section 2.08 or Section 2.19,
(c) increased and/or extended from time to time pursuant to Section 2.22 and
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment as of
the Fourth Amendment Effective Date is set forth on Schedule 2.01.

“Commitment Increase” has the meaning set forth in Section 2.02(a).

“Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).

“Communications” has the meaning set forth in Section 9.01(b)(i).

“Computation Date” means (a) if any Foreign Currency L/C is issued on the
Effective Date, the Effective Date and (b) so long as any Foreign Currency L/C
issued hereunder is outstanding, (i) the last Business Day of each week,
(ii) the date a draw is funded on any Foreign Currency L/C, (iii) the date of
any proposed Borrowing or proposed issuance or increase of a Foreign Currency
L/C, (iv) the date of any increase or reduction of Commitments, and (v) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall require.

 

5



--------------------------------------------------------------------------------

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated September 5, 2012 relating to the Parent and the Transactions.

“Consolidated Indebtedness” means, at the date of any determination thereof, the
aggregate principal amount of all Indebtedness of the Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Assets” means, at the date of any determination thereof, an
amount equal to the aggregate book value of the assets of the Parent and its
Subsidiaries, minus all current liabilities of the Parent and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at the date of any determination thereof,
stockholders’ equity of the Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at the date of any determination
thereof, the sum of (a) Consolidated Net Worth, minus (b) the net book value of
all assets, after deducting any reserves applicable thereto, which would be
treated as intangible under GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum at such
time, without duplication, of (a) such Lender’s Applicable Percentage of the
principal amount of the outstanding Revolving Loans, (b) such Lender’s
Applicable Percentage of the LC Exposure and (c) such Lender’s Applicable
Percentage of the Swingline Exposure.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one (1) month period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declining Lender” has the meaning set forth in Section 2.22(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Lender’s good faith determination that one

 

6



--------------------------------------------------------------------------------

or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Parent, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing, or has made a public statement to the effect, that
it does not intend to comply with its funding obligations hereunder (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent,
to confirm in writing to the Administrative Agent and the Parent that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the Parent
in form and substance satisfactory to the Administrative Agent and the Parent),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (iii) become the
subject of a Bail-In Action. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon
delivery of written notice of such determination to the Parent, each Issuing
Bank, the Swingline Lender and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Parent’s Annual Report on Form 10-K for
the year ended December 31, 2011, the Parent’s Quarterly Reports on Form 10-Q
for the quarters ended March 31, 2012 and June 30, 2012, and as set forth in
Schedule 3.06.

“Disqualified Lender” means each of those Persons set forth in the list
delivered by the Parent to the Administrative Agent and the Lenders prior to the
Third Amendment Effective Date and the Affiliates of the Persons set forth in
such list.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Exchange Rate (determined as of the most recent
Computation Date).

 

7



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by the applicable Issuing Bank for issuing letters of credit or honoring drafts
presented under letters of credit in such currency, and (d) there is no
restriction or prohibition under any applicable Legal Requirements against the
use of such currency for such purposes.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8) (1988).

“Environmental Laws” means all federal, state, and local laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, and relating to, or in connection with the Environment, health, or
safety, including CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) generation, manufacture, handling, distribution in commerce, use,
treatment, processing, recycling, reclamation, cleanup, storage, disposal or
transportation of Hazardous Materials; (c) exposure of any Person or Property to
Hazardous Materials; or (d) the safety or health of employees.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

8



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means with respect to any Person, any shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
such Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Base Rate” means (a) for any interest calculation with respect to an
ABR Loan on any date, (i) the rate per annum (rounded upward, if necessary, to
the nearest whole multiple of 1/100th of 1%) equal to the rate per annum set
forth on the Reuters Screen LIBOR01 page (or on any successor or substitute page
of such service, or any successor to or substitute for such service providing
quotations of interest rates applicable to Dollar deposits being delivered

 

9



--------------------------------------------------------------------------------

in the London interbank market, as reasonably determined by the Administrative
Agent from time to time) at approximately 11:00 a.m., London, England time (or
as soon thereafter as practicable) determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum reasonably determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or maintained and with a term equal to one
month would be offered by the Administrative Agent’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination, and (b) in determining the Eurodollar Rate for all other
purposes, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/100th of 1%) equal to the rate per annum set forth on the Reuters
Screen LIBOR01 page (or on any successor or substitute page of such service, or
any successor to or substitute for such service providing quotations of interest
rates applicable to Dollar deposits being delivered in the London interbank
market, as reasonably determined by the Administrative Agent from time to time)
at approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) on the date that is two Business Days before the first day of the
applicable Interest Period as the London Interbank Offered Rate, for deposits in
Dollars for a period equal to such Interest Period; provided that, if such
quotation is not available for any reason, then for purposes of this clause (b),
and subject to clause (ii) of Section 2.14, the Eurodollar Base Rate shall then
be the rate reasonably determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Loans being made, continued or converted by the Lenders and with a
term equivalent to such Interest Period are offered to major banks in the London
interbank market by the Administrative Agent at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period;
provided further that, if the rate set forth on the reference page referred to
above or provided by such successor or substitute service for a determination is
less than zero, the Eurodollar Base Rate shall be deemed to be zero for the
purposes of such determination.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate  =          

Eurodollar Base Rate                           

1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Reserve Percentage” means, for any Interest Period for all
Eurodollar Borrowings comprising part of the same Borrowing, the reserve
percentage (expressed as a decimal, carried out to five decimal places)
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

 

10



--------------------------------------------------------------------------------

and

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Default” has the meaning set forth in Section 7.01.

“Excess” has the meaning set forth in Section 2.11(c).

“Exchange Rate” means, on any Business Day, with respect to any calculation of
the Dollar Equivalent with respect to any Foreign Currency on such date or any
calculation of the Foreign Currency Equivalent on such date, the Administrative
Agent’s spot rate of exchange in the interbank market where its currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 12:00 noon local time at such date for the purchase of
such Foreign Currency with Dollars or the purchase of Dollars with such Foreign
Currency, as the case may be, for delivery two Business Days later; provided
that if at the time of any such determination no such spot rate can reasonably
be quoted, the Administrative Agent may use any reasonable method (including
obtaining quotes from three or more market makers for such Foreign Currency) as
it deems appropriate to determine such rate and such determination shall be
presumed correct absent manifest error.

“Excluded Taxes” means any of the following Taxes either imposed on or with
respect to any Recipient or which are required to be withheld or deducted from a
payment to any Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the Legal
Requirements of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction (or any political
subdivision thereof) imposing such Taxes, or (ii) that are Other Connection
Taxes; (b) United States federal withholding Taxes imposed on amounts payable to
or for the account of such Recipient with respect to an applicable interest in
any Loan or Commitment pursuant to any Legal Requirement in effect on the date
on which (1) such Lender acquires such interest in any Loan or Commitment (other
than pursuant to an assignment request under Section 2.19 hereof), or (2) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17 hereof, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to or resulting or arising from such Recipient’s failure
to comply with Section 2.17(f); and (d) any United States federal withholding
Taxes imposed under FATCA.

“Extending Lender” has the meaning set forth in Section 2.22(b).

“Extension Effective Date” has the meaning set forth in Section 2.22(c)

“FAS 133” means Statement 133, Accounting for Derivative Instruments and Hedging
Activities, of the Financial Accounting Standards Board, along with any
interpretations, implementation guides and technical or practice bulletins from
time to time relating thereto.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), including any current or future
regulations promulgated thereunder and any official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum calculated by the New York Federal Reserve Bank based on such day’s
federal funds transactions with members of the Federal Reserve System (as
determined in such manner as the New York Federal Reserve Bank shall set forth
on its public website from time to time) and published on the Business Day next
succeeding such day, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it provided that if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Fee Letters” means (a) the letter agreements dated as of (i) September 5, 2012,
(ii) February 26, 2014, (iii) October 2, 2014, and (iv) October 13, 2015, each
among Wells Fargo, Wells Fargo Securities, LLC and the Parent, (b) the letter
agreement dated as of September 5, 2012 between Bank of China, New York Branch
and the Parent, (c) the letter agreement dated as of September 5, 2012 between
Citigroup Global Markets Inc. and the Parent, (d) the letter agreement dated as
of September 5, 2012 among HSBC Bank USA, National Association, HSBC Securities
(USA) Inc. and the Parent, (e) the letter agreement dated as of September 5,
2012 among JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and the Parent,
and (f) the letter agreement dated as of October 22, 2014 between The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and the Parent.

“Fifth Amendment” means that certain Agreement and Amendment No. 5 to Credit
Agreement dated as of August 18, 2016 among the Parent, the Lenders party
thereto, and the Administrative Agent.

“Fifth Amendment Effective Date” means August 18, 2016.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“First Amendment” means that certain Extension Agreement and Amendment No. 1 to
Credit Agreement dated as of December 9, 2013 among the Parent, the Lenders
party thereto, and the Administrative Agent.

“First Amendment Effective Date” means December 9, 2013.

“Fitch” means Fitch, Inc., and any successor thereto that is a nationally
recognized rating agency.

 

12



--------------------------------------------------------------------------------

“Foreign Currency” means any currency other than Dollars.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Exchange Rate (determined as of
the most recent Computation Date).

“Foreign Currency L/C” means any Letter of Credit issued or deemed issued
hereunder which is denominated in any Foreign Currency.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the Legal Requirements of a
jurisdiction other than that in which such Borrower is resident for Tax
purposes.

“Fourth Amendment” means that certain Extension Agreement and Amendment No. 4 to
Credit Agreement dated as of October 22, 2015 among the Parent, the Lenders
party thereto, and the Administrative Agent.

“Fourth Amendment Effective Date” means October 22, 2015.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure in connection with Letters of Credit issued by such
Issuing Bank, other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been funded by it, reallocated to other Lenders or
Cash Collateralized in accordance with the terms hereof, and (b) with respect to
the Swingline Lender, such Defaulting Lender’s Applicable Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been funded by it, reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services

 

13



--------------------------------------------------------------------------------

for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranty” means that certain Guaranty dated as of the Fifth Amendment Effective
Date, executed by the Parent in favor of the Administrative Agent, for the
ratable benefit of the Lenders, in the form of Exhibit I, as it may be amended
or modified and as in effect from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning set forth in Section 2.02(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable and accrued expenses, liabilities or other obligations to pay the
deferred purchase price of property or services, from time to time incurred in
the ordinary course of business which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, the term “Indebtedness” shall exclude Non-Recourse Indebtedness
incurred by the Parent or any of its Subsidiaries after the Effective Date (or,
in the case of Non-Recourse Indebtedness assumed in connection with an
acquisition by the Parent or any of its Subsidiaries after the Effective Date,
in existence on the date of such acquisition) that, to the extent secured, is
secured only by a Lien in specified assets (x) acquired by the Parent or any
Subsidiary after the Effective Date and (y) acquired with the proceeds of such
Non-Recourse Indebtedness.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (b) to the extent not described in clause
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such other period as the applicable Borrower may request, unless funds are
not available to one or more Lenders for such proposed period) thereafter, as
the applicable Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made or deemed made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment Grade Person” means, with respect to any Equity Interests of the
Parent, a Person that has, at the time it acquires such Equity Interests or the
power to vote or direct the voting of such Equity Interests, issued unsecured
senior debt (that is not guaranteed or supported by third-party credit
enhancement) that has (a) a rating from S&P of A or above and (b) a rating from
Moody’s of A2 or above.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of Wells Fargo, JPMorgan Chase Bank, N.A., HSBC Bank
USA, National Association, Bank of China, New York Branch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and any other Lender designated as an Issuing Bank
by the Parent with the consent of such Lender and the Administrative Agent (such
consent of the Administrative Agent not to be unreasonably withheld, conditioned
or delayed), in each case, in its capacity as an issuer of any Letter of Credit
hereunder. Each Issuing Bank may, with the consent of the applicable Borrower,

 

15



--------------------------------------------------------------------------------

arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” means an agreement substantially in the form of Exhibit H by
which a Subsidiary becomes a Borrower Subsidiary.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities
LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc., Bank of China,
New York Branch, SunTrust Robinson Humphrey, Inc., Barclays Bank PLC and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint lead
arranger hereunder.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of any Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
Dollar Equivalent of the total LC Exposure at such time.

“Legal Requirement” means any law, statute, ordinance, decree, code, act,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X,
whether now or hereafter in effect.

“Lender Parties” means the Administrative Agent, the Swingline Lender, each
Issuing Bank, and the Lenders.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02, Section 2.22 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.05 of
this Agreement, as extended or otherwise modified from time to time by the
Issuing Bank that issued such letter of credit.

“Letter of Credit Documents” means all Letters of Credit, letter of credit
applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith.

“Letter of Credit Maximum Amount” means $250,000,000; provided that, on and
after the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of

 

16



--------------------------------------------------------------------------------

a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” means this Agreement, the Notes, if any, the Letters of Credit,
if any, the Fee Letters, any account control agreement contemplated by the
definition of Cash Collateral Account, any AutoBorrow Agreement, the Guaranty,
any amendment of or consent or waiver under the foregoing, and each other
agreement, instrument or document executed and delivered at any time in
connection with this Agreement that the Administrative Agent and the Parent
designate in writing as a “Loan Document.”

“Loans” means the loans (including Revolving Loans and Swingline Loans) made by
the Lenders or the Swingline Lender to the Borrowers pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition of the Parent and the Subsidiaries taken as a
whole, or (b) the ability of any Borrower to perform any of its payment
obligations under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the net obligations in an amount
equal to (i) if such Swap Agreement has been terminated, the termination value
thereof, or (ii) if such Swap Agreement has not been terminated, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such Swap Agreement.

“Maturity Date” means, with respect to each Lender, the date specified for such
Lender in the column captioned “Maturity Date” set forth on Schedule 2.01, as
such date may be, and may heretofore have been, extended by the relevant Lenders
pursuant to Section 2.22.

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirements.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto that
is a nationally recognized rating agency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, with respect to any Subsidiary at the date of any
determination thereof, stockholders’ equity of such Subsidiary, determined in
accordance with GAAP.

“New Borrower” has the meaning set forth in Section 2.23.

“New Funds Amount” has the meaning set forth in Section 2.02(d).

 

17



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means any Indebtedness (for this purpose, excluding
the last sentence of the definition of “Indebtedness”) of any Person in respect
of which the holder or holders thereof (a) shall have recourse only to, and
shall have the right to require the obligations of such Person to be performed,
satisfied, and paid only out of, certain specified property or assets of such
Person and (b) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to any Borrower, any Subsidiary or any of their
property or assets (other than such specified assets), whether for principal,
interest, fees, expenses or otherwise (except for customary “bad boy” exceptions
for acts of such Person including fraud, gross negligence, willful misconduct,
and unlawful acts and such other customary “bad boy” exceptions as are
reasonably acceptable to the Administrative Agent).

“Non-U.S. Borrower” has the meaning set forth in Section 2.15(a).

“Notice” has the meaning set forth in Section 9.01(b)(ii).

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

“Note” means any Revolving Note or Swingline Note.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications and other amounts now or hereafter owed
by the Borrowers (or any Borrower) to the Lenders, the Swingline Lender, the
Issuing Banks or the Administrative Agent under this Agreement and the Loan
Documents (including the LC Exposure) and any increases, extensions and
rearrangements of those obligations under any amendments, supplements and other
modifications of the Loan Documents.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Borrower Obligations” has the meaning set forth in Section 9.21(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, performed under, or perfected a security
interest under any Loan Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, or from the receipt of or
perfection of a security interest or otherwise with respect to, under any Loan
Document, except that “Other Taxes” shall not include (a) any such Taxes,
charges or levies arising or resulting from a Recipient’s gross negligence,
willful misconduct or unlawful act, as determined in a final and non-appealable
judgment by a court of competent jurisdiction, or (b) any such Taxes that are
Other Connection Taxes that are imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19).

 

18



--------------------------------------------------------------------------------

“Parent” means Diamond Offshore Drilling, Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d)(iv).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not delinquent or which thereafter
can be paid without penalty, or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, workmen’s materialmen’s, maritime,
landlord’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business (including those arising in the ordinary course of
business in connection with rig upgrades and/or construction projects from time
to time) (or deposits or pledges to obtain the release of such obligation) and
securing obligations that are not overdue by more than 30 days in regard to
domestic assets or 90 days in regard to international assets or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(c) pledges, deposits or other Liens arising in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance, old-age
benefits, and other social security laws or regulations, or in connection with
obtaining or maintaining self-insurance or to obtain the benefits of any law,
regulation or arrangement pertaining to unemployment insurance, old-age
pensions, social security or similar matters;

(d) deposits, pledges and other Liens to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) judgment liens in respect of judgments, or in connection with surety or
appeal or customs bonds or the like in connection with bonding such judgments or
awards, that do not constitute an Event of Default under clause (i) of
Section 7.01;

(f) easements, zoning restrictions, planning or environmental laws and municipal
regulations, rights-of-way, servitudes, restrictions, conditions, covenants,
exceptions and reservations and similar encumbrances on real property imposed by
law or arising in the

 

19



--------------------------------------------------------------------------------

ordinary course of business and other deficiencies in title of any property or
right of way that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Parent or any Subsidiary;

(g) Liens of sellers of goods to the Parent and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(h) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law to terminate such right, power, franchise, license or permit or to purchase,
condemn, expropriate or recapture or to designate a purchaser of any of the
property of a Person;

(i) Liens imposed by ERISA (or comparable foreign laws) which are being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended to provide collateral to the depository
institution;

(k) any Lien arising hereunder or under any other Loan Document; and

(l) Liens created or evidenced or resulting from financing statements regarding
operating leases that are not synthetic leases filed by lessors of property (but
only with respect to the property so leased);

provided that, except as provided in clause (k) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Permitted Holder” means Loews Corporation, a Delaware corporation, any of its
Affiliates, any Investment Grade Person, or any combination thereof.

“Permitted Investment” means any of the following investments:

(a) direct general obligations of, or obligations fully and unconditionally
guaranteed as to the timely payment of principal and interest by, the United
States or any agency or instrumentality thereof having maturities of not more
than six months from the date of acquisition, but excluding any such securities
whose terms do not provide for payment of a fixed Dollar amount upon maturity or
call for redemption;

(b) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months, overnight bank deposits, and other
short-term deposit instruments, in each case with any domestic commercial bank
having capital and surplus in excess of $1,000,000,000 and having a rating of at
least “A2” (or the equivalent thereof) by Moody’s, at least “A” (or the
equivalent thereof) by S&P; or

(c) any other short-term, marketable, investment-grade security or obligation
requested by the Parent and acceptable to the Administrative Agent in its sole
discretion.

 

20



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(b)(i).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, which rate may not be the lowest rate of interest
charged by such Lender to its customers; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Protesting Lender” has the meaning set forth in Section 2.23.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).

“Reduction Amount” has the meaning set forth in Section 2.02(d).

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, managers
and advisors of such Person and such Person’s Affiliates.

“Removed Borrower” has the meaning set forth in Section 2.24.

“Replacement Lender” has the meaning set forth in Section 2.19(b).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

21



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of a Borrower.

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

“Revolving Loan” has the meaning set forth in Section 2.01.

“Revolving Note” means a promissory note of a Borrower payable to the order of a
Lender in the amount of such Lender’s Commitment, in substantially the form of
Exhibit D-1 or Exhibit D-2, as applicable, evidencing indebtedness of such
Borrower to such Lender resulting from Revolving Loans owing to such Lender.

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly Controlled by, or (c) a person that, to the
knowledge of any Borrower, acts on behalf of a country or territory that is the
subject of, or target of, comprehensive country-based Sanctions, including a
Sanctions program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, in each case to the extent that such program is
applicable to such agency, organization or person.

“Sanctioned Person” means, at any time, a person named at such time on the list
of Specially Designated Nationals and Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as
otherwise published from time to time, or any publicly available
Sanctions-related list of designated persons maintained by an applicable
Governmental Authority.

“Sanctions” means any economic or financial sanctions imposed, administered or
enforced from time to time by (a) any applicable Governmental Authority of the
United States of America, including those administered by OFAC or the U.S.
Department of State, or (b) Her Majesty’s Treasury of the United Kingdom, the
United Nations Security Council or the European Union, or any European Union
member state, or any agency or subdivision of any of the foregoing, and shall
include any regulations, rules, and executive orders issued in connection
therewith.

“Second Amendment Effective Date” means March 17, 2014.

“Significant Subsidiary” means any Subsidiary, the Net Worth of which represents
more than 10% of Consolidated Net Worth. Notwithstanding the foregoing, each
Borrowing Subsidiary shall be deemed a “Significant Subsidiary”.

 

22



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent, unless otherwise provided.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock option plan or
stock appreciation right or phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Borrower or any Affiliate of a Borrower shall be
a Swap Agreement.

“Swingline Borrowing” means a Borrowing consisting of Swingline Loans made by
the Swingline Lender pursuant to Section 2.10 or, if an AutoBorrow Agreement is
in effect, any transfer of funds pursuant to such AutoBorrow Agreement.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its Applicable Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender” means the Person acting as the Administrative Agent from time
to time (acting in its capacity as the Lender of Swingline Loans hereunder),
which shall be Wells Fargo on the Effective Date.

“Swingline Loan” means any loan made by the Swingline Lender to any Borrower
pursuant to Section 2.10.

“Swingline Note” means the promissory note made by a Borrower, payable to the
order of the Swingline Lender, in substantially the form of Exhibit E-1 or E-2,
as applicable, evidencing the indebtedness of such Borrower to the Swingline
Lender resulting from Swingline Loans.

“Swingline Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii) 10
Business Days following the date such Swingline Loan is made, and (iii) the
Maturity Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier
to occur of (i) 10 Business Days following the date such Swingline Loan is made
and (ii) the Maturity Date.

 

23



--------------------------------------------------------------------------------

“Swingline Sublimit Amount” means, at any time, an amount equal to $100,000,000;
provided that, on and after the Maturity Date, the Swingline Sublimit Amount
shall be zero.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Third Amendment” means that certain Commitment Increase and Extension Agreement
and Amendment No. 3 to Credit Agreement dated as of October 22, 2014 among the
Parent, the Lenders party thereto, and the Administrative Agent.

“Third Amendment Effective Date” means October 22, 2014.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Indebtedness as of such date plus (b) Consolidated Tangible
Net Worth as of such date.

“Transactions” means the execution, delivery and performance by the Borrowers of
the Loan Documents, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

“United States Person” or “U.S. Person” means any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned Subsidiary” means any Person all of whose issued and outstanding
shares of capital stock are owned by the Parent directly or indirectly through
one or more other Persons all of whose issued and outstanding shares of capital
stock are owned, directly or indirectly, by the Parent, other than, in the case
of any Subsidiary that is not organized under the laws of any political
subdivision of the United States, with respect to any directors’ qualifying
shares required by the laws of the jurisdiction where such Subsidiary is
organized.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower, as applicable, and the Administrative
Agent.

 

24



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any rating by any rating agency shall be construed to refer to such rating or
its equivalent under any successor rating categories of such rating agency and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For the
avoidance of doubt, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

25



--------------------------------------------------------------------------------

Section 1.05 Foreign Currency.

(a) Exchange Rates; Currency Equivalents.

(i) On each Computation Date, the Administrative Agent shall determine the
Exchange Rate with respect to each Foreign Currency in which any LC Exposure or
any of the then outstanding Foreign Currency L/Cs are denominated, as of such
Computation Date and notify the Issuing Banks and the Parent in writing of the
effective Exchange Rate with respect to such Foreign Currency. The Exchange Rate
with respect to such Foreign Currency so determined shall become effective as of
such Computation Date and shall remain effective until the next succeeding
Computation Date. Except for purposes of financial statements delivered by the
Parent hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.

(ii) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be, with respect to such
Foreign Currency L/C, the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

(b) Agreed Currencies.

(i) The Parent may from time to time request that Letters of Credit be issued in
any Agreed Currency. The issuance, increase or extension of any Foreign Currency
L/C (other than those denominated in an Agreed Currency) shall be subject to the
approval of the applicable Issuing Bank.

(ii) The Parent may request that the Administrative Agent and an Issuing Bank
designate any Eligible Currency as an Agreed Currency and such request shall be
made to such Issuing Bank and the Administrative Agent not later than 11:00
a.m., 10 Business Days prior to the date of any desired issuance of a Letter of
Credit in any such Eligible Currency (or such other time or date as may be
agreed by the Administrative Agent and such Issuing Bank in their sole
discretion). Each of the Administrative Agent and the applicable Issuing Bank
shall notify the Parent whether it consents, in its sole discretion, to
designate such Eligible Currency as an Agreed Currency.

(iii) Any failure by an Issuing Bank or the Administrative Agent to respond to
such request prior to 10 Business Days after such request shall be deemed to be
a refusal by such Issuing Bank or the Administrative Agent to permit Letters of
Credit to be issued in such requested currency. If an Issuing Bank and the
Administrative Agent consent to such designation of the requested Eligible
Currency as an Agreed Currency, such currency shall be deemed for all purposes
to be an Agreed Currency hereunder for purposes of any Letter of Credit
issuances by such Issuing Bank.

(iv) If, after the designation of any Foreign Currency as an Agreed Currency
(including any designation thereof on the date hereof and any other designations
made pursuant to this Section 1.05(b)), (A) currency control or other exchange
regulations are imposed

 

26



--------------------------------------------------------------------------------

in the country in which such currency is issued with the result that different
types of such currency are introduced, (B) such currency, in the reasonable
determination of the Administrative Agent or the applicable Issuing Bank, no
longer qualifies as an “Eligible Currency” or (C) in the reasonable
determination of the Administrative Agent or the applicable Issuing Bank, a
Dollar Equivalent of such currency is not readily calculable, then (1) the
Administrative Agent (or if applicable, the applicable Issuing Bank) shall
promptly notify the Parent (and, in the case of a determination made by an
Issuing Bank, the Administrative Agent), and (2) such currency shall no longer
be an Agreed Currency until such time as the Administrative Agent or such
Issuing Bank, as applicable, as provided herein, agrees to reinstate such
currency as an Agreed Currency.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans (each a “Revolving Loan”) in Dollars to any
Borrower from time to time on any Business Day during the Availability Period in
an aggregate outstanding principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the aggregate
Credit Exposures of all Lenders exceeding the Aggregate Commitment in effect at
such time. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

Section 2.02 Commitment Increase.

(a) General. Subject to the terms and conditions set forth herein, the Parent
shall have the right, without the consent of the Lenders, from time to time
prior to the Maturity Date to cause an increase in the Aggregate Commitment (a
“Commitment Increase”) by adding to this Agreement one or more additional
lenders that are not already Lenders hereunder and that are not Persons
described in Section 9.04(b)(v) (each, a “CI Lender”) or by allowing one or more
existing Lenders (other than a Defaulting Lender) to increase their respective
Commitments (each, an “Increasing Lender”); provided that (i) both before and
immediately after giving effect to such Commitment Increase, no Event of Default
shall have occurred and be continuing as of the relevant Commitment Increase
Effective Date, (ii) no such Commitment Increase shall be less than $25,000,000,
(iii) the aggregate amount of all such Commitment Increases after the Second
Amendment Effective Date but prior to or on the Third Amendment Effective Date
shall not exceed $500,000,000, and the aggregate amount of all such Commitment
Increases after the Third Amendment Effective Date shall not exceed
$500,000,000, (iv) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion), (v) the written consent of the
Administrative Agent, the Swingline Lender and each Issuing Bank shall be
required for the addition of any CI Lender (such consent not to be unreasonably
withheld, conditioned, or delayed) and (vi) if, on the effective date of such
increase, any Loans have been funded, then the applicable Borrowers shall be
obligated to pay any breakage fees or costs that are payable pursuant to
Section 2.16 in connection with the reallocation of such outstanding Loans.

(b) Notice. The Parent shall provide the Administrative Agent with written
notice (a “Notice of Commitment Increase”) in the form of Exhibit B attached
hereto of its

 

27



--------------------------------------------------------------------------------

intention to increase the Aggregate Commitment pursuant to this Section 2.02.
Each such Notice of Commitment Increase shall be signed by the Parent, the CI
Lenders, the Increasing Lenders, and the persons required by Section 2.02(a)(v)
and shall specify (i) the proposed effective date of such Commitment Increase
(each such date, a “Commitment Increase Effective Date”), which date shall be no
earlier than five (5) Business Days after receipt by the Administrative Agent of
such Notice of Commitment Increase and shall be at least 30 days prior to the
Maturity Date, (ii) the amount of the requested Commitment Increase (provided
that after giving effect to such requested Commitment Increase, the aggregate
amount of all Commitment Increases does not exceed the amount set forth in
subsection (a)(iii) above), (iii) the identity of each CI Lender or Increasing
Lender, and (iv) the amount of the respective Commitments of the then existing
Lenders and the CI Lenders from and after the Commitment Increase Effective
Date. If the Maturity Date has been extended for any Lender(s) pursuant to
Section 2.22, the Notice of Commitment Increase shall also specify the Maturity
Date applicable to the additional Commitment of each CI Lender and Increasing
Lender, as the case may be, which Maturity Date shall be (x) in the case of a CI
Lender, a date on which Commitments of at least one existing Lender currently
expire and (y) in the case of an Increasing Lender, the Maturity Date applicable
to such Increasing Lender’s Commitments in effect prior to such Commitment
Increase.

(c) Delivery of Funds. On each Commitment Increase Effective Date, to the extent
that there are Loans outstanding as of such date, (i) each CI Lender shall, by
wire transfer of immediately available funds, deliver to the Administrative
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the applicable Borrowers
pursuant to this Agreement on such Commitment Increase Effective Date, (ii) each
Increasing Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such Increasing Lender’s New Funds Amount,
which amount, for each such Increasing Lender, shall constitute Loans made by
such Increasing Lender to the applicable Borrowers pursuant to this Agreement on
such Commitment Increase Effective Date, (iii) the Administrative Agent shall,
by wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment, to the extent necessary to
keep the outstanding Revolving Loans ratable to reflect the revised Applicable
Percentages of the Lenders arising from such increase, by the applicable
Borrowers, ratably in accordance with the respective principal amounts thereof,
of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the applicable Borrowers shall be responsible to pay
to each Lender any breakage fees or costs that are payable pursuant to
Section 2.16 in connection with the reallocation of any outstanding Loans.

(d) Defined Terms. For purposes of this Section 2.02 and Exhibit B, the
following defined terms shall have the following meanings: (i) “New Funds
Amount” means, on any Commitment Increase Effective Date, the amount equal to
the product of an Increasing Lender’s increased Commitment or a CI Lender’s
Commitment (as applicable) represented as a percentage of the Aggregate
Commitment after giving effect to any Commitment Increase on such Commitment
Increase Effective Date, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to such Commitment Increase, if any, as
of such Commitment Increase Effective Date (without regard to any increase in
the aggregate principal amount of Loans as a result of Borrowings made after
giving effect to such Commitment Increase on such Commitment Increase Effective
Date); (ii) “Reducing Percentage

 

28



--------------------------------------------------------------------------------

Lender” means each then existing Lender immediately prior to giving effect to
any Commitment Increase that does not increase its respective Commitment as a
result of such Commitment Increase and whose relative percentage of the
Commitments shall be reduced after giving effect to such Commitment Increase;
and (iii) “Reduction Amount” means the amount by which a Reducing Percentage
Lender’s outstanding Loans decrease as of any Commitment Increase Effective Date
as a result of the Commitment Increase occurring on such Commitment Increase
Effective Date (without regard to the effect of any Borrowings made on such
Commitment Increase Effective Date after giving effect to the Commitment
Increase occurring on such Commitment Increase Effective Date).

(e) Effect of Commitment Increase. Each Commitment Increase shall become
effective on its Commitment Increase Effective Date and upon such effectiveness
(i) the Administrative Agent shall record in the register each CI Lender’s
information as provided in the applicable Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be executed and delivered
by such CI Lender to the Administrative Agent on or before such Commitment
Increase Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated
to set forth all Lenders (including any CI Lenders) that will be Lenders
hereunder after giving effect to such Commitment Increase (which amended and
restated Schedule 2.01 shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated Schedule
2.01, (iii) each CI Lender that complies with the provisions of this
Section 2.02 shall be a “Lender” for all purposes under this Agreement, (iv) all
calculations and payments of interest on the Loans shall take into account the
actual Commitments of each Lender and the principal amount outstanding of each
Loan made by such Lender during the relevant period of time, and (v) each
Lender’s share of the LC Exposure on such date shall automatically be deemed to
equal such Lender’s Applicable Percentage of the LC Exposure (such Applicable
Percentage for such Lender to be determined as of such Commitment Increase
Effective Date in accordance with its Commitment on such date as a percentage of
the Aggregate Commitment on such date) without further action by any party.

(f) Representations and Warranties; No Default. Each Commitment Increase shall
be deemed to constitute a representation and warranty by each Borrower on the
applicable Commitment Increase Effective Date that, at the time of and
immediately after giving effect to such Commitment Increase, (i) the
representations and warranties of such Borrower set forth in this Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representations and
warranties already are qualified or modified by materiality in the text thereof)
on and as of such Commitment Increase Effective Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of such Commitment Increase Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) as of such specified
earlier date, and (ii) no Event of Default shall have occurred and be
continuing.

(g) Conditions to Effectiveness. No Commitment Increase shall become effective
until (i) the Administrative Agent shall have received a certificate of a
Responsible

 

29



--------------------------------------------------------------------------------

Officer of each Borrower dated as of the applicable Commitment Increase
Effective Date (A) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such Commitment Increase, and (B) certifying
that the conditions of this Section 2.02 with respect to such increase have been
satisfied and (ii) the Administrative Agent shall have received such other
documents reasonably requested by the Administrative Agent in connection
therewith.

Section 2.03 Revolving Loans and Revolving Borrowings.

(a) Each Revolving Loan shall be made as part of a Revolving Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrowers to repay such Revolving Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Notwithstanding the
foregoing, an ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required or requested
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(d). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.04 Requests for Borrowings. To request a Borrowing (other than
Swingline Borrowings, which shall be governed by Section 2.10), a Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or, unless otherwise
required by the Administrative Agent prior to such delivery, electronic mail
(PDF), to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit C. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.03:

(a) the aggregate amount of the requested Borrowing;

 

30



--------------------------------------------------------------------------------

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.06(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.05 Letters of Credit.

(a) General; Certain Conditions. Subject to the terms and conditions set forth
herein, each Issuing Bank agrees to issue Letters of Credit for the Parent’s own
account, in a form reasonably acceptable to the Administrative Agent and such
Issuing Bank, at any time and from time to time during the Availability Period
(it being understood and agreed that (i) The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as an Issuing Bank (in such capacity, “BOTM”), shall only be obligated to issue
any Letters of Credit hereunder up to an amount equal to $31,250,000 (the “BOTM
LC Maximum Amount”) and (ii) each Issuing Bank other than BOTM shall only be
obligated to issue any Letters of Credit hereunder up to an amount equal to
$54,687,500 each (being the Letter of Credit Maximum Amount, minus the BOTM LC
Maximum Amount, divided by four (4), being the number of Issuing Banks other
than BOTM on the Third Amendment Effective Date after giving effect to the Third
Amendment); provided that no Letter of Credit will be issued, amended, renewed,
or extended:

(i) if such issuance, amendment, renewal or extension would cause (A) the total
LC Exposure to exceed the Letter of Credit Maximum Amount, or (B) the sum of the
aggregate Credit Exposures of all of the Lenders to exceed the Aggregate
Commitment;

(ii) unless such Letter of Credit shall expire at or prior to the close of
business on the earlier of (A) one year after the issuance or extension thereof
and (B) the date that is five Business Days prior to the Maturity Date (unless
the applicable Issuing Bank has consented to such later expiry date and the
Parent has Cash Collateralized the applicable Letter of Credit in an amount
equal to 100% of the Dollar Equivalent of the face amount of such Letter of
Credit on or before five Business Days prior to the Maturity Date);

 

31



--------------------------------------------------------------------------------

(iii) unless such Letter of Credit is in form and substance acceptable to the
Issuing Bank issuing such Letter of Credit in its sole discretion;

(iv) unless, if requested by the Issuing Bank issuing such Letter of Credit, the
Parent has delivered to such Issuing Bank a letter of credit application;
provided that in the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of such letter of credit
application, the terms and conditions of this Agreement shall control;

(v) if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank issuing such
Letter of Credit from issuing, increasing or extending such Letter of Credit, or
any Legal Requirement applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;

(vi) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Bank issuing such Letter of Credit
applicable to letters of credit generally;

(vii) if such Letter of Credit is requested to be denominated in any currency
other than an Agreed Currency;

(viii) unless such Letter of Credit is a standby letter of credit;

(ix) unless such Letter of Credit is subject to either (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing Bank;
or

(x) if any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.21 below or the Issuing
Bank issuing such Letter of Credit has entered into other arrangements
(satisfactory to it in its sole discretion) with the Parent or such Lender to
eliminate the Issuing Bank’s risk with respect to such Defaulting Lender.

(b) Notice of Issuance, Amendment, Renewal, Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Parent shall hand deliver or transmit by facsimile (or
electronic communication, if arrangements for doing so have been approved by
such Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance,

 

32



--------------------------------------------------------------------------------

amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (a)(ii) of this Section), the amount of such
Letter of Credit, which must be at least $100,000 (except with the consent of
such Issuing Bank), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit, and certifying that (i) the requirements in Sections 4.02(a)
and (b) have been met and (ii) the issuance, amendment, renewal or extension of
such Letter of Credit would not cause (A) the total LC Exposure to exceed the
Letter of Credit Maximum Amount or (B) the sum of the aggregate Credit Exposures
of all Lenders to exceed the Aggregate Commitment. If requested by an Issuing
Bank, the Parent also shall submit a letter of credit application on a form
agreed between the Parent and such Issuing Bank in connection with any request
for a Letter of Credit.

(c) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in each Letter of Credit issued
by such Issuing Bank equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Parent on the
date due as provided in paragraph (d) of this Section, or of any reimbursement
payment required to be refunded to any Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(d) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Parent shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement (and as to any Foreign Currency L/C, in the Dollar
Equivalent of the Foreign Currency paid by the Issuing Bank under such Letter of
Credit) not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Parent shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Parent prior to such time on such date, then
not later than 12:00 noon, New York City time, on (i) the Business Day that the
Parent receives such notice, if such notice is received prior to 10:00 a.m., New
York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Parent receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Parent may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.04 that such payment be financed with an ABR Borrowing in the Dollar
Equivalent of an equivalent amount and, to the extent so financed, the Parent’s
obligation

 

33



--------------------------------------------------------------------------------

to make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Parent fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Parent in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Parent, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Parent pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the Parent
of its obligation to reimburse such LC Disbursement.

(e) Obligations Absolute. The Parent’s obligation to reimburse LC Disbursements
as provided in paragraph (d) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit Document, or any term or provision therein;

(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iii) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit;

(iv) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(v) the existence of any claim, set-off, defense (other than the payment or
reimbursement in full of such obligations) or other right which any Borrower may
have at any time against any beneficiary or transferee of such Letter of Credit
(or any Persons for whom any such beneficiary or any such transferee may be
acting), any Issuing Bank, any Lender or any other person or entity, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents or any unrelated transaction; or

(vi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder.

 

34



--------------------------------------------------------------------------------

(f) Liability. Neither the Administrative Agent, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Parent to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Parent that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, an unlawful act
or willful misconduct on the part of any Issuing Bank (as determined in a final,
non-appealable judgment by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank that issued such Letter of Credit may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Parent by telephone
(confirmed by facsimile or, unless otherwise required by the Administrative
Agent or the Parent prior to such delivery, electronic mail (PDF)) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Parent of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Parent shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Parent reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans; provided that, if the Parent fails to reimburse or
finance such LC Disbursement when due pursuant to paragraph (d) of this Section,
then Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of such Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (d) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

35



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Parent, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Parent shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization.

(i) Establishment of Cash Collateral Account. If the Parent is required to
deposit funds in the Cash Collateral Account pursuant to Section 2.05(k),
2.08(c), 2.11(c), 2.21, 5.09, 7.02, 7.03 or any other provision under this
Agreement, then the Parent and the Administrative Agent shall establish the Cash
Collateral Account and the Parent shall execute any documents and agreements,
including the Administrative Agent’s standard form assignment of deposit
accounts, that the Administrative Agent reasonably requests in connection
therewith to establish the Cash Collateral Account and grant the Administrative
Agent a first priority, perfected security interest in such account and the
funds therein. As collateral security for the payment and performance of the
Obligations of the Borrowers under this Agreement, the Parent hereby grants to
the Administrative Agent, for the benefit of the Lender Parties, a first
priority security interest in the Cash Collateral Account and all cash and other
property from time to time deposited or held in such account, and all proceeds
thereof, and any substitutions and replacements therefor. If at any time Cash
Collateral is subject to any right or claim of any Person other than the Lender
Parties as herein provided, or the total amount of such Cash Collateral is less
than the amount required to be deposited under this Agreement, the Parent will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by any Defaulting Lender).

(ii) Application of Funds. Moneys in such account (other than moneys required to
be deposited pursuant to Section 5.09) shall be applied by the Administrative
Agent to reimburse ratably the Issuing Banks for LC Disbursements for which they
have not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Parent for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations of the
Borrowers under this Agreement. If the maturity of the Loans has been
accelerated in accordance with Article VII, any and all collateral held by the
Administrative Agent pursuant to Section 5.09 may be applied by the
Administrative Agent to satisfy the Obligations of the Borrowers under this
Agreement.

 

36



--------------------------------------------------------------------------------

(iii) Release of Funds. If (A) with respect to Cash Collateral deposited by a
Borrower pursuant to any provision of this Agreement other than Section 5.09, no
Default has occurred and is continuing, or (B) with respect to Cash Collateral
deposited by the Parent pursuant to Section 5.09, at any time any amount of Cash
Collateral deposited by the Parent pursuant to Section 5.09 exceeds the amount
from time to time expressly required to be deposited pursuant to clause (a) or
(b) of such Section 5.09, then, in each case, from time to time, within three
Business Days of the Parent’s written request, the Administrative Agent shall
release to the Parent any and all funds held in the Cash Collateral Account
above the aggregate amounts then expressly required, if any, to be deposited and
held as Cash Collateral under all relevant provisions of this Agreement.

(iv) Administration of Cash Collateral Account. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made, upon the
direction of the Parent, in one or more Permitted Investments, at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(k) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within two Business Days following receipt of the written request from the
Administrative Agent, the Parent shall deposit into the Cash Collateral Account
an amount not less than 102% of such Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender if, and to the extent, required by
Section 2.21(a)(v).

(i) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided by the Parent under this Section 2.05(k) or
by the Parent or a Defaulting Lender under Section 2.21 in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Exposure (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(ii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.05(k) or
Section 2.21 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and such Issuing
Bank, acting reasonably, that there exists Cash Collateral in excess of the
amount required to be maintained pursuant to the terms of this Agreement;
provided that, subject to Section 2.21, the Person providing Cash Collateral and
such Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other Obligations.

 

37



--------------------------------------------------------------------------------

Section 2.06 Funding of Revolving Borrowings.

(a) Each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Revolving Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower designated by such Borrower to the Administrative Agent
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(d) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Applicable Percentage
of such Borrowing, the Administrative Agent may assume that such Lender has made
its Applicable Percentage of such Borrowing available to the Administrative
Agent on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. In such event, if a Lender has not in fact made its
Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender, on the one hand, and the
applicable Borrower, on the other hand, severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections; Conversions and Continuations.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert such Revolving
Borrowing to a different Type or to continue such Revolving Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The applicable Borrower may elect different options
with respect to different portions of the affected Revolving Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Revolving Borrowing, and the Revolving Loans comprising
each such portion shall be considered a separate Revolving Borrowing.

 

38



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or, unless otherwise required by the Administrative Agent
prior to such delivery, electronic mail (PDF) to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Revolving Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Parent, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

39



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Commitments.

(a) General. Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

(b) Optional.

(i) The Parent may at any time terminate in whole, or from time to time reduce
in part the unused portion of the Aggregate Commitment; provided that (A) each
partial reduction of the Aggregate Commitment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (B) the Parent
shall not terminate or reduce the Aggregate Commitment if, after giving effect
to any concurrent payment or prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the Aggregate
Commitment.

(ii) The Parent shall notify the Administrative Agent of any election to
terminate in whole or reduce the Aggregate Commitment under this paragraph
(b) at least three Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent pursuant to
this Section shall be irrevocable; provided that a notice of termination in
whole of the Aggregate Commitment delivered by the Parent may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Parent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Commitment shall be permanent and may not be reinstated except pursuant to
Section 2.02. Each reduction of the Aggregate Commitment shall be made ratably
among the Lenders in accordance with their respective Commitments.

(c) Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Parent, at the Parent’s election, may elect to reduce or terminate such
Defaulting Lender’s Commitment hereunder; provided that (i) the Parent must
elect to either terminate such Defaulting Lender’s entire Commitment or
terminate such Defaulting Lender’s entire unused Commitment, (ii) if the Parent
elects to terminate such Defaulting Lender’s entire Commitment, the Parent shall
pay to the Administrative Agent all amounts owed by the Borrowers in respect of
such terminated Commitment amount to such Defaulting Lender in its capacity as a
Lender under this Agreement and under the other Loan Documents and shall, to the
extent such Defaulting Lender’s ratable share of the LC Exposure has not been,
or has only partially been, reallocated pursuant to Section 2.21, deposit into
the Cash Collateral Account Cash Collateral in the amount equal to 102% of the
Fronting Exposure attributable to such Defaulting Lender, and (iii) such
termination shall not be permitted if an Event of Default has occurred and is
continuing. Upon written notice to the Defaulting Lender and the Administrative
Agent of the Parent’s election to terminate such Defaulting Lender’s entire
Commitment pursuant to this clause (c) and the payment and deposit of amounts
(if any) required to be made by the Borrowers under clause (ii) above, (A) such
Defaulting Lender shall cease to be a “Lender” hereunder for all purposes except
that such Lender’s rights and obligations as a Lender under Sections 2.15, 2.17,
8.06 and 9.03 shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Lender” hereunder, (B) such
Defaulting Lender’s Commitment shall be deemed terminated in whole and (C) such
Defaulting Lender shall be

 

40



--------------------------------------------------------------------------------

relieved of its obligations hereunder as a “Lender” except pursuant to surviving
obligations (including Sections 2.17 and 9.12 and as to its indemnification
obligations under Article 8 with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Lender” hereunder), provided
that any such termination will not be deemed to be a waiver or release of any
claim by the Borrowers, the Administrative Agent, the Swingline Lender, any
Issuing Bank or any Lender against such Defaulting Lender.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Revolving Loan made to it on the Maturity Date and (ii) each
Swingline Loan made to it on the Swingline Payment Date applicable to such
Swingline Loan.

(b) Maintenance of Accounts by Lenders and Swingline Lender. Each Lender and the
Swingline Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender or the
Swingline Lender resulting from each Loan made by such Lender or Swingline
Lender, including the amounts of principal and interest payable and paid to such
Lender or Swingline Lender from time to time hereunder.

(c) Maintenance of Accounts by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender, the Swingline Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the applicable Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Revolving Notes. Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, each Borrower shall prepare,
execute and deliver to such Lender a Revolving Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in substantially the form of Exhibit D-1 or Exhibit D-2, as
applicable. Thereafter, the Loans evidenced by such Revolving Notes and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Revolving Notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

(f) Swingline Note. The Swingline Lender may request that Swingline Loans made
by it be evidenced by a promissory note. In such event, each applicable Borrower
shall

 

41



--------------------------------------------------------------------------------

prepare, execute and deliver to such Swingline Lender a Swingline Note payable
to the order of the Swingline Lender and in substantially the form of Exhibit
E-1 or E-2, as applicable. Thereafter, the Swingline Loans evidenced by such
Swingline Note and interest thereon shall at all times be represented by such
Swingline Note.

(g) Return of Notes. With respect to each Lender and Swingline Lender holding a
Note, upon the full and final payment by each Borrower to such Lender (or to the
Administrative Agent for the account of such Lender) or the Swingline Lender of
all amounts due under any Note payable by such Borrower to such Lender or
Swingline Lender, and the termination of the Commitment of such Lender or
Swingline Lender, as applicable, such Lender and Swingline Lender agrees to
return such Notes to the Parent with reasonable promptness.

Section 2.10 Swingline Loans.

(a) Facility. On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swingline Lender shall, from time to time on any
Business Day during the Availability Period, make Swingline Loans to each
Borrower which shall be due and payable on the Swingline Payment Date,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Credit Exposure of the Swingline Lender in its capacity as a Lender, may exceed
the amount of such Lender’s Commitment; provided that (i) after giving effect to
such Swingline Loan, (A) the aggregate outstanding principal amount of all
Swingline Loans shall not exceed the Swingline Sublimit Amount in effect at such
time and (B) the aggregate Credit Exposures of all Lenders shall not exceed the
Aggregate Commitment in effect at such time; (ii) no Swingline Loan shall be
made by the Swingline Lender if the conditions set forth in Section 4.02 have
not been met as of the date of such Swingline Loan, it being agreed by each
Borrower that the giving of the applicable Notice of Borrowing and the
acceptance by such Borrower of the proceeds of such Swingline Loan shall
constitute a representation and warranty by such Borrower that on the date of
such Swingline Loan such conditions have been met; (iii) each Swingline Loan
shall be in an aggregate amount not less than $100,000 and in integral multiples
of $100,000 in excess thereof; and (iv) if an AutoBorrow Agreement is in effect,
such additional terms and conditions of such AutoBorrow Agreement shall have
been satisfied, and in the event that any of the terms of this Section 2.10(a)
conflict with such AutoBorrow Agreement, the terms of such AutoBorrow Agreement
shall govern and control. No Lender shall have any rights or obligations under
any AutoBorrow Agreement, but each Lender shall have the obligation to purchase
and fund risk participations in the Swingline Loans and to refinance Swingline
Loans as provided below.

(b) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.10(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swingline Loans ever exceeds the Swingline Sublimit Amount, each applicable
Borrower agrees, upon receipt of written notice of such condition from the
Swingline Lender, to prepay the outstanding principal of the Swingline Loans
owing by it, in an aggregate amount repaid by all Borrowers equal to such
excess. If an AutoBorrow Agreement is in effect, each prepayment of a Swingline
Borrowing shall be made as provided in such AutoBorrow Agreement.

 

42



--------------------------------------------------------------------------------

(c) Reimbursements for Swingline Obligations.

(i) Each Borrower agrees to pay to the Swingline Lender the principal amount of
such Swingline Loans owing by such Borrower, and interest, fees, and other
amounts owed by such Borrower with respect to such Swingline Loans owing by it,
when due and payable under the terms of this Agreement and, if an AutoBorrow
Agreement is in effect, in accordance with the terms of such AutoBorrow
Agreement. If a Borrower does not pay to the Swingline Lender any such amounts
when due and payable, the Swingline Lender may upon notice to the Administrative
Agent request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount equal to such unpaid amount. Upon such request, the
applicable Borrower shall be deemed to have requested the making of a Revolving
Borrowing of ABR Loans in the amount of such obligation and the transfer of the
proceeds thereof to the Swingline Lender. The Administrative Agent shall
promptly forward notice of such Revolving Borrowing to the Parent and the
Lenders, and each Lender shall, regardless of whether (A) the conditions in
Section 4.02 have been met, (B) such notice complies with Section 2.04, or (C) a
Default has occurred and is continuing, make available such Lender’s Applicable
Percentage of such Revolving Borrowing to the Administrative Agent, and the
Administrative Agent shall promptly deliver the proceeds thereof to the
Swingline Lender for application to such amounts owed to the Swingline Lender.
Each Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Swingline Lender to make such requests for Revolving Borrowings on
behalf of such Borrower, and the Lenders to make Revolving Loans to the
Administrative Agent for the benefit of the Swingline Lender in satisfaction of
such obligations. The Administrative Agent and each Lender may record and
otherwise treat the making of such Revolving Borrowings as the making of a
Revolving Borrowing to the applicable Borrower under this Agreement as if
requested by such Borrower. Nothing herein is intended to release any Borrower’s
obligations with respect to Swingline Loans, but only to provide an additional
method of payment therefor. The making of any Borrowing under this
Section 2.10(c) shall not constitute a cure or waiver of any Default or Event of
Default, other than the payment Default or Event of Default which is satisfied
by the application of the amounts deemed advanced hereunder, caused by any
Borrower’s failure to comply with the provisions of this Agreement.

(ii) If at any time, the Commitments shall have expired or be terminated while
any Swingline Loan is outstanding, each Lender, at the sole option of the
Swingline Lender, shall either (A) notwithstanding the expiration or termination
of the Commitments, make a Revolving Loan as an ABR Loan, or (B) be deemed,
without further action by any Person, to have purchased from the Swingline
Lender a participation in such Swingline Loan, in either case in an amount equal
to such Lender’s Applicable Percentage of the outstanding aggregate principal
balance of the Swingline Loans. The Administrative Agent shall notify each such
Lender of the amount of such Revolving Loan or participation, and such Lender
will transfer to the Administrative Agent for the account of the Swingline
Lender on the next Business Day following such notice, in immediately available
funds, the amount of such Revolving Loan or participation.

(iii) If any such Lender shall not have so made its Revolving Loan or its
participation available to the Administrative Agent pursuant to this
Section 2.10, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Effective Rate for such day for the first three days and

 

43



--------------------------------------------------------------------------------

thereafter the interest rate applicable to the Revolving Loan and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Revolving Loan or participation in a Swingline
Loan, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Revolving Loan or participating
interest was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned. Each Lender’s obligation to make such Revolving Loan or
purchase such participation pursuant to this Section 2.10 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swingline Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by any Borrower or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each Swingline Loan, once so participated by any Lender, shall cease to be a
Swingline Loan with respect to that amount for purposes of this Agreement, but
shall continue to be a Revolving Loan.

(d) Method of Borrowing. If an AutoBorrow Agreement is in effect with respect to
a Borrower, each Swingline Borrowing by such Borrower shall be made as provided
in such AutoBorrow Agreement or pursuant to a request in accordance with the
immediately succeeding sentence. Except as provided in clause (c) above and
except for Swingline Borrowings made pursuant to an AutoBorrow Agreement, each
request for a Swingline Loan shall be made pursuant to telephone notice to the
Swingline Lender given no later than 11:00 a.m. (New York time) on the date of
the proposed Swingline Loan, promptly confirmed by a completed and executed
Notice of Borrowing sent by facsimile or, unless otherwise required by the
Administrative Agent or Swingline Lender prior to such delivery, electronic mail
(PDF), to the Administrative Agent and the Swingline Lender. The applicable
Borrower shall specify in its telephone notice, which shall be confirmed in the
Notice of Borrowing, the interest rate at which such Swingline Borrowing shall
bear interest in accordance with Section 2.13(c). If no election as to the
interest rate is specified, then the requested Swingline Borrowing shall bear
interest at the rate specified in Section 2.13(c)(i). The Swingline Lender will
promptly (and in any event not later than 3:00 p.m. on the borrowing date
specified in such Notice of Borrowing) make the Swingline Loan available to the
applicable Borrower at such Borrower’s account with the Administrative Agent.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing each Borrower for interest on the Swingline Loans
owing by such Borrower (provided that any failure of the Swingline Lender to
provide such invoice shall not release such Borrower from its obligation to pay
such interest). Until each Lender funds its Revolving Loan or participation
pursuant to clause (c) above, interest in respect of such Lender’s Applicable
Percentage of the Swingline Loans shall be solely for the account of the
Swingline Lender.

 

44



--------------------------------------------------------------------------------

(f) Payments Directly to Swingline Lender. Each Borrower shall make all payments
of principal and interest in respect of the Swingline Loans owing by it directly
to the Swingline Lender.

(g) Defaulting Lender. Notwithstanding anything herein to the contrary, the
Swingline Lender shall not be obligated to make a Swingline Loan at such time a
Defaulting Lender exists hereunder, unless such Defaulting Lender’s Fronting
Exposure as to Swingline Loans has been fully reallocated or Cash Collateralized
pursuant to Section 2.21 below or the Swingline Lender has entered into other
arrangements (satisfactory to it in its sole discretion) with the Borrowers or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender.

Section 2.11 Prepayment of Loans.

(a) Right to Prepay; Ratable Prepayment. The Borrowers shall have the right at
any time and from time to time to prepay any principal amount of any Loan as
provided in this Section 2.11 and, with respect to Swingline Loans,
Section 2.10(b). Each payment of any Loan pursuant to this Section 2.11 shall be
made in a manner such that all Loans comprising part of the same Borrowing are
paid in whole or ratably in part (other than Loans owing to a Defaulting Lender
as provided in Section 2.21).

(b) Optional. The Parent may elect for any Borrower to prepay the Loans without
penalty or premium (except as set forth in Section 2.16) by giving notice to the
Administrative Agent by telephone (confirmed by facsimile or, unless otherwise
required by the Administrative Agent prior to such delivery, electronic mail
(PDF)) of such prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03. Full
prepayments of any Borrowing are permitted without restriction of amounts. In
addition to the foregoing, if an AutoBorrow Agreement is in effect with respect
to a Borrower, any prepayment of Swingline Loans by such Borrower may also be
made as provided in such AutoBorrow Agreement.

(c) Mandatory. If, on any Business Day, the aggregate Credit Exposures of all
Lenders exceeds the Aggregate Commitment (an “Excess”), then the applicable
Borrowers shall, within two Business Days after the earlier of (A) the Parent’s
receipt of written notice of an Excess from the Administrative Agent and (B) the
date any Responsible Officer of any Borrower has actual knowledge of such
Excess, solely to the extent of such Excess: first, prepay to the Swingline
Lender the outstanding principal amount of the Swingline Loans; and second,
prepay

 

45



--------------------------------------------------------------------------------

to the Administrative Agent, for the ratable account of each of the Lenders, in
whole or in part, a principal amount of Revolving Loans comprising part of the
same Borrowing(s) selected by the Parent that will eliminate the Excess;
provided, that in the event an Excess remains after prepayment in full of all of
the Revolving Loans, the Parent shall deposit Cash Collateral in an amount equal
to the remaining Excess into the Cash Collateral Account.

(d) Interest; Costs. Prepayments shall be accompanied by accrued interest on the
amount prepaid to the extent required by Section 2.13 and any break funding
payments to the extent required by Section 2.16.

Section 2.12 Fees.

(a) Commitment Fees. The Parent agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of such Lender’s unused Commitment during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. For purposes of this Section 2.12(a) only,
amounts advanced as Swingline Loans shall not reduce the amount of the unused
Commitments. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to this Section 2.12(a) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).

(b) Fees for Letters of Credit. The Parent agrees to pay:

(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to each Lender’s participations in (A) Performance Letters of
Credit, which shall accrue at the Applicable Rate on the average daily amount of
such Lender’s LC Exposure attributable to Performance Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (B) Letters of Credit other
than Performance Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure attributable to such Letters
of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure; and

(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate set
forth in the Fee Letter between the Parent and such Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) associated with Letters of Credit issued by such
Issuing Bank during the period

 

46



--------------------------------------------------------------------------------

from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Other Fees. The Parent agrees to pay, without duplication, (i) the fees set
forth in each Fee Letter and (ii) to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent and the Administrative Agent.

(d) Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it, or to each Joint Lead Arranger, in the
case of fees payable directly to it pursuant to the applicable Fee Letter) for
distribution, in the case of commitment fees, and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

Section 2.13 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Swingline Loans. The Loans comprising each Swingline Borrowing shall bear
interest, at the applicable Borrower’s option (which shall be specified in
accordance with Section 2.10(d)), at (i) the Alternate Base Rate plus the
Applicable Rate for ABR Loans or (ii) Daily One-Month LIBOR plus the Applicable
Rate for Eurodollar Loans.

(d) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Payment. Accrued interest on each Loan shall be payable by the applicable
Borrower for such Loan, in arrears on each Interest Payment Date for such Loan
and

 

47



--------------------------------------------------------------------------------

upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) Computations of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans
included in such Borrowing for such Interest Period; or

(c) the rates referenced in the definition of “Eurodollar Rate” cease to be an
interest rate benchmark for short term interest rates;

then the Administrative Agent shall give notice thereof and the reason therefor
(in reasonable detail) to the Parent and the Lenders by telephone, facsimile or,
unless otherwise required by the Parent or any Lender prior to such delivery,
electronic mail (PDF) as promptly as practicable thereafter and, (i) until the
Administrative Agent notifies the Parent and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent shall
use reasonable efforts to do promptly after such circumstances cease to exist),
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing and (ii) solely in the case of
the circumstance described in clause (c) above, if either the Parent or the
Required Lenders shall so request, the Parent and the Administrative Agent will
negotiate in good faith to amend the definition of “Eurodollar Base Rate” to
incorporate a successor benchmark rate that is acceptable to the Parent, the
Administrative Agent and the Required Lenders; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

48



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) Increased Costs Generally.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Eurodollar Rate) or any
Issuing Bank or other Recipient;

(B) subject any Lender or any Issuing Bank or other Recipient to any Taxes
(other than any (x) Indemnified Taxes or (y) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(C) impose on any Lender or any Issuing Bank or other Recipient or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or any other amount), then, upon the written request of such Lender or Issuing
Bank or such other Recipient, as the case may be, the Parent will pay (but
without duplication) to such Lender or such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(ii) If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law)
imposes or deems applicable any reserve requirement against or analogous fee
with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank, and the result of the foregoing is
to increase the cost to such Lender or such Issuing Bank of making or
maintaining its Eurodollar Loans to, or of issuing or participating in Letters
of Credit upon the request of, or of making or maintaining its Commitment to,
any Borrower that is not incorporated or organized under the laws of the United
States of America or a state thereof (each a “Non-U.S. Borrower”) or to reduce
the return received by such Lender or such Issuing Bank in connection with such
Eurodollar Loans to, Letters of Credit applied for by, or Commitment to any
Non-U.S. Borrower, then, within 15 Business Days of written request by such
Lender, or such Issuing Bank, as the case may be, such Non-U.S. Borrower shall
pay such Lender, or such

 

49



--------------------------------------------------------------------------------

Issuing Bank, as the case may be, such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received, provided
that such Non-U.S. Borrower shall not be required to compensate any Lender or
Issuing Bank, as the case may be, for such non-U.S. reserve costs or fees to the
extent that an amount equal to such reserve costs or fees is received by such
Lender or such Issuing Bank, as the case may be, as a result of the calculation
of the interest rate applicable to Eurodollar Loans pursuant to the denominator
of the definition of “Eurodollar Rate.”

(b) Capital Requirements. If any Lender or any Issuing Bank reasonably
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Parent will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, which certificate shall describe in
reasonable detail an explanation of the basis thereof, shall be delivered to the
Parent and shall be conclusive absent manifest error. The applicable Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 20 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Parent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor and
provides a certificate in accordance with Section 2.15(c); provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Foreign Exchange Costs; Break Funding Payments.

(a) Foreign Exchange Costs. Upon demand of any Issuing Bank (with a copy to the
Administrative Agent) from time to time, the Parent shall compensate such
Issuing Bank for and hold such Issuing Bank harmless from any loss, cost or
expense incurred by it as a result

 

50



--------------------------------------------------------------------------------

of any payment by any Borrower to reimburse drawings made under any Foreign
Currency L/C in a currency other than the Foreign Currency in which such Foreign
Currency L/C is denominated, including any foreign exchange losses and any loss
or expense arising from the performance of any foreign exchange contract.

(b) Break Funding Payments. In the event of (i) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), (ii) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (iii) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith), other
than by reason of a failure of such Lender to make such Loan at a time when the
conditions in Section 4.02 have been met, or (iv) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent pursuant to Section 2.19, then,
in any such event, the Parent shall compensate each Lender for any loss, cost or
expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a Eurodollar Loan or from fees
payable to terminate the deposits from which such funds were obtained)
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan attributable to any
such event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (B) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. If any Lender makes such a claim for
compensation, pursuant to this Section 2.16(b), such Lender shall provide to the
Parent (with a copy to the Administrative Agent) a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be prima facie evidence of such Lender’s entitlement thereto.
The Parent shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Issuing Bank. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any

 

51



--------------------------------------------------------------------------------

applicable Legal Requirement (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Taxes
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with the applicable Legal Requirement and, if such Taxes are
Indemnified Taxes, then the sum payable by the Borrowers, as applicable, shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17(b)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes. In addition, the Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with any
applicable Legal Requirement, or at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes for which the
Administrative Agent has furnished to the Parent the original or certified copy
of any receipts of or from the relevant Governmental Authority reflecting the
payment of such Other Taxes to the relevant Governmental Authority.

(d) Indemnification by the Borrowers. Each Borrower shall indemnify (but without
duplication) each Recipient within 30 days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket third party expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
except that Indemnified Taxes shall not include any such Taxes arising or
resulting from such Recipient’s gross negligence, willful misconduct or unlawful
act, as determined in a final and non-appealable judgment by a court of
competent jurisdiction, provided, however, that the applicable Recipient shall
have, together with such written demand, also furnished to the Parent a
certification in reasonable detail of such amount of such Indemnified Taxes and
expenses for which indemnification is being sought and certified copies of any
receipts reflecting the payment of all such Indemnified Taxes and expenses which
shall be conclusive absent manifest error. Notwithstanding anything in clause
(d) to the contrary, no Recipient shall be indemnified for any Taxes that would
otherwise constitute Indemnified Taxes hereunder unless such Recipient makes
written demand on the Parent for reimbursement hereunder no later than 180 days
after the earlier of (i) the date on which such Recipient makes payment of the
Indemnified Taxes or Other Taxes and (ii) the date on which the relevant
Governmental Authority makes written demand upon such Recipient for payment of
the Indemnified Taxes or Other Taxes (for purposes of this clause (ii), “written
demand” means a written notice that includes the amount of such Indemnified
Taxes or Other Taxes); provided, further that, if the Indemnified Taxes imposed
or asserted giving rise to such claims are retroactive, then the 180 day period
referred to in the foregoing sentences shall be extended to include the period
of the retroactive effect thereof. In the event that such Recipient fails to
give the Parent such timely notice as provided herein, the Borrowers shall not
have any obligation to pay such claim for reimbursement.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority
pursuant to this

 

52



--------------------------------------------------------------------------------

Section 2.17, the applicable Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other reasonable evidence of such payment reasonably satisfactory to the
Administrative Agent; provided, however, the foregoing shall not be construed to
require any Borrower to make available its Tax returns (or any other information
relating to its Taxes which it reasonably deems confidential) to the
Administrative Agent, any Lender or any other Person.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments (or any payment) made
hereunder or under any of the other Loan Documents shall deliver to the Parent
and the Administrative Agent, at the time or times prescribed by applicable
Legal Requirement or reasonably requested by a Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Legal Requirement or reasonably requested by any Withholding Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender shall timely deliver to the Parent and the
Administrative Agent such other documentation prescribed by an applicable Legal
Requirement or reasonably requested by a Borrower or the Administrative Agent as
will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender and/or the Administrative Agent is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.17(f)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a United States Person,

(A) any Lender that is a United States Person shall deliver to the Parent or the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding Tax;

(B) any Foreign Lender shall to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the Parent or the Administrative Agent) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Parent or the
Administrative Agent), whichever of the following is applicable: (i) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an

 

53



--------------------------------------------------------------------------------

exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(ii) properly completed and executed copies of IRS Form W-8ECI; (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit G-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, is not a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by executed copies of IRS Form W-8ECI, IRS Form
W-8BEN, or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, executed copies of IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership for United
States federal income tax purposes and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of a Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by applicable Legal Requirement and at such time or times
reasonably requested by a Borrower or the Administrative Agent such
documentation prescribed by applicable Legal Requirement (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by a Borrower or the Administrative Agent as
may be necessary for the Borrowers and/or the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Obligation to Update Obsolete/Inaccurate Forms, Certifications and Other
Documentation. Each Lender agrees that if any form or certification or other
documentation it previously delivered to a Borrower or the Administrative Agent
expires or becomes obsolete or inaccurate in any respect, it shall update such
form, certification and/or documentation or promptly notify the Parent and the
Administrative Agent in writing of its legal inability to do so.

 

54



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to, or for, which it has been indemnified pursuant to this Section 2.17, or
with respect to which a Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay to the indemnifying Borrower or Borrowers, as the
case may be, an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of (and without duplication of) all reasonable out-of-pocket
expenses (including Taxes) of such indemnified Recipient and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that each indemnifying Borrower, upon the
request of such indemnified Lender, agrees to repay such indemnified Lender the
amount of the refund paid over to such Borrower pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such indemnified Lender in the event and to the
extent that such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the Administrative Agent or such Lender be required to pay any amount
to a Borrower pursuant to this paragraph (h) the payment of which would place
the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(h) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its Taxes which it deems confidential) to any Borrower or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payment Procedures. Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without deduction, setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at such location in the
United States as the Administrative Agent shall designate in writing to the
Parent, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments hereunder shall be made in Dollars.

 

55



--------------------------------------------------------------------------------

(b) Non-Business Day Payments. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension; provided
that if such extension would cause payment of interest on or principal of
Eurodollar Loans to be made in the next following calendar month, such payment
shall be made on the immediately preceding Business Day.

(c) Sharing of Payments, Etc. If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B) the provisions of this paragraph (c) shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to a Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may, subject to
Section 9.22, exercise against such Borrower rights of set-off and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the

 

56



--------------------------------------------------------------------------------

applicable Borrower has not in fact made such payment, then each of the Lenders
or the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) or (d), Section 2.06(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. Notwithstanding
anything herein to the contrary:

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if a Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall (at the request of the Parent) use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or Section 2.17, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Parent hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement Lender. If (i) any Lender requests compensation under
Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender,
(iv) any Lender gives notice pursuant to Section 2.20, (v) any Lender shall
decline to consent to a modification or waiver of the terms of this Agreement or
any other Loan Document requested by the Parent, (vi) any Lender is a Declining
Lender or Protesting Lender, or (vii) any Lender has, or is 100% owned, directly
or indirectly, by a company that has, a non-investment grade rating from Moody’s
or S&P or another nationally recognized rating agency, then the Parent may, at
its sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may), upon notice to such Lender and the Administrative
Agent (or, if elected by the Administrative Agent with respect to a Defaulting
Lender, upon notice by the Administrative Agent to the Parent), require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or Section 2.17 and obligations under this Agreement and the Loan
Documents to an assignee permitted by Section 9.04 that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment)(such assignee being referred to as a “Replacement Lender”); provided
that:

(A) each party required to consent to such assignment under Section 9.04 shall
have provided its prior written consent to such assignment;

 

57



--------------------------------------------------------------------------------

(B) as to assignments required by the Parent, the Administrative Agent shall
have been paid the assignment fee (if any) specified in Section 9.04;

(C) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16(b)), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or a Borrower (in the case
of all other amounts);

(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;

(E) such assignment does not conflict with applicable Legal Requirements;

(F) in the case of any assignment(s) resulting from any Lender(s) that have
declined to consent to a modification or waiver of the terms of this Agreement
or any other Loan Document requested by the Parent, such modification or waiver
would receive approval of the Required Lenders, after giving effect to such
assignment(s);

(G) in the case of any assignment of a Declining Lender’s Commitments, the
relevant Replacement Lender, after giving effect to such assignment, elects to
extend its Commitment pursuant to Section 2.22 to a date which shall be the
latest Maturity Date for any Commitments then in effect under this Agreement
(after giving effect to the latest Extension Effective Date); and

(H) in the case of any assignment of a Protesting Lender’s Commitments, the
relevant Lender, after giving effect to such assignment, approves the relevant
request to add a Borrowing Subsidiary (and such Lender’s assumption of the
Protesting Lender’s Commitments shall constitute such approval).

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.19 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Assumption required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if

 

58



--------------------------------------------------------------------------------

such Lender had personally executed, acknowledged and delivered the same. In
lieu of the Parent or the Administrative Agent replacing a Defaulting Lender as
provided in this Section 2.19, the Parent may terminate such Defaulting Lender’s
Commitment as provided in Section 2.08(c). If the Maturity Date has been
extended for any Lender(s) pursuant to Section 2.22, the assignment pursuant to
this Section 2.19(b) shall specify the Maturity Date applicable to the
Commitment of such Replacement Lender pursuant to this Section 2.19(b), which
Maturity Date shall be the same as that for the Commitment of the Lender being
replaced, unless such Lender is being replaced pursuant to Section 2.19(b)(vi),
in which case such Maturity Date shall be the latest Maturity Date for any
Commitments then in effect under this Agreement (after giving effect to the
latest Extension Effective Date).

Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Parent and the Administrative Agent thereof and such
Lender’s obligation to make or maintain such Eurodollar Loans (the “Affected
Loans”) shall be suspended until such time as such Lender may again make and
maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Parent and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Affected Loans to such day, or, if such
Lender may not lawfully continue to maintain such Affected Loans, on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans. Each Lender shall use commercially reasonable efforts
(consistent with its internal policies that are generally applicable to other
borrowers and legal and regulatory restrictions) to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would avoid the need for such notice and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Parent hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.21 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders (or
each Lender), the Required Lenders or each adversely affected Lender have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification (A) that would (1) increase the Commitment of such Defaulting
Lender, (2) reduce the principal of, or interest on, any

 

59



--------------------------------------------------------------------------------

Revolving Loan owed or to be owed to such Defaulting Lender, (3) reduce any fees
payable to such Defaulting Lender, or (4) postpone or extend any date fixed for
any payment of principal of, or interest on, any Revolving Loan, including the
Maturity Date or for any payment of any fees payable to such Defaulting Lender
hereunder, or (B) requiring the consent of all Lenders or each adversely
affected Lender which adversely affects such Defaulting Lender differently than
all other Lenders or all other adversely affected Lenders, as the case may be,
shall require the consent of such Defaulting Lender.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(k); fourth, as the Parent may request (so long as no Default or
Event of Default is continuing), to the funding of any Loan hereunder in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Parent, to be held in a
deposit account and released pro rata in order to (a) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (b) Cash Collateralize each Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.05(k);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default is continuing, to the payment of any amounts owing to a Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with their respective Commitments without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

60



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees under
Section 2.12(b)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which such Defaulting Lender has provided Cash
Collateral pursuant to Section 2.21(a)(ii) or otherwise.

(C) With respect to any fee under Section 2.12(b)(i) not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (2) pay to the applicable Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated (effective on the day such Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentage (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (A) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Parent shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall each be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 9.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Parent shall, within two Business Days
following the written request of the Administrative Agent, any Issuing Bank or
the Swingline Lender, without prejudice to any right or remedy available to it
hereunder or under any Legal Requirement, provide Cash Collateral in an amount
not less than 102% of the Swingline Lender’s and each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender.

(b) Defaulting Lender Cure. If the Parent, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective

 

61



--------------------------------------------------------------------------------

date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with their respective Commitments
(without giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is reasonably satisfied that it will have no Fronting Exposure
after giving effect thereto.

Section 2.22 Extension of Maturity Date.

(a) Request for Extension. No earlier than 90 days prior and no later than 30
days prior to each anniversary of the Third Amendment Effective Date, upon
notice to the Administrative Agent (which shall promptly, but in any event
within three (3) Business Days after receipt of such notice, notify each Lender
thereof), the Parent may, on behalf of all Borrowers, request an extension of
the Maturity Date for an additional one-year period; provided that no more than
two (2) of such one-year extensions shall be permitted hereunder after the Third
Amendment Effective Date (not including the extension effectuated pursuant to
the Third Amendment). At the time of sending such notice, the Parent (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Extend; Payments to Declining Lenders. Each Lender that
agrees in its sole discretion to extend its Commitment (an “Extending Lender”)
shall notify the Administrative Agent within such specified time period of its
agreement to extend its Commitment, which notice shall be irrevocable. The
Commitment of any Lender that declines or fails to respond to the Parent’s
request for an extension of the Maturity Date within such specified time period
(a “Declining Lender”) shall be terminated on the Maturity Date then in effect
for such Lender (without regard to any extension by other Lenders) and on such
date the aggregate Commitments of all Lenders shall be reduced by the total
Commitments of all Declining Lenders expiring on such Maturity Date (without
giving effect to the applicable extension request) except to the extent one or
more lenders (including other Lenders) shall have agreed to assume such
Commitments hereunder in accordance with Section 2.19(b). The Administrative
Agent shall notify the Parent and each Lender of the Lenders’ responses to each
request made hereunder no later than three (3) Business Days after the
expiration of the time period within which each Lender is requested to respond
as set forth above. Subject to Section 2.22(c) below, the applicable Borrowers
shall pay in full the unpaid principal amount of all Loans owing to each
Declining Lender, together with all accrued and unpaid interest thereon and

 

62



--------------------------------------------------------------------------------

all fees accrued and unpaid under this Agreement that are due to such Declining
Lender and all other amounts due to such Declining Lender under this Agreement,
including any breakage fees or costs that are payable to such Declining Lender
pursuant to Section 2.16, on such Maturity Date (without giving effect to the
applicable extension request) or, in the case of the earlier replacement of such
Declining Lender pursuant to Section 2.19(b), the requirements of
Section 2.19(b) shall be satisfied with respect to such Declining Lender.

(c) Effective Date and Allocations. If the Maturity Date is extended in
accordance with this Section 2.22, the Administrative Agent and the Parent shall
determine the effective date of such extension, which in no instance shall be
earlier than the anniversary of the Third Amendment Effective Date immediately
following the Parent’s most recent extension request pursuant to clause
(a) above or later than the Maturity Date applicable prior to giving effect to
such extension (the “Extension Effective Date”), and upon such effectiveness
(i) the Administrative Agent shall record in the register any Replacement
Lender’s information as provided pursuant to an Administrative Questionnaire
that shall be executed and delivered by such Replacement Lender to the
Administrative Agent on or before such Extension Effective Date, (ii) the
Administrative Agent shall amend and restate Schedule 2.01 hereof (without any
further action required of the Lenders) to set forth all Lenders (including any
Replacement Lenders) that will be Lenders hereunder after giving effect to such
extension and the Administrative Agent shall distribute to each Lender
(including each Replacement Lender) a copy of such amended and restated Schedule
2.01, (iii) each Replacement Lender that complies with the provisions of this
Section 2.22 shall be a “Lender” for all purposes under this Agreement, (iv) all
calculations and payments of interest on the Loans shall take into account the
actual Commitments of each Lender and the principal amount outstanding of each
Loan made by such Lender during the relevant period of time, and (v) each
Lender’s share of the LC Exposure on such date shall automatically be deemed to
equal such Lender’s Applicable Percentage of the LC Exposure (such Applicable
Percentage for such Lender to be determined as of such Extension Effective Date
in accordance with its Commitment on such date as a percentage of the Aggregate
Commitment on such date) without further action by any party.

(d) Representations and Warranties; No Default. Each extension shall be deemed
to constitute a representation and warranty by each Borrower on the applicable
Extension Effective Date that, at the time of and immediately after giving
effect to such extension, (i) the representations and warranties of such
Borrower set forth in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on and as of such Extension Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of such Extension Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) as of such specified
earlier date, and (ii) no Event of Default shall have occurred and be
continuing.

(e) Extension; Conditions to Effectiveness. If, but only if, Extending Lenders
and Replacement Lenders have agreed to provide Commitments in an aggregate
amount greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to the

 

63



--------------------------------------------------------------------------------

Extension Effective Date, the Maturity Date of such Extending Lenders and
Replacement Lenders shall be extended by one year; provided that the Commitment
of each Extending Lender and each Replacement Lender shall be on the same terms
and conditions as the Commitment of each other Extending Lender and Replacement
Lender. In addition, as a condition precedent to such extension, the
Administrative Agent shall have received (i) a certificate of a Responsible
Officer of each Borrower dated as of the applicable Extension Effective Date
(A) certifying and attaching the resolutions adopted by such Borrower approving
such extension, and (B) certifying that the conditions of this Section 2.22 with
respect to such extension have been satisfied, and (ii) such other documents
reasonably requested by the Administrative Agent in connection therewith.

Section 2.23 Additional Borrowing Subsidiaries. Upon the request by the Parent
and approval (not to be unreasonably withheld, conditioned or delayed) by the
Administrative Agent, any Wholly-Owned Subsidiary of the Parent may, on the
terms and conditions below, become a Borrowing Subsidiary hereunder; provided
that such proposed Borrowing Subsidiary (each, a “New Borrower”) and the Parent
shall execute and deliver to the Administrative Agent a Joinder Agreement,
together with (a) a secretary’s or Responsible Officer’s certificate of such New
Borrower dated as of the effective date of the Joinder Agreement, certifying
(i) the organizational and governing documents of the New Borrower in effect as
of such date and attaching, if available, good standing certificates (or their
equivalent) of the New Borrower of a recent date, (ii) that attached thereto is
a true and complete copy of resolutions duly adopted by the governing body of
the New Borrower authorizing the execution and delivery of the Joinder Agreement
and the Loan Documents executed in connection therewith, if any, the performance
of the Credit Agreement and the other Loan Documents to which it is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, and (iii) as to the incumbency and specimen signature of
each officer of the New Borrower executing the Joinder Agreement, and any Loan
Document and other documents delivered in connection therewith, (b) opinions of
external legal counsel of (x) such New Borrower and (y) the Parent, in each case
in each applicable jurisdiction and regarding such corporate authority of such
New Borrower and the Parent, respectively, and the enforceability of such
Joinder Agreement, the Guaranty, and the other Loan Documents, in form and
substance reasonably satisfactory to the Administrative Agent, (c) such other
documents, governmental certificates and agreements as the Administrative Agent
may reasonably request, each in form and substance reasonably acceptable to the
Administrative Agent, (d) promissory notes, as appropriate, duly executed by
each New Borrower, and (e) all such information reasonably requested by the
Administrative Agent or any Lender, including such information that will allow
the Administrative Agent or such Lender to identify such New Borrower in
accordance with the PATRIOT Act or comply with any other Legal Requirement. Upon
receipt of such a request from the Parent, the Administrative Agent shall
promptly notify the Lenders. If, within ten (10) Business Days of delivery of
such notice by the Administrative Agent to any Lender and the delivery by the
Parent of any information requested by such Lender pursuant to clause (e) of the
first sentence in this Section 2.23, any Lender (a “Protesting Lender”) shall
determine in good faith and notify the Parent and the Administrative Agent that
it may not legally lend to, establish credit for the account of and/or do
business with such applicant New Borrower, then the Parent shall, within ten
(10) Business Days of delivery of such notice by such Protesting Lender, either
(A) notify the Administrative Agent and such Protesting Lender that it shall
replace such Protesting Lender pursuant to Section 2.19 (and such applicant New
Borrower shall not have the right to borrow or request Loans or Letters of
Credit hereunder until such replacement is consummated) or (B) cancel its
request to designate such applicant New Borrower as a Borrowing Subsidiary
hereunder.

 

64



--------------------------------------------------------------------------------

Section 2.24 Removal of Borrowing Subsidiaries. Notwithstanding anything herein
to the contrary, the Parent may at any time and from time to time elect to
terminate and remove any Borrowing Subsidiary (each, a “Removed Borrower”) as a
Borrower hereunder by delivering to the Administrative Agent and each Lender a
written notice to such effect, and such termination and removal shall be
effective on the effective date specified in such notice; provided, however,
that such termination and removal shall not be effective until (a) there are no
outstanding Loans or other Obligations (other than contingent indemnification or
reimbursement obligations for which no claim has been made) owing by such
Removed Borrower, or other amounts payable to the Administrative Agent, any
Issuing Bank or any Lender by such Removed Borrower on account of any Loans made
to it or otherwise, as of the effective date of such termination and removal (it
being understood that, so long as the Parent meets the requirements for the
making of a Loan under Section 4.02 at such time, any such Loans and other
Obligations (other than contingent indemnification or reimbursement obligations
for which no claim has been made) of the Removed Borrower may be paid, with a
cashless settlement mechanism (if available from the Lenders), with the proceeds
of new Loans made to the Parent concurrently with the removal of such Removed
Borrower) and (b) as of the effective date of such termination and removal, the
Parent shall have assumed, pursuant to documentation reasonably satisfactory to
the Administrative Agent, all present or future Obligations of such Removed
Borrower. Upon any termination and removal pursuant to the first sentence of
this Section 2.24, (i) the applicable Removed Borrower shall be released from
its obligations with respect to this Agreement and the other Loan Documents,
(ii) such Removed Borrower shall immediately cease to be a party hereto,
(iii) such Removed Borrower shall no longer constitute a “Borrower” or
“Borrowing Subsidiary” for purposes of this Agreement or any other Loan
Document, and (iv) the Parent shall be deemed to have unconditionally assumed,
and hereby agrees to unconditionally assume, all of the Obligations of such
Removed Borrower. In connection with any such termination and removal pursuant
to this Section 2.24 and notwithstanding any provisions of this Agreement or the
other Loan Document to the contrary, following the effectiveness of any such
termination and removal the Administrative Agent shall promptly execute and
deliver to such Removed Borrower, at the Parent’s expense, all documents that
the Parent or such Removed Borrower shall reasonably request to evidence release
of such Removed Borrower from its obligations with respect to this Agreement and
the other Loan Documents.

ARTICLE III

Representations and Warranties

The Parent represents and warrants to the Lenders as to itself and each
Subsidiary (or Significant Subsidiary, as applicable below), and each Borrowing
Subsidiary represents and warrants to the Lenders as to itself, that:

Section 3.01 Organization; Powers. Each of the Borrowers and its Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

65



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability. The Transactions are within each of
the Borrowers’ corporate powers and have been duly authorized by all necessary
corporate action on the part of each such Borrower. Each Loan Document to which
a Borrower is a party has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, or any filings that any Borrower or any of
their Affiliates may be required to make with the Securities and Exchange
Commission, (b) will not contravene in any material respect any applicable Legal
Requirement of any Governmental Authority, (c) will not violate the charter,
by-laws or other organizational documents of any Borrower or any of its
Subsidiaries, (d) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon a Borrower or any
of its Subsidiaries or its assets or give rise to a right thereunder to require
any payment to be made by a Borrower or any of its Subsidiaries, except to the
extent that such violation, default or payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (e) will not result in the creation or imposition of any Lien (other
than a Permitted Encumbrance) on any asset of any Borrower or any of its
Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2013, audited by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP (except as expressly noted therein).

(b) Since December 31, 2013, no event, development or circumstance has occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

Section 3.05 Properties. Each of the Parent and its Subsidiaries has good title
to, or valid leasehold interests in, all of its respective real and personal
property material to its respective business, except for Permitted Encumbrances
or except where the failure to have such title or leasehold interest could not
reasonably be expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Parent or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that draws into question the validity or enforceability of this
Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements; No Default. Each of the Parent
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

Section 3.08 Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all United States federal income tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.11 Disclosure. All factual information (taken as a whole) furnished by
or on behalf of any Borrower in writing to the Administrative Agent in
connection with this Agreement or the Confidential Information Memorandum did
not, as of the date such information was furnished (or, if such information
expressly related to a specific date, as of such specific date), contain any
untrue statement of a material fact or omit to state a material fact

 

67



--------------------------------------------------------------------------------

necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which such information was furnished, not misleading, except
for such statements, if any, as have been updated, corrected, supplemented,
superseded or modified pursuant to a written correction or supplement furnished
or made available to the Administrative Agent prior to the date this
representation is made or deemed made.

Section 3.12 Sanctions and Anti-Corruption Laws.

(a) Neither the Parent nor any Subsidiary (i) is the subject or target of any
Sanctions, (ii) is or will become, or is or will become Controlled by, a
Sanctioned Person or Sanctioned Entity, (iii) is located, organized or resident
in a country or territory that is, or whose government is, the subject or target
of any comprehensive country-based Sanctions, or (iv) engages or will engage in
any dealings or transactions with any such Sanctioned Person or Sanctioned
Entity that would result in any violation in any material respect of any
Sanctions.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used, or
have been used, directly or, to the knowledge of any Borrower, indirectly (i) to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity in violation of any
Sanctions, or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Laws to which the Parent, its Subsidiaries, any Lender, any
Issuing Bank, any Co-Documentation Agent, any Co-Syndication Agent, any Joint
Lead Arranger, or the Administrative Agent is subject.

(c) The Parent and each of its Subsidiaries is in compliance in all material
respects with any laws or regulations, to the extent applicable, of the United
States, the United Kingdom, the European Union or any other Governmental
Authority where any such Person is organized related to money laundering or
terrorist financing, whether currently in force or hereafter enacted, including
the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the PATRIOT Act;
Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; and the Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Regulations, 31 C.F.R. Part 103.

(d) The Parent and each of its Subsidiaries is, in all material respects, in
compliance with all Anti-Corruption Laws and Sanctions applicable to them.

(e) To the knowledge of the Borrowers or any of their Subsidiaries, neither the
Parent nor any of its Subsidiaries is the target of any investigation, inquiry
or enforcement proceedings by any Governmental Authority regarding any offense
or alleged offense under any applicable anti-terrorism or anti-money laundering
laws, Anti-Corruption Laws or Sanctions that would reasonably be expected to
result in a Material Adverse Effect, and no such investigation, inquiry or
proceeding is pending or, to the knowledge of the Borrowers or any of their
Subsidiaries, has been threatened.

(f) The Parent has implemented and maintains in effect policies and procedures
designed to provide reasonable assurance of compliance in all material respects
by the Parent, its Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with applicable
Anti-Corruption Laws and Sanctions.

 

68



--------------------------------------------------------------------------------

Section 3.13 EEA Financial Institutions. Neither the Parent nor any Subsidiary
is an EEA Financial Institution.

Section 3.14 Subsidiaries. Each Borrowing Subsidiary is a Wholly-Owned
Subsidiary of the Parent, all of the issued and outstanding shares of capital
stock of which are owned by the Parent and/or one or more of its Wholly-Owned
Subsidiaries (other than, in the case of any Subsidiary that is not organized
under the laws of any political subdivision of the United States, with respect
to any directors’ qualifying shares required by the laws of the jurisdiction
where such Subsidiary is organized).

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans, of
the Swingline Lender to make Swingline Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission (PDF) of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Duane Morris LLP, counsel for the Borrower, substantially in the form
of Exhibit F, and covering such other matters relating to the Borrower, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion to the
Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

69



--------------------------------------------------------------------------------

(f) Each Lender Party shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(g) The Administrative Agent and each Lender shall have received all
documentation and other information that is requested from the Borrower in order
to comply with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, of the Swingline Lender to make a Swingline Loan,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
and any reallocation of a Defaulting Lender’s participation in LC Exposure and
Swingline Loans as provided in Section 2.21, shall be subject to the
satisfaction of the following conditions:

(a) The representations and warranties of each Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit or such reallocation, as applicable, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent that any representations and warranties already
are qualified or modified by materiality in the text thereof) as of such
specified earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, or such
reallocation, as applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.04.

Each of the giving of the applicable Notice of Borrowing, the acceptance by a
Borrower of the proceeds of such Borrowing, the issuance, amendment, renewal or
extension of such Letter of Credit, and the reallocation of such Defaulting
Lender’s participation in the LC Exposure and Swingline Loans, shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

70



--------------------------------------------------------------------------------

Section 4.03 Determinations Under Sections 4.01 and 4.02. For purposes of
determining compliance with the conditions specified in Sections 4.01 and 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loans Documents shall have received written notice from such Lender prior to the
date of such Borrowing, such issuance, increase, renewal or extension of a
Letter of Credit or such reallocation, as applicable, specifying its objection
thereto and, in the case of any Borrowing, such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Parent and each Borrowing
Subsidiary covenant and agree with the Lenders (but in the case of each
Borrowing Subsidiary, only as to such Borrowing Subsidiary and its subsidiaries
or Significant Subsidiaries, as applicable), that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Parent will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Reports. Within 90 days after the end of each fiscal year
of the Parent, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” qualification and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial position and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;

(b) Quarterly Financial Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Parent, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Parent (i) certifying as to whether a Default has occurred during the
most recent fiscal quarterly period

 

71



--------------------------------------------------------------------------------

covered by such financial statements, or during a prior period if such Default
has not been included on a previous certificate delivered pursuant to this
Section 5.01(c), and, if a Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.06 and (iii) stating whether any change in GAAP or in the application
thereof affecting the Borrowers has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) Other Public Information. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Parent or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent to its shareholders generally, as the case may be;

(e) Rating Change. Promptly after Moody’s, S&P or Fitch shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change; and

(f) Other Information. Promptly following any written request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, in such case, shall be deemed to have been delivered on the
earlier of the date (i) on which the Parent posts such documents, or provides a
link thereto on the Parent’s website on the Internet at www.diamondoffshore.com;
or (ii) on which such documents are posted on the Parent’s behalf on the website
of the Securities and Exchange Commission or any other Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Except for compliance certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02 Notices of Material Events. Within thirty (30) days after a
Responsible Officer of the Parent has knowledge thereof, the Parent will furnish
to the Administrative Agent (and the Administrative Agent will provide to each
Lender) written notice of the following:

(a) the occurrence of any Default;

 

72



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$100,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Parent will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, dissolution or other action permitted
under Section 6.02; and provided further that neither the Parent nor any
Significant Subsidiary shall be required to maintain the existence of any right,
license, permit, privilege or franchise where the failure to preserve, renew or
keep the same in full force and effect could not reasonably be expected to have
a Material Adverse Effect.

Section 5.04 Payment of Tax Obligations. The Parent will, and will cause each of
its Subsidiaries to, pay its obligations for Taxes within thirty (30) days of
becoming due or, if later, prior to the date on which penalties are imposed for
such unpaid Taxes, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Parent or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Parent will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain self insurance
reserves to the extent required by GAAP.

Section 5.06 Books and Records; Inspection Rights. The Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Parent will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior written notice, to visit and inspect
its chief executive office during normal business hours (and any other property
subject to compliance with applicable safety rules, and at such Person’s sole
risk) at such Person’s sole expense (unless

 

73



--------------------------------------------------------------------------------

an Event of Default has occurred and is continuing), to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and, in the presence of the Parent, its independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Parent will, and will cause each of its
Subsidiaries to, comply with federal, state and local Legal Requirements
(including Environmental Laws and ERISA) applicable to it or its property and
maintain all related permits necessary for the ownership and operation of its
property and business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Parent and its
Subsidiaries, including for investments, acquisitions and capital expenditures
(in each case to the extent not otherwise prohibited by the terms of this
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be requested only for general corporate purposes. No Borrower will request
any Loan or LC Disbursement, and no Borrower shall use, and each Borrower shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents (in their respective capacities as such) shall not use,
directly or, to the knowledge of any Borrower, indirectly, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or Sanctioned Entity in violation
of any Sanctions, or (C) in any other manner that would violate any Sanctions or
Anti-Corruption Laws applicable to any party hereto.

Section 5.09 Covenant Upon a Change in Control. Within 90 days after the
occurrence of a Change in Control, the Parent shall formally request a rating
for the Index Debt from both S&P and Moody’s. If the higher of such two ratings
is BB+ or lower by S&P or Ba1 or lower by Moody’s, then the Parent shall deposit
in the Cash Collateral Account (or pledge to the Administrative Agent for the
benefit of the Lender Parties) (a) if the higher of such two ratings is BB+ by
S&P or Ba1 by Moody’s, an amount of Cash Collateral equal to 50% of the total
Credit Exposures from time to time outstanding; and (b) if the higher of such
two ratings is below BB+ by S&P or Ba1 by Moody’s, an amount of Cash Collateral
equal to 100% of the total Credit Exposures from time to time outstanding;
provided that (i) if the Parent fails to obtain at least one such rating from
S&P or Moody’s within 90 days after the occurrence of a Change in Control, then
the Parent shall on the date that is not later than 90 days after such Change in
Control (until such time as at least one such rating is so obtained) be required
to deposit collateral pursuant to clause (b) above; and (ii) if at any time any
such rating is BBB- or above by S&P or Baa3 or above by Moody’s, then the Parent
shall have no further obligation to post or maintain Cash Collateral under this
Section 5.09 (even if at any time thereafter such rating is withdrawn or falls
below BBB- by S&P or Baa3 by Moody’s) until such future time, if any, as would
be required under this Section 5.09 as a result of a subsequent Change in
Control. Any such Cash Collateral shall be released only if permitted and
requested pursuant to Section 2.05(j)(iii).

 

74



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders (but, in the case of each Borrowing Subsidiary, only as to such
Borrowing Subsidiary and its subsidiaries or Significant Subsidiaries, as
applicable) that:

Section 6.01 Liens. The Parent will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof (each such Lien, to the extent it
secures Indebtedness or other obligations in an aggregate amount of $20,000,000
(or, if denominated in a currency other than Dollars, the Dollar equivalent of
$20,000,000) or more, being described and set forth in Schedule 6.01); provided
that such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not materially increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed, improved or repaired
by the Parent or any Subsidiary and related contracts, intangibles and other
assets that are incidental thereto (including accessions thereto and
replacements thereof); provided that (i) such Liens secure Indebtedness and/or
Non-Recourse Indebtedness permitted by this Agreement, (ii) such Liens and the
Indebtedness and/or Non-Recourse Indebtedness secured thereby are incurred prior
to or within 365 days after such acquisition or the later of the completion of
such construction, alteration, improvement or repair, or date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness and/or Non-Recourse Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, improving or repairing such fixed or
capital assets, as the case may be, and (iv) such Liens shall not apply to any
other property or assets of the Parent or any Subsidiary; and

 

75



--------------------------------------------------------------------------------

(e) other Liens (not otherwise permitted by the foregoing clauses of this
Section 6.01) securing Indebtedness or obligations; provided that on the date
such Person creates, incurs, assumes or otherwise permits to exist any such
Lien, and immediately after giving effect thereto the total amount of all
Indebtedness and obligations secured by Liens pursuant to this clause (e) does
not exceed ten percent (10%) of Consolidated Tangible Net Worth as of the then
most recently ended fiscal quarter of the Parent for which financial statements
are available.

Section 6.02 Fundamental Changes.

(a) No Borrower will merge into or consolidate with any other Person, or cause
or permit any dissolution of such Borrower or liquidation of its assets, or
sell, transfer or otherwise dispose of all or substantially all of such
Borrower’s assets, except that: (i) the Parent may merge into, or consolidate
with, any other Person (including any Subsidiary) if upon the consummation of
any such merger or consolidation the Parent is the surviving Person in any such
merger or consolidation; (ii) a Borrower may sell, transfer or otherwise dispose
of all or substantially all of its assets (including stock in its Subsidiaries)
to any Person if such Person is a Wholly-Owned Subsidiary of the Parent (or a
Person who will contemporaneously therewith become a Wholly-Owned Subsidiary of
the Parent); and (iii) any Borrower (other than the Parent) may merge or
consolidate with any Subsidiary if upon the consummation of any such merger or
consolidation such Borrower is the surviving Person in such merger or
consolidation; provided in the case of any transaction described in the
preceding clauses (i), (ii) and (iii), no Default shall be continuing
immediately prior to, or shall exist immediately after giving effect to, such
transaction.

(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the date of execution of this
Agreement and reasonable extensions thereof and businesses reasonably related
thereto.

Section 6.03 Swap Agreements. The Parent will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Parent or any Subsidiary
has actual exposure, including, without limitation, in connection with foreign
currency exposure or risks relating to weather related events (regardless of
whether such Swap Agreement qualifies for hedge accounting treatment under FAS
133), and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Parent or any Subsidiary (regardless of whether
such Swap Agreement qualifies for hedge accounting treatment under FAS 133).

Section 6.04 Transactions with Affiliates. Except for transactions disclosed on
Schedule 6.04 or otherwise in writing to the Administrative Agent and the
Lenders on or before the date hereof (and any extensions, renewals, or
replacements of such disclosed transactions on substantially the same terms), or
as otherwise permitted herein, the Parent will not, and will not permit any of
its Subsidiaries to, engage in any material transaction with (including any
sale, lease or other transfer any property or assets to, or purchase, lease or
other acquisition of any

 

76



--------------------------------------------------------------------------------

property or assets from) any of its Affiliates, except (a) at prices and on
terms and conditions substantially as favorable to the Parent or such Subsidiary
as could be obtained on an arm’s-length basis from unrelated third parties,
(b) any transactions between or among the Parent and/or any of its Wholly-Owned
Subsidiaries not involving any such transaction with any other Affiliate and
(c) compensation, indemnification and reimbursement of expenses of officers and
directors.

Section 6.05 Subsidiary Indebtedness. The Parent will not permit any Subsidiary
to create, incur, assume or permit to exist any Indebtedness (including any
Guarantee by a Subsidiary of Indebtedness of the Borrowers), except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) Indebtedness existing on the date hereof (unless disclosed in the Parent’s
financial statements, such Indebtedness, to the extent the principal amount
thereof is $20,000,000 or more, being described on Schedule 6.05) and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary owed to the Parent or any other Subsidiary;

(d) Indebtedness of any Person existing at the time such Person becomes a
Subsidiary or at the time such Person is merged with or into the Parent or any
Subsidiary, in each case, after the date hereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is not created in
contemplation of or in connection with such transaction;

(e) Indebtedness of any Subsidiary as an account party in respect of performance
letters of credit or under performance guarantees; and

(f) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing clauses of this Section 6.05, provided that on the date such
Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and the
concurrent retirement of any other Indebtedness: (A) no Default is continuing,
and (B) the total amount of all Indebtedness incurred pursuant to this clause
(f) does not exceed ten percent (10%) of Consolidated Net Assets as of the then
most recently ended fiscal quarter of the Parent for which financial statements
are available, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof.

Section 6.06 Consolidated Indebtedness to Total Capitalization Ratio. The
Borrowers will not permit, as of the last day of any fiscal quarter, the ratio
of Consolidated Indebtedness to Total Capitalization to exceed 60%.

Section 6.07 Use of Proceeds. No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, use the proceeds of the Loans or request any Letter
of Credit for any purpose other than in accordance with Section 5.08.

 

77



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. Any
Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise.

(b) Other Payment Default. Any Borrower shall fail to pay (i) any interest on
any Loan or any interest on any reimbursement obligation in respect of any LC
Disbursement payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days or (ii) any fee or any other amount (other than an amount
referred to in clause (a) or (b)(i) of this Section) payable under any Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed made by any
Borrower in or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect or false when made or deemed made
in any material respect (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) and such incorrectness
or falsity is continuing.

(d) Default in Performance of Certain Covenants. Any Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02, Section 5.09, Section 6.01, Section 6.02, Section 6.06 or
Section 6.07.

(e) Default in Performance of Other Covenants and Conditions. Any Borrower shall
fail to observe or perform any covenant, condition or agreement contained in any
Loan Document (other than those specified in clause (a), (b), or (d) of this
Article), and such failure shall continue unremedied for a period of 30
consecutive days after the earlier of (i) Parent’s receipt of written notice
thereof from the Administrative Agent to the Parent and (ii) the date any
Responsible Officer of a Borrower has actual knowledge of such breach.

(f) Indebtedness Cross-Default. The Parent or any Subsidiary shall fail to make
any payment at maturity in respect of any Material Indebtedness, when and as the
same shall become due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) (after giving effect to any
applicable grace period specified in the agreement or instrument relating to
such Material Indebtedness) or any default shall occur (other than as a result
of a voluntary sale or transfer of property, provided that such Material
Indebtedness is repaid in full and terminated, and all Liens and security
interests securing such Material Indebtedness are released, substantially
simultaneously with such sale or transfer) that

 

78



--------------------------------------------------------------------------------

(i) results in any Material Indebtedness being declared due prior to its
scheduled maturity or (ii) permits the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to accelerate the
maturity of such Material Indebtedness or requires the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.

(g) Involuntary Bankruptcy Proceeding. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed and unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.

(h) Voluntary Bankruptcy Proceeding. The Parent or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due, or (vii) take any action for the purpose of effecting
any of the foregoing.

(i) Judgment. One or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent such judgment or judgments are
not covered by (i) independent third party insurance as to which the respective
insurer does not dispute coverage and is not subject to an insolvency proceeding
or (ii) a valid indemnity from a third party that is not the subject of any
insolvency proceeding and that has the financial capability or insurance to
perform such indemnity) shall be rendered against the Parent, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days (with respect to any such judgment rendered in
the United States) or 60 consecutive days (with respect to any such judgment
rendered outside of the United States) during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent or any Significant Subsidiary to
enforce any such judgment.

(j) ERISA Events. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Parent or any Subsidiary thereof party thereto or any such Person shall so
state in writing, other than in accordance with the express terms hereof or
thereof.

 

79



--------------------------------------------------------------------------------

(l) Guaranty. The Guaranty shall fail to remain in full force or effect and
valid and binding on the Parent (other than in accordance with its terms or the
terms hereof), or the Parent shall take any action to assert the invalidity or
unenforceability of the Guaranty, or the Parent shall deny that it has any
further liability under the Guaranty.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default described in Section 7.01 (g) or (h)) shall have
occurred and be continuing, then, at any time thereafter during the continuance
of such event,

(a) the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Parent, take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers;

(b) the Parent shall, on the Business Day that the Parent receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure and Swingline Exposure
representing greater than 50% of the total LC Exposure and Swingline Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, deposit
with the Administrative Agent into the Cash Collateral Account, an amount in
cash equal to 102% of the sum of the LC Exposure as of such date, the Swingline
Exposure (including, for the avoidance of doubt, the Swingline Exposure
attributable to any Borrowing Subsidiary) as of such date, and any accrued and
unpaid interest and fees in respect of each of the foregoing, to the extent the
obligations of the Parent in connection with the Letters of Credit, and the
obligations of any Borrower in connection with the Swingline Loans, are not
otherwise paid or Cash Collateralized in such required amount at such time; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under any
Loan Document, including the Guaranty, for the ratable benefit of the Lender
Parties by appropriate proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
described in Section 7.01 (g) or (h) shall have occurred and be continuing,
then, at any time thereafter during the continuance of such event,

(a) the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers;

 

80



--------------------------------------------------------------------------------

(b) the Parent shall deposit with the Administrative Agent into the Cash
Collateral Account, an amount in cash equal to 102% of the sum of the LC
Exposure as of such date, the Swingline Exposure (including, for the avoidance
of doubt, the Swingline Exposure attributable to any Borrowing Subsidiary) as of
such date, and any accrued and unpaid interest and fees in respect of each of
the foregoing, to the extent the obligations of the Parent in connection with
the Letters of Credit, and to the extent the obligations of any Borrower in
connection with the Swingline Loans, are not otherwise paid or Cash
Collateralized in such amount at such time, and such deposit shall become
immediately due and payable, without demand or other notice of any kind; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under any
Loan Document, including the Guaranty, for the ratable benefit of the Lender
Parties by appropriate proceedings.

Section 7.04 Remedies Cumulative, No Waiver. No right, power or remedy conferred
to any party in this Agreement or the other Loan Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power or remedy shall, to the full extent permitted by Legal
Requirement, be cumulative and in addition to every other such right, power or
remedy that the parties may otherwise have. No course of dealing and no delay in
exercising any right, power, or remedy conferred to any party in this Agreement
or the other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy. No notice to or demand upon any party shall
entitle such party to similar notices or demands in the future.

Section 7.05 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Parent, but subject to the terms of this Agreement, including the application of
prepayments according to Section 2.09 and Section 2.11. During the continuance
of an Event of Default and subject to Section 2.21, all payments and collections
received by the Administrative Agent shall be applied to the Obligations in
accordance with Section 2.09 and otherwise in the following order:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel and any other costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;
in each case to the extent required to be paid or reimbursed by a Lender or a
Borrower pursuant to the terms of this Agreement or any other Loan Document;

SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders
pro rata in accordance with the amounts of the Obligations owed to them on the
date of any such distribution);

THIRD, to the payment of any then due and owing other amounts (including fees
and expenses but excluding principal) constituting part of the Obligations (the
amounts so applied to be distributed ratably among the Lenders pro rata in
accordance with such amounts owed to them on the date of any such distribution);

FOURTH, to the payment of any then due and owing principal constituting part of
the Obligations (the amounts so applied to be distributed ratably among the
Lenders pro rata in accordance with the principal amounts of the Obligations
owed to them on the date of any such distribution); and

FIFTH, to the Parent, its successors or assigns, on behalf of the applicable
Borrowers, or as a court of competent jurisdiction may otherwise direct.

 

81



--------------------------------------------------------------------------------

Section 7.06 Currency Conversion After Maturity. Notwithstanding any other
provision in this Agreement, on the date that there has been an acceleration of
the maturity of the Obligations or a termination of the obligations of the
Lenders to make Loans hereunder or of the obligations of the Issuing Banks to
issue, increase, or extend Letters of Credit hereunder, in any case, as a result
of any Event of Default, all Obligations denominated in any Foreign Currency
shall be converted into, and all such amounts due thereunder shall accrue and be
payable in, Dollars at the Exchange Rate on such date.

ARTICLE VIII

The Administrative Agent

Section 8.01 Appointment and Authority. Each of the Lenders, the Swingline
Lender and each Issuing Bank hereby irrevocably appoints Wells Fargo to act as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII are solely for the benefit of the
Lender Parties, and none of the Borrowers shall have rights as a third party
beneficiary of any of such provisions except as expressly provided in this
Article VIII. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Legal Requirement. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities, act as the financial advisor or in any other advisory capacity for
and generally engage in any kind of business with any Borrower or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders. Wells Fargo (and any
successor acting as Administrative Agent) and its Affiliates may accept fees and
other consideration from any Borrower or any Subsidiary or Affiliate of a
Subsidiary for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders or the Issuing Banks.

 

82



--------------------------------------------------------------------------------

Section 8.03 Exculpatory Provisions.

(a) The Administrative Agent (which term as used in this Section shall include
its Related Parties) shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing,

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Legal Requirement, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein) or (ii) in the absence of its own gross
negligence, willful misconduct or unlawful act as determined by a court of
competent jurisdiction by final nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent, a
Lender, the Swingline Lender or an Issuing Bank. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall (subject to Section 9.02) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Required Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Lender Parties.

 

83



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the inspection of, or to inspect, the property
(including the books and records) of any Borrower or any Subsidiary or Affiliate
thereof, (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vii) any litigation or collection
proceedings (or to initiate or conduct any such litigation or proceedings) under
any Loan Document unless requested by the Required Lenders in writing and it
receives indemnification satisfactory to it from the Lenders.

Section 8.04 Reliance by Administrative Agent, Swingline Lender and Issuing
Banks. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
Loan or any conversion or continuance of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Swingline Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender, the Swingline Lender or such Issuing Bank unless such
Administrative Agent shall have received notice to the contrary from such
Lender, the Swingline Lender or such Issuing Bank prior to the making of such
Loan or conversion or continuance of a Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article VIII
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct or committed an unlawful act
in the selection of such sub-agents.

 

84



--------------------------------------------------------------------------------

Section 8.06 Indemnification.

(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY ANY
BORROWER), RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES, FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL OF THE ADMINISTRATIVE AGENT, OF ANY KIND OR NATURE WHATSOEVER WHICH MAY
BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ANY
OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
ANY LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE
OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, FEES, CHARGES OR
DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED
AS SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES
(INCLUDING REASONABLE COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, OR AMENDMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
(ii) ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, IN ANY EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS
OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY ANY BORROWER.

(b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING BANK AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY ANY
BORROWER) RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, FEES, CHARGES AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST SUCH ISSUING BANK OR ANY OF ITS RELATED PARTIES IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY
ACTION TAKEN OR OMITTED BY SUCH ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER
SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES,
EXPENSES, FEES, CHARGES OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

85



--------------------------------------------------------------------------------

Section 8.07 Resignation of Administrative Agent and Swingline Lender.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice to the other applicable Lender Parties and the Parent, subject to
the terms and conditions of this Section 8.07. Upon the Parent’s request, the
Administrative Agent shall resign upon any removal thereof as a Lender pursuant
to Section 2.19 or Section 2.08(c). Upon receipt of any such notice of
resignation, (i) the Required Lenders shall have the right, with the prior
written consent of the Parent (which consent is not required if an Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed), to appoint, as applicable, a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as may be agreed by the Required Lenders and,
if no Event of Default has occurred and is continuing, the Parent), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above.

(b) Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent hereunder, the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents except
pursuant to obligations that by their terms expressly survive such resignation
(including Section 9.12). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

(c) The Swingline Lender may resign at any time by concurrently resigning as
Administrative Agent in accordance with Section 8.07(a) and (b). After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall continue to have all the rights and obligations of the Swingline Lender
under this Agreement and the other Loan Documents with respect to Swingline
Loans made by it prior to such resignation, but shall not be required to make
any additional Swingline Loans. Upon such notice of resignation, the Parent
shall have the right to designate any other Lender as the Swingline Lender with
the consent of such Lender so long as operational matters related to the funding
of Loans have been adequately addressed to the

 

86



--------------------------------------------------------------------------------

reasonable satisfaction of such new Swingline Lender and the Administrative
Agent (if such new Swingline Lender and the Administrative Agent are not the
same Person). Notwithstanding anything herein to the contrary, the Person
serving as the Swingline Lender may not resign pursuant to the above provisions
of this Section 8.07 unless such Person is, at the same time, resigning in its
capacity as the Administrative Agent.

Section 8.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges and agrees that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party or any of their Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders or the Issuing
Banks by the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the affairs, financial condition, or business of the Parent or any of
its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, Co-Documentation Agents, or
Joint Lead Arrangers listed on the cover page or signature pages hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swingline Lender or an Issuing Bank
hereunder.

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, facsimile or electronic mail (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, postage prepaid or sent
by facsimile, as follows:

(i) if to the Parent or a Borrowing Subsidiary, to it at Diamond Offshore
Drilling, Inc., 15415 Katy Freeway, Houston, Texas 77094, Attention of Treasurer
(Facsimile No. (281) 647-2297); with a copy to Diamond Offshore Drilling, Inc.,
15415 Katy Freeway, Houston, Texas 77094, Attention of General Counsel
(Facsimile No. (281) 647-2223); and with a copy to Duane Morris LLP, 1330 Post
Oak Boulevard, Suite 800, Houston, Texas 77056, Attention of Shelton M. Vaughan
(Facsimile No. (713) 583-9179);

(ii) if to the Administrative Agent or to Wells Fargo, as an Issuing Bank, to
Wells Fargo Bank, National Association, 1525 West W.T. Harris Boulevard, Mail
Code: D1109-019, Charlotte, NC 28262, Attn: Syndication Agency Services
(Telephone No. 704-590-2706 and Facsimile No. 704-590-2790),
Email: agencyservices.requests@wellsfargo.com; and

(iii) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

 

87



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that (i) if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices delivered through electronic communications to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications.

(i) The Borrowers and the Lenders agree that the Administrative Agent may make
any material delivered by the Borrowers (or any one of them) to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to any
Borrower, any of their Subsidiaries, or any other materials or matters relating
to this Agreement or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system selected by the Administrative Agent (which may be
provided by the Administrative Agent, an Affiliate of the Administrative Agent,
or any Person that is not an Affiliate of the Administrative Agent), such as
SyndTrak, or a substantially similar electronic system (the “Platform”). Each
Borrower acknowledges that (A) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (B) the Platform is provided
“as is” and “as available” and (C) none of the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a

 

88



--------------------------------------------------------------------------------

particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform. In no event shall the Administrative
Agent or any of its Related Parties have any liability to any Borrower, any
Lender Party or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Borrower’s
or any Lender Party’s transmission of communications through the Platform,
except to the extent resulting from the gross negligence, willful misconduct or
unlawful act of such Person as determined by a final and nonappealable judgment
of a court of competent jurisdiction.

(ii) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (B) that any Notice may be sent to such e-mail
address.

(c) Change of Address, Etc. Any party hereto may change its address, email
address, telephone number or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

Section 9.02 Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than the Fee
Letters or any AutoBorrow Agreement) nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (subject to Section 2.21
with respect to any Defaulting Lender):

(a) no such agreement or waiver shall (i) increase or extend the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or termination of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.18(c) or 7.05 in a manner that would alter the pro rata treatment of
Lenders or the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) alter the manner in which payments or
prepayments of principal, interest or other amounts hereunder shall be applied
as among the Lenders or Types of Loans, without the written consent of each
Lender, or (vi) change Section 4.01 or any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

89



--------------------------------------------------------------------------------

(b) no such agreement or waiver shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document without the prior written consent of the Administrative Agent;

(c) no such agreement or waiver shall (i) amend, modify or otherwise affect the
rights or duties of the Issuing Banks under this Agreement or any other Loan
Document, or (ii) increase the Letter of Credit Maximum Amount without the prior
written consent of each Issuing Bank; and

(d) no such agreement or waiver shall (i) amend, modify or otherwise affect the
rights or duties of the Swingline Lender under this Agreement or any other Loan
Document, or (ii) increase the Swingline Sublimit Amount without the prior
written consent of the Swingline Lender;

provided, further, that the Administrative Agent may, in its sole discretion,
with the prior written consent of the Borrower, amend, modify or supplement this
Agreement or any other Loan Document (other than the Fee Letters) to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank. Notwithstanding anything in this Section 9.02 to the contrary,
amendments to this Agreement or any other Loan Document that the Administrative
Agent determines are necessary to implement the terms of a Commitment Increase
in accordance with the terms of this Agreement may, in the Administrative
Agent’s sole discretion, be effective with the written consent of the Borrower
and the Administrative Agent, without the necessity of consent of any other
Lender Party; provided that no such amendment shall, unless in writing and
signed by the applicable Issuing Bank or Swingline Lender, as applicable,
adversely affect the rights or duties of an Issuing Bank or Swingline Lender, as
applicable, under this Agreement relating to any Letter of Credit or Swingline
Loan issued or to be issued by it. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section, and any consent by any
Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Parent shall pay, subject in each case to the
Parent’s receipt of reasonably detailed documentation thereof, (i) on demand,
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including reasonable legal fees and expenses of such Persons,
which shall be limited to one firm of counsel for all such Persons and, if
necessary, one firm of local or regulatory counsel in each appropriate
jurisdiction and special counsel for each relevant specialty, in each case for
all such Persons (and, in the case of an actual or perceived conflict of
interest, where the Person affected by such conflict provides the Parent written
notice of such conflict, of another firm of counsel for such affected Person))
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or

 

90



--------------------------------------------------------------------------------

thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) promptly following written demand therefor, all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal, extension or administration of any Letter of
Credit, any demand for payment thereunder, or any reimbursement in connection
therewith, and (iii) on demand, all out-of-pocket expenses incurred by any
Lender Party, including the fees, charges and disbursements of any counsel for
any Lender Party, in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents following a
Default by any Borrower hereunder, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring, negotiations or legal proceedings in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrowers. Each Borrower shall, subject to
Section 9.22, to the fullest extent permitted by law, indemnify the
Administrative Agent, the Joint Lead Arrangers, the Swingline Lender, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
by any Person other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the performance by the parties hereto or thereto of
their respective obligations hereunder or thereunder, (iii) the consummation of
the Transactions or any other transactions contemplated hereby or thereby,
(iv) in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (v) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (vi) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (vii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) have resulted from the gross negligence, willful misconduct or unlawful act
of such Indemnitee, in each case as determined by a court of competent
jurisdiction in a final and nonappealable judgment, or (B) arise out of a
dispute solely between two or more Indemnitees not caused by or involving in any
way the Parent or any Subsidiary (other than any such dispute which relates to
claims against the Administrative Agent in its capacity as “administrative
agent” under this Agreement, the Swingline Lender in its capacity as “swingline
lender” under this Agreement, or an Issuing Bank in its capacity as an “issuing
bank” under this Agreement). The provisions of this Section 9.03(b) shall not
apply (and only Section 2.15 or 2.17 shall apply, if otherwise applicable) with
respect to Taxes or to any expenses arising therefrom or with respect thereto,
other than any

 

91



--------------------------------------------------------------------------------

Taxes or expenses that represent losses, claims or damages arising from any
non-Tax claim. Furthermore, no Lender will be entitled to indemnification with
respect to any fees which such Lender was not entitled to receive as a result of
being a Defaulting Lender.

(c) Reimbursement by Lenders. To the extent that any Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Swingline
Lender, any Issuing Bank or any Related Party of any of the foregoing under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender, such Issuing Bank or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Swingline
Lender, or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent, the Swingline
Lender, such Issuing Bank in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
Legal Requirement, no Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
To the extent permitted by applicable Legal Requirement, no Indemnitee shall
assert, and each Lender Party hereby waives, any claim against the Parent, any
Subsidiary or any of their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this clause (d) shall relieve
any Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, willful misconduct or unlawful act of such Indemnitee
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Survival. Without prejudice to the survival of any other agreement
hereunder, the agreements in this Section 9.03 shall survive the resignation of
the Administrative Agent and any Issuing Bank, the replacement of any Lender,
the termination of the Commitments, the termination or expiration of all Letters
of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.

(f) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

 

92



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) except as permitted by
Section 2.24, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any Lender without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including an Affiliate of an
Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (d) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts: Except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or Loans then owing to it, the aggregate
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than $5,000,000 unless each of the Parent and the Administrative
Agent otherwise consents, provided that no such consent of the Parent shall be
required if an Event of Default has occurred and is continuing;

(ii) Required Consents: In addition to any consent required under subsection
(b)(i) of this Section, such assignment shall require the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Parent, provided that no consent of the Parent shall be required for an
assignment to (1) a Lender, (2) an Affiliate of a Lender (provided that such
Affiliate, on the effective date of such assignment, has a rating of A- or
higher by S&P or A3 or higher by Moody’s) or (3) if an Event of Default has
occurred and is continuing, any other assignee; provided, that the Parent shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the Administrative Agent; and

(C) the Swingline Lender and each Issuing Bank;

 

93



--------------------------------------------------------------------------------

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Commitment
assigned;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent or any of the Parent’s Affiliates or Subsidiaries, (B) a natural
Person, (C) a Disqualified Lender or (D) a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v); and

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under any applicable Legal Requirement without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under

 

94



--------------------------------------------------------------------------------

this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices
located within the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers and the Lender Parties may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary (other than an executed Assignment and Assumption
delivered to the Parent and the Lender Parties). The Register shall be available
for inspection by any Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Each
Borrower hereby agrees that the Administrative Agent’s acting as its agent
solely for the purpose set forth above in this clause (c), shall not subject the
Administrative Agent to any fiduciary or other implied duties, all of which are
hereby waived by the Borrowers.

(d) Participations.

(i) Any Lender may, at any time, without the consent of, or notice to, any
Borrower, the Administrative Agent, the Swingline Lender or any Issuing Bank,
sell participations to one or more banks or other entities (other than a natural
Person, a Disqualified Lender or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged (and if such Lender holds a Note hereunder, it will remain the holder
of such Note for purposes of this Agreement), (B) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrowers, the Administrative Agent, the Swingline
Lender, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.06 and Section 9.03(c) with
respect to any payments made by such Lender to its Participant(s).

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02 that affects
such Participant. Subject to paragraph (d)(iii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16 and Section 2.17 (subject to the requirements and limitations
therein,

 

95



--------------------------------------------------------------------------------

including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
provided that such Participant agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided, such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, Section 2.16 or Section 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive with respect
to the participation sold to such Participant, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at a Borrower’s request and expense, to use
reasonable efforts to cooperate with such Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant shall also be entitled to the benefits of Section 9.08 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.18 as though it were a Lender.

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (such agency being solely for
tax purposes), maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Each Borrower hereby agrees that each Lender’s acting as its agent
solely for the purpose set forth above in this clause (d), shall not subject
such Lender to any fiduciary or other implied duties, all of which are hereby
waived by the Borrowers.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or other similar central
bank, such as, but not limited to, the European Central Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

96



--------------------------------------------------------------------------------

(f) Information. Any Lender may furnish any information concerning the Parent or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and Participants (including prospective assignees and Participants),
subject, however, to the provisions of Section 9.12.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by each Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents, the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Swingline Lender,
any Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect in accordance with their
respective terms (and, with respect to representations made as of a certain
date, as of such date) as long as the principal of or any accrued interest on
any Loan or any fee payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.15,
Section 2.16, Section 2.17, Section 9.03, Section 9.22 and Article VIII and all
of the obligations of the Lenders in Section 8.06, shall survive the termination
of this Agreement and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment in full of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF,
INCLUDING BUT NOT LIMITED TO THAT CERTAIN COMMITMENT LETTER BETWEEN THE JOINT
LEAD ARRANGERS AND THE PARENT DATED SEPTEMBER 5, 2012 (OTHER THAN THE PROVISIONS
OF SUCH LETTER THAT BY THEIR TERMS EXPRESSLY SURVIVE THE EXECUTION OF THIS
AGREEMENT). Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission (PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement or the Loan Documents
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the

 

97



--------------------------------------------------------------------------------

validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined by the
Administrative Agent in its reasonable discretion, then such provisions shall be
deemed to be in effect only to the extent not so limited.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender Party to
or for the credit or the account of any Borrower against any and all of the
obligations of such Borrower (or, in the case of the Parent, against any and all
of the obligations of the Borrowers) now or hereafter existing under this
Agreement or any other Loan Document to such Lender Party, irrespective of
whether or not such Lender Party shall have made any demand under this Agreement
and although such obligations of the Borrowers may be unmatured or are owed to a
branch or office of such Lender Party different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Lender Parties
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender Party under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender Party may have.
Each Lender Party agrees to notify the Parent and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents (unless otherwise
expressly provided therein) shall be deemed a contract under, and shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York.

(b) Submission to Jurisdiction. Each Borrower hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation, or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank or any Related Party of any of the foregoing, in any way
related to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the U.S. District Court for
the Southern District of New York or, if such court does not have subject matter
jurisdiction, in any New York State court located in the Borough of Manhattan,
and any appellate court from any thereof, and each of the parties hereto hereby
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such

 

98



--------------------------------------------------------------------------------

Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York shall apply to this Agreement and hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each Lender Party agrees to maintain (and to cause
their respective Related Parties to maintain) the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
any other Lender Party or to any Affiliate of any Lender Party, or any director,
officer, employee or agent of any Lender Party, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority
exercising jurisdiction over such Person, (c) to the extent required by any
applicable Legal Requirement or by any subpoena or similar legal process, (d) to
the extent

 

99



--------------------------------------------------------------------------------

necessary in connection with the exercise of any rights or remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (e) subject to an
executed written agreement containing provisions substantially the same as those
of this Section 9.12, to (i) any eligible assignee of or Participant in, or any
prospective eligible assignee of or prospective Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap, securitization or derivative
transaction relating to any Borrower and its obligations, (f) with the prior
written consent of the Parent, (g) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Lender Party on a nonconfidential basis from a
source other than a Borrower (excluding any Information from a source which the
Lender Party knows has been disclosed by such source in violation of a duty of
confidentiality to a Borrower or any of its Affiliates) or (h) on a confidential
basis to, to the extent requested by or required to be disclosed to, (i) any
rating agency in connection with rating the Parent or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided hereunder. In addition, the
Administrative Agent and each of the Lender Parties may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or any of the Lender Parties in connection
with the administration or servicing of this Agreement, the other Loan Documents
and the Commitments. For the purposes of this Section, “Information” means all
information received from or on behalf of any Borrower relating to a Borrower or
any Affiliate of a Borrower or their business, other than any such information
that is available to the Lender Parties on a nonconfidential basis prior to
disclosure by a Borrower (excluding any Information from a source which such
Lender Party knows has been disclosed by such source in violation of a duty of
confidentiality to a Borrower or any of its Affiliates); provided that, in the
case of information received from a Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. This Section shall survive and remain in full force
and effect for a period of one year after the date that the Obligations have
been repaid in full, no LC Exposure is outstanding and all of the Commitments
have terminated or expired. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, nothing in this Agreement shall (i) restrict any Lender Party from
providing information to any banking or other regulatory or governmental
authorities having jurisdiction over such Lender Party, including the Federal
Reserve Board and its supervisory staff; (ii) require or permit any Lender Party
to disclose to any Borrower that any information will be or was provided to the
Federal Reserve Board or any of its supervisory staff; or (iii) require or
permit any Lender Party to inform any Borrower of a current or upcoming Federal
Reserve Board examination or any nonpublic Federal Reserve Board supervisory
initiative or action.

Section 9.13 Usury Not Intended. It is the intent of each Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable Legal Requirements of the State of New York, if

 

100



--------------------------------------------------------------------------------

any, and the United States of America from time to time in effect. In
furtherance thereof, the Lenders and the Borrowers stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Loan
Documents shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the Maximum Rate and that for purposes of this Agreement “interest” shall
include the aggregate of all charges which constitute interest under such Legal
Requirements that are contracted for, charged or received under this Agreement;
and in the event that, notwithstanding the foregoing, under any circumstances
the aggregate amounts taken, reserved, charged, received or paid on the Loans,
include amounts which by applicable Legal Requirement are deemed interest which
would exceed the Maximum Rate, then such excess shall be deemed to be a mistake
and each Lender receiving same shall credit the same on the principal of its
Loans (or if such Loans shall have been paid in full, refund said excess to the
applicable Borrower). In the event that the maturity of the Loans is accelerated
by reason of any election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the Maximum Rate, and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the applicable Loans (or, if the applicable Loans shall have been
paid in full, refunded to the applicable Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrowers and the Lenders shall to
the maximum extent permitted under applicable Legal Requirement, subject to
Section 9.22, amortize, prorate, allocate and spread in equal parts during the
period of the full stated term of the Loans all amounts considered to be
interest under applicable Legal Requirement at any time contracted for, charged,
received or reserved in connection with the Obligations. The provisions of this
Section shall control over all other provisions of this Agreement or the other
Loan Documents which may be in apparent conflict herewith.

Section 9.14 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event the Lenders ever receive, collect or apply as interest any sum in excess
of the Maximum Rate, such excess amount shall, to the extent permitted by Legal
Requirement, be applied to the reduction of the principal balance of the Loans,
and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the applicable Borrower.

Section 9.15 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the

 

101



--------------------------------------------------------------------------------

Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time, in the applicable currency of such recovery or payment. The
obligations of the Lenders, the Swingline Lender and each Issuing Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the PATRIOT Act hereby notifies each Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the PATRIOT Act.

Section 9.17 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the Administrative Agent
could purchase the specified currency with such other currency at any of the
Administrative Agent’s offices in the United States of America on the Business
Day preceding that on which final judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender Party hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party of any sum adjudged to be so due in such other currency such Lender
Party may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender Party
in the specified currency, each of the Borrowers agrees, subject to
Section 9.22, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender Party
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender Party in the specified currency
and (b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.18(c), each
Lender Party agrees to promptly remit such excess to applicable Borrower.

Section 9.18 Officer’s Certificates. It is not intended that any certificate of
any officer or director of any Borrower delivered to any Lender Party pursuant
to this Agreement shall give rise to any personal liability on the part of such
officer or director.

Section 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender Parties are
arm’s-length commercial transactions between the Borrowers, on the one hand, and
the Lender Parties, on the other hand, (B) the Borrowers have consulted their
own

 

102



--------------------------------------------------------------------------------

legal, accounting, regulatory and tax advisors to the extent each has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lender Parties is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Borrower and (B) no Lender Party or any of
its Affiliates has any obligation to any Borrower or any of its Subsidiaries
with respect to the transactions contemplated hereby except, in the case of a
Lender Party, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lender Parties and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their Affiliates, and no Lender Party or
any of its Affiliates has any obligation to disclose any of such interests to
any Borrower or its Subsidiaries with respect to the transactions contemplated
hereby. To the fullest extent permitted by law, each Borrower hereby waives and
releases any claims that it may have against each of the Lender Parties and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

103



--------------------------------------------------------------------------------

Section 9.21 Multiple Borrowers.

(a) Obligations Unconditional. The obligations of each Borrower under this
Agreement, the Notes and each other Loan Document are absolute and unconditional
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any other Borrowers under this Agreement, the Notes or any
other Loan Document (collectively, the “Other Borrower Obligations”), or any
substitution, release or exchange of any other guarantee of or security for any
of the Other Borrower Obligations, and, to the fullest extent permitted by
applicable Legal Requirements, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 9.21 that the
obligations of each Borrower under this Agreement shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the respective liability of any Borrower under this
Agreement, the Notes or any other agreement referred to herein or therein:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Other Borrower Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be done or omitted;

(iii) the maturity of any of the Other Borrower Obligations shall be
accelerated, or any of the Other Borrower Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
Notes, any other Loan Document shall be waived or any other guarantee of any of
the Other Borrower Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender or
Lenders as security for any of the Other Borrower Obligations shall fail to be
perfected, or any guaranty supporting the Other Borrower Obligations shall fail
to be effective.

(b) Borrowers’ Representative; Binding on All Borrowers. Each Borrower hereby
designates Parent as its representative and agent on its behalf for the purposes
of issuing and delivering Notices of Borrowing, notices of conversion or
continuation, notices of optional prepayments, notices of mandatory prepayments,
delivering compliance certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting, extending, increasing, and amending Letters of Credit, approving
eligible assignees, and for the purposes of giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions on behalf of any Borrower or Borrowers under the Loan
Documents. The Parent hereby accepts such appointments. Unless otherwise
expressly required hereunder, the Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Parent or from an individual Borrower as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to the Parent on behalf of all
Borrowers; provided that, the failure to give such notice to the Parent or any
Borrower shall not release or diminish or otherwise affect in any way any
Borrower’s obligations to pay any amounts owing by it under this Agreement or
any other Loan Document or to otherwise comply with terms hereof or thereof.
Each Borrower agrees that each action

 

104



--------------------------------------------------------------------------------

taken or omitted to be taken by, and any notices and consents received by, the
Parent, and any notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by the Parent, shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower unless therein provided otherwise. For the
avoidance of doubt, any reference in this Agreement to “the Borrower” shall be
deemed to refer to the Parent.

Section 9.22 Limitation on Foreign Borrowing Subsidiaries’ Obligations.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if any Borrowing Subsidiary is a “controlled foreign corporation”
(under and as defined in Section 957(a) of the Code), then such Borrowing
Subsidiary that is a controlled foreign corporation shall not have liability for
any Obligations of the Parent or any other Borrowing Subsidiary and its assets
shall not serve at any time, directly or indirectly, as security for the
performance of an obligation of the Parent or any other Borrowing Subsidiary, if
and to the extent such liability or security would trigger an income inclusion
under Section 956 of the Code.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signature pages have been intentionally omitted.]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

  NON-
EXTENDED
COMMITMENT     EXTENDED
COMMITMENT     AGGREGATE
COMMITMENT     MATURITY
DATE   Wells Fargo Bank, National Association   $ 0      $ 160,000,000      $
160,000,000        October 22, 2020    JPMorgan Chase Bank, N.A.   $ 0      $
160,000,000      $ 160,000,000        October 22, 2020    HSBC Bank USA,
National Association   $ 0      $ 160,000,000      $ 160,000,000        October
22, 2020    Bank of China, New York Branch   $ 0      $ 160,000,000      $
160,000,000        October 22, 2020    The Bank of Tokyo-Mitsubishi UFJ, Ltd.  
$ 0      $ 160,000,000      $ 160,000,000        October 22, 2020    Citibank,
N.A.   $ 0      $ 160,000,000      $ 160,000,000        October 22, 2020   
SunTrust Bank   $ 0      $ 160,000,000      $ 160,000,000        October 22,
2020    Barclays Bank PLC   $ 0      $ 160,000,000      $ 160,000,000       
October 22, 2020    Royal Bank of Canada   $ 0      $ 65,000,000      $
65,000,000        October 22, 2020    PNC Bank, National Association   $
60,000,000      $ 0      $ 60,000,000       
 
 
  5 years after
Third
Amendment
Effective Date   
  
  
   Goldman Sachs Bank USA   $ 0      $ 55,000,000      $ 55,000,000       
October 22, 2020    The Bank of New York Mellon   $ 40,000,000      $ 0      $
40,000,000       
 
 
  5 years after
Second
Amendment
Effective Date   
  
  
    

 

 

   

 

 

   

 

 

   

Total

  $ 100,000,000      $ 1,400,000,000      $ 1,500,000,000       

 

 

   

 

 

   

 

 

   

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

None.

 

Schedule 3.06



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Liens

None.

 

Schedule 6.01



--------------------------------------------------------------------------------

SCHEDULE 6.04

Affiliate Transactions

Prior to the initial public offering of our common stock in October 1995 (the
“Initial Public Offering”), we were a wholly owned subsidiary of Loews
Corporation (“Loews”). In connection with the Initial Public Offering, we
entered into agreements with Loews pursuant to which Loews provides certain
management, administrative and other services to us and certain other
obligations were assumed by the parties. These agreements were not the result of
arm’s length negotiations between the parties.

Services Agreement. We entered into a services agreement with Loews effective
upon consummation of the Initial Public Offering pursuant to which Loews agreed
to continue to perform certain administrative and technical services on our
behalf. These services include personnel, internal auditing, accounting and cash
management services, in addition to advice and assistance with respect to
preparation of tax returns and obtaining insurance. Under the services
agreement, we reimburse Loews for (i) allocated personnel costs (such as
salaries, employee benefits and payroll taxes) of the Loews personnel actually
providing such services and (ii) all out-of-pocket expenses related to the
provision of such services. The services agreement may be terminated at our
option upon 30 days’ notice to Loews and at the option of Loews upon six months’
notice to us. In addition, we have agreed to indemnify and hold harmless Loews
for all claims and damages arising from the provision of services by Loews under
the services agreement, unless due to the gross negligence or willful misconduct
of Loews.

Registration Rights Agreement. Under a Registration Rights Agreement dated as of
October 16, 1995, as amended, between us and Loews, subject to certain
limitations, we will file, upon the request of Loews, one or more registration
statements under the Securities Act of 1933, as amended, subject to a maximum of
two remaining requests, in order to permit Loews to offer and sell any of our
common stock that Loews may hold. Loews will bear the costs of any such
registered offering, including any underwriting commissions relating to shares
it sells in any such offering, any related transfer taxes and the costs of
complying with non-U.S. securities laws, and any fees and expenses of separate
counsel and accountants retained by Loews. We have the right to require Loews to
delay any exercise by Loews of its rights to require registration and other
actions for a period of up to 90 days if, in our judgment, any offering by us
then being conducted or about to be conducted would be adversely affected. In
addition, we have the right to require Loews to suspend the use of any resale
prospectus or prospectus supplement included in a “shelf” registration statement
for a reasonable period of time, not to exceed 90 days in any one instance or an
aggregate of 120 days in any 12-month period, if we are conducting or about to
conduct an underwritten public offering of our securities for our own account,
or would be required to disclose information regarding our company not otherwise
then required by law to be publicly disclosed where such disclosure would
reasonably be expected to adversely affect any material business transaction or
negotiation in which we are then engaged. Subject to certain conditions, we have
also granted Loews the right to include its shares of our common stock in any
registration statements covering offerings of our common stock by us, and we
will pay all costs of such offerings other than underwriting commissions and
transfer taxes attributable to the shares sold on behalf of Loews. We will
indemnify Loews, and Loews will indemnify us, against certain liabilities in
respect of any registration statement or offering covered by the registration
rights agreement, as amended.

 

Schedule 6.04



--------------------------------------------------------------------------------

Performance and Appeal Bonds. From time to time we purchase performance and
appeal bonds in support of our drilling operations offshore Mexico and workers
compensation claims, respectively, from Affiliates of a majority-owned
subsidiary of Loews after obtaining competitive quotes.

Other. From time to time, we hire marine vessels and helicopter transportation
services at the prevailing market rate from subsidiaries of SEACOR Holdings Inc.
The Executive Chairman of the Board of Directors of SEACOR Holdings Inc. is also
one of our directors.

Other. From time to time we make payments to Ernst & Young LLP for tax and other
consulting services. The wife of Lawrence R. Dickerson, our President and Chief
Executive Officer and one of our directors, is an audit partner at this firm.

For purposes of this Schedule 6.04, the words “we”, “us” and “our” refer to the
Parent.

 

Schedule 6.04



--------------------------------------------------------------------------------

SCHEDULE 6.05

Existing Indebtedness

None.

 

Schedule 6.05



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions for Assignment and Assumption (the “Standard Terms
and Conditions”) set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                   
                                                 
                                                                                
                         [Assignor [is][is not] a Defaulting Lender] 2.   
Assignee[s]:                                   
                                                 
                                                                                
                         [for each Assignee, indicate [Affiliate] of [identify
Lender]]

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit A – Form of Assignment and Assumption

Page 1 of 151



--------------------------------------------------------------------------------

3.    Borrowers:    DIAMOND OFFSHORE DRILLING, INC., a Delaware corporation, and
any Borrowing Subsidiaries from time to time party to the Credit Agreement 4.   
Administrative Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent under the Credit Agreement 5.    Credit Agreement:   
5-Year Revolving Credit Agreement dated as of September 28, 2012 among Borrower,
the Lenders party thereto from time to time, the Issuing Banks party thereto
from time to time, and Wells Fargo Bank, National Association, as Administrative
Agent and Swingline Lender. 6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]      Aggregate Commitment
/ Aggregate Revolving
Loans for all Lenders      Amount of
Commitment /
Revolving Loans
Assigned5      Percentage Assigned
of Aggregate
Commitment /
Aggregate Revolving
Loans for all
Lenders6     CUSIP
Number         $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.    Trade Date:                        ]7

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

7  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit A – Form of Assignment and Assumption

Page 2 of 151



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

 

8  Add additional signature blocks as needed.

 

Exhibit A – Form of Assignment and Assumption

Page 3 of 151



--------------------------------------------------------------------------------

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swingline Lender

By:  

 

Name:  

 

Title:  

 

Consented to: JPMORGAN CHASE BANK, N.A., as Issuing Bank By:  

 

Name:  

 

Title:  

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Issuing Bank By:  

 

Name:  

 

Title:  

 

BANK OF CHINA, NEW YORK BRANCH, as Issuing Bank By:  

 

Name:  

 

Title:  

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank By:  

 

Name:  

 

Title:  

 

[NAME OF ISSUING BANK], as Issuing Bank By:  

 

Name:  

 

Title:  

 

[Consented to:]9 DIAMOND OFFSHORE DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

 

9  To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.

 

Exhibit A – Form of Assignment and Assumption

Page 4 of 151



--------------------------------------------------------------------------------

Annex 1

To Exhibit A – Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Parent, its
Subsidiaries or Affiliates or any other Person of any of its obligations under
any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17(f) of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit A – Form of Assignment and Assumption

Page 5 of 151



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Form of Assignment and Assumption

Page 6 of 151



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMITMENT INCREASE

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Phone: 704-590-2706

Email: agencyservices.requests@wellsfargo.com

Fax No.: 704-590-2790

Ladies and Gentlemen:

The undersigned, Diamond Offshore Drilling, Inc., a Delaware corporation
(“Parent”), refers to the 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Parent,
the Borrowing Subsidiaries from time to time party thereto (together with the
Parent, the “Borrowers”), the lenders from time to time party thereto, the
issuing banks party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Parent hereby gives you notice (this “Notice of Commitment Increase”) pursuant
to Section 2.02(b) of the Credit Agreement that it has arranged for the
Aggregate Commitment under the Credit Agreement to be increased by adding to the
Credit Agreement the CI Lenders referenced below and/or by allowing one or more
Increasing Lenders to increase their respective Commitments. In that connection,
Parent sets forth below the information relating to such proposed Commitment
Increase as required by Section 2.02(b) of the Credit Agreement:

(a) The Commitment Increase Effective Date shall be [                    ].

(b) The amount of the requested Commitment Increase is $[        ].

(c) The CI Lenders that have agreed with the Parent to provide their respective
Commitments are [INSERT NAMES OF THE CI LENDERS].

(d) The Increasing Lenders that have agreed with the Parent to increase their
respective Commitments are [INSERT NAMES OF THE INCREASING LENDERS].

(e) Set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders, all CI Lenders and all
Increasing Lenders from and after the Commitment Increase Effective Date.

Parent hereby certifies on the Commitment Increase Effective Date set forth
above, at the time of and immediately after giving effect to the Commitment
Increase described above, that:

 

  (i) the representations and warranties of the Borrowers set forth in the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such Commitment Increase Effective
Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of such Commitment Increase
Effective Date, such representations and warranties continue to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent that any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
specified earlier date; and

 

  (ii) no Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Notice of Commitment Increase by
facsimile shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

 

Very truly yours, DIAMOND OFFSHORE DRILLING, INC. By:  

 

  Name:   Title:

 

[Acknowledged by: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

Name:  

 

Title:                                        
                                             ] [Consented to: WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank and Swingline Lender
By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank By:  

 

Name:  

 

Title:  

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Issuing Bank By:  

 

Name:  

 

Title:  

 

BANK OF CHINA, NEW YORK BRANCH, as Issuing Bank By:  

 

Name:  

 

Title:  

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Bank By:  

 

Name:  

 

Title:  

 

 

Form of Commitment Increase



--------------------------------------------------------------------------------

[NAME OF ISSUING BANK], as Issuing Bank By:  
                                                                      Name:  
                                                                      Title:  
                                                                    ]10
Consented to: [NAME OF INCREASING LENDER OR CI LENDER] By:  
                                                                      Name:  
                                                                      Title:  
                                                                      [NAME OF
INCREASING LENDER OR CI LENDER] By:                                         
                               Name:                                         
                               Title:                                         
                              

 

 

10  The consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender shall be required for the addition of any CI Lender (such consent not to
be unreasonably withheld, conditioned or delayed).

 

Form of Commitment Increase



--------------------------------------------------------------------------------

Annex I

Amended and Restated Schedule 2.01

[See attached]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

[            ], 20    

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Phone: 704-590-2706

Email: agencyservices.requests@wellsfargo.com

Fax No.: 704-590-2790

Ladies and Gentlemen:

The undersigned, [Diamond Offshore Drilling, Inc., a Delaware
corporation][Borrowing Subsidiary] (“Borrower”), refers to the 5-Year Revolving
Credit Agreement dated as of September 28, 2012 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diamond Offshore Drilling, Inc., a Delaware corporation, and
each Borrowing Subsidiary, collectively, as borrowers, the lenders from time to
time party thereto, the issuing banks party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent and Swingline Lender. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

Borrower hereby gives you irrevocable notice pursuant to Section 2.04 of the
Credit Agreement that it hereby requests a Borrowing under the Credit Agreement
(the “Requested Borrowing”), and in that connection sets forth below the
information relating to such Requested Borrowing as required by Section 2.04 of
the Credit Agreement:

 

  (a) The aggregate amount of the Requested Borrowing is $[        ].

 

  (b) The Business Day of the Requested Borrowing is [            ,         ].

 

  (c) The Type of the Requested Borrowing is [an ABR Borrowing] [a Eurodollar
Borrowing].

 

  (d) In the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable is [[one][two][three][six] month[s]] [other period].

 

  (e) The location and number of Borrower’s account to which funds are to be
disbursed are as follows: [                    ].

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Requested Borrowing:

 

  (i) the representations and warranties of Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on and as of the date of the Requested
Borrowing, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Requested Borrowing, such representations and warranties continue to be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representations and
warranties already are qualified or modified by materiality in the text thereof)
as of such specified earlier date; and

 

  (ii) at the time of and immediately after giving effect to the Requested
Borrowing, no Default has occurred and is continuing.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the day and year first set forth above.

 

[DIAMOND OFFSHORE DRILLING, INC.][BORROWING SUBSIDIARY] By:  

 

  Name:   Title:

 

Form of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING NOTE

(PARENT)

 

$            

            ,         

FOR VALUE RECEIVED, the undersigned, DIAMOND OFFSHORE DRILLING, INC., a Delaware
corporation (the “Parent”), hereby promises to pay to the order of
                     (“Lender”) the principal amount of                     
No/100 Dollars ($        ) or, if less, the aggregate outstanding principal
amount of the Revolving Loans (as defined in the Credit Agreement referred to
below) made by the Lender (or predecessor in interest by assignment) to the
Borrowers (as defined in the Credit Agreement), together with interest on the
unpaid principal amount of the Revolving Loans from the date of such Revolving
Loans until such principal amount is paid in full, at such interest rates, and
at such times, as are specified in the Credit Agreement (as hereunder defined).
The Borrowers may make prepayments on this Revolving Note in accordance with the
terms of the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year
Revolving Credit Agreement dated as of September 28, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Parent and each Borrowing Subsidiary, collectively as
borrowers, the Lenders who are or may become a party thereto, the issuing banks
party thereto, and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”) and as Swingline Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of the Revolving Loans by the Lender to any Borrower in an aggregate
principal amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrowers resulting from each such
Revolving Loan being evidenced by this Revolving Note, and (b) contains
provisions for acceleration of the maturity of this Revolving Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Revolving Note upon the terms and
conditions specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Parent in same day funds. The Lender shall record
payments of principal made under this Revolving Note, but no failure of the
Lender to make such recordings shall affect the Parent’s repayment obligations
under this Revolving Note.

This Revolving Note is made expressly subject to the terms of Section 9.13 and
Section 9.14 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Parent hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Revolving Note shall operate as a waiver of such rights.

THIS REVOLVING NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Exhibit D-1 – Form of Revolving Note (Parent)

Page 4 of 151



--------------------------------------------------------------------------------

THIS REVOLVING NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS REVOLVING NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit D-1 – Form of Revolving Note (Parent)

Page 5 of 151



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF REVOLVING NOTE

(BORROWING SUBSIDIARY)

 

$            

            ,         

FOR VALUE RECEIVED, the undersigned,                     , a
                     (the “Subsidiary Borrower”), hereby promises to pay to the
order of                      (“Lender”) the principal amount of
                     No/100 Dollars ($        ) or, if less, the aggregate
outstanding principal amount of the Revolving Loans (as defined in the Credit
Agreement referred to below) made by the Lender (or predecessor in interest by
assignment) to the Subsidiary Borrower, together with interest on the unpaid
principal amount of such Revolving Loans from the date of such Revolving Loans
until such principal amount is paid in full, at such interest rates, and at such
times, as are specified in the Credit Agreement (as hereunder defined). The
Subsidiary Borrower may make prepayments on this Revolving Note in accordance
with the terms of the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year
Revolving Credit Agreement dated as of September 28, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Diamond Offshore Drilling, Inc. (“Parent”), the Subsidiary Borrower
and any other Borrowing Subsidiary, together as borrowers, the Lenders who are
or may become a party thereto, the issuing banks party thereto, and Wells Fargo
Bank, National Association, as administrative agent (the “Administrative Agent”)
and as Swingline Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of the Revolving
Loans by the Lender to any Borrower in an aggregate principal amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Subsidiary Borrower resulting from each such Revolving Loan
being evidenced by this Revolving Note, and (b) contains provisions for
acceleration of the maturity of this Revolving Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Revolving Note upon the terms and conditions
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Parent in same day funds. The Lender shall record
payments of principal made under this Revolving Note, but no failure of the
Lender to make such recordings shall affect the Subsidiary Borrower’s repayment
obligations under this Revolving Note.

This Revolving Note is made expressly subject to the terms of Section 9.13,
Section 9.14 and Section 9.22 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Subsidiary Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Revolving Note shall operate as a waiver of such rights.

THIS REVOLVING NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Exhibit D-2 – Form of Revolving Note (Borrowing Subsidiary)

Page 6 of 151



--------------------------------------------------------------------------------

THIS REVOLVING NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS REVOLVING NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

[NAME OF SUBSIDIARY BORROWER] By:  

 

Name:  

 

Title:  

 

 

Exhibit D-2 – Form of Revolving Note (Borrowing Subsidiary)

Page 7 of 151



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF SWINGLINE NOTE

(PARENT)

 

$            

            ,         

FOR VALUE RECEIVED, the undersigned, DIAMOND OFFSHORE DRILLING, INC., a Delaware
corporation (the “Parent”), hereby promises to pay to the order of
                     (“Lender”) the principal amount of                     
No/100 Dollars ($        ) or, if less, the aggregate outstanding principal
amount of the Swingline Loans (as defined in the Credit Agreement referred to
below) made by the Lender (or predecessor in interest by assignment) to the
Parent, together with interest on the unpaid principal amount of the Swingline
Loans from the date of such Swingline Loans until such principal amount is paid
in full, at such interest rates, and at such times, as are specified in the
Credit Agreement (as hereunder defined). The Parent may make prepayments on this
Swingline Note in accordance with the terms of the Credit Agreement.

This Swingline Note is one of the Swingline Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year
Revolving Credit Agreement dated as of September 28, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Parent, each Borrowing Subsidiary, the Lenders who are or may
become a party thereto, the issuing banks party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) and
as Swingline Lender. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of the Swingline
Loans by the Lender to the Borrowers in an aggregate principal amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Parent resulting from each such Swingline Loan being
evidenced by this Swingline Note, and (b) contains provisions for acceleration
of the maturity of this Swingline Note upon the happening of certain events
stated in the Credit Agreement and for prepayments of principal prior to the
maturity of this Swingline Note upon the terms and conditions specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Parent in same day funds. The Lender shall record
payments of principal made under this Swingline Note, but no failure of the
Lender to make such recordings shall affect the Parent’s repayment obligations
under this Swingline Note.

This Swingline Note is made expressly subject to the terms of Section 9.13 and
Section 9.14 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Parent hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Swingline Note shall operate as a waiver of such rights.

THIS SWINGLINE NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Exhibit E-1 – Form of Swingline Note (Parent)

Page 8 of 151



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS SWINGLINE NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit E-1 – Form of Swingline Note (Parent)

Page 9 of 151



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF SWINGLINE NOTE

(BORROWING SUBSIDIARY)

 

$            

            ,         

FOR VALUE RECEIVED, the undersigned,                      a                     
(the “Subsidiary Borrower”), hereby promises to pay to the order of
                     (“Lender”) the principal amount of                     
No/100 Dollars ($        ) or, if less, the aggregate outstanding principal
amount of the Swingline Loans (as defined in the Credit Agreement referred to
below) made by the Lender (or predecessor in interest by assignment) to the
Subsidiary Borrower, together with interest on the unpaid principal amount of
the Swingline Loans from the date of such Swingline Loans until such principal
amount is paid in full, at such interest rates, and at such times, as are
specified in the Credit Agreement (as hereunder defined). The Subsidiary
Borrower may make prepayments on this Swingline Note in accordance with the
terms of the Credit Agreement.

This Swingline Note is one of the Swingline Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year
Revolving Credit Agreement dated as of September 28, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Parent, each Borrowing Subsidiary, the Lenders who are or may
become a party thereto, the issuing banks party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) and
as Swingline Lender. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of the Swingline
Loans by the Lender to the Borrowers in an aggregate principal amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Subsidiary Borrower resulting from each such Swingline Loan
being evidenced by this Swingline Note, and (b) contains provisions for
acceleration of the maturity of this Swingline Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Swingline Note upon the terms and conditions
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Parent in same day funds. The Lender shall record
payments of principal made under this Swingline Note, but no failure of the
Lender to make such recordings shall affect the Subsidiary Borrower’s repayment
obligations under this Swingline Note.

This Swingline Note is made expressly subject to the terms of Section 9.13,
Section 9.14 and Section 9.22 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Subsidiary Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Swingline Note shall operate as a waiver of such rights.

THIS SWINGLINE NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Exhibit E-2 – Form of Swingline Note (Borrowing Subsidiary)

Page 10 of 151



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS SWINGLINE NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

[NAME OF SUBSIDIARY BORROWER] By:  

 

Name:  

 

Title:  

 

 

Exhibit E-2 – Form of Swingline Note (Borrowing Subsidiary)

Page 11 of 151



--------------------------------------------------------------------------------

Exhibit F

Form of Opinion of Parent’s Counsel

[See attached.]

 

Exhibit F

Page 12 of 184



--------------------------------------------------------------------------------

       FIRM and AFFILIATE OFFICES     LOGO [g436917g55l61.jpg]               NEW
YORK        LONDON        SINGAPORE        PHILADELPHIA        CHICAGO       
WASHINGTON, DC        SAN FRANCISCO        SAN DIEGO www.duanemorris.com       
BOSTON        HOUSTON        LOS ANGELES        HANOI   September 28, 2012     
HO CHI MINH CITY        ATLANTA        BALTIMORE        WILMINGTON        MIAMI
       PITTSBURGH To the Lender Parties party to the Credit Agreement referred
to below, including Wells Fargo Bank, National Association, as Administrative
Agent        NEWARK        LAS VEGAS        CHERRY HILL        BOCA RATON       
LAKE TAHOE          MEXICO CITY        ALLIANCE WITH

Re:  5-Year Revolving Credit Agreement

     MIRANDA & ESTAVILLO

Ladies and Gentlemen:

We have acted as counsel to Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Company”) in connection with the transactions contemplated by
the 5-Year Revolving Credit Agreement, dated as of September 28, 2012 (the
“Credit Agreement”), among the several lenders party thereto (the “Lenders”),
the Issuing Banks party thereto, Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Swingline Lender, and the Company, as Borrower. Capitalized terms defined in the
Credit Agreement and used (but not otherwise defined) herein are used herein as
so defined.

For purposes of rendering this opinion, we have examined originals or copies
(certified or otherwise identified to our satisfaction) of (a) the Credit
Agreement, the Notes issued by the Company on the date hereof and the Fee
Letters (collectively, the “Specified Loan Documents”), (b) the Certificate of
Incorporation of the Company certified by the Secretary of State of the State of
Delaware and the Amended and Restated By-Laws of the Company, as amended to date
(collectively, the “Organizational Documents”), (c) a certificate of an officer
of the Company delivered pursuant to Section 4.01(e) of the Credit Agreement,
(d) a certificate of the secretary of the Company attesting to, among other
matters: (i) the absence of any amendment to the Certificate of Incorporation of
the Company, or of any proceedings therefor since the date of the certification
referred in clause (b) above; (ii) the Amended and Restated By-Laws of the
Company; (iii) resolutions adopted by the Executive Committee of the Board of
Directors of the Company; and (iv) the incumbency of certain persons; and (e) a
certificate of good standing of the Company from the Secretary of State of the
State of Delaware, a certificate of fact of the Company from the Secretary of
State of the State of Texas, and a certificate of account status of the Company
from the Texas Comptroller of Public Accounts, copies of each of which are
attached as Schedule I hereto (collectively, the “Good Standing Certificates”).
We have also examined such other certificates of public officials, such other
certificates of officers of the Company and such other records, agreements,
documents and instruments as we have deemed relevant and necessary as a basis
for the opinions hereafter set forth.

 

DUANE MORRIS LLP

1330 POST OAK BOULEVARD, SUITE 800    HOUSTON, TX
77056-3166                            PHONE: +1 713 402 3900    FAX: +1 713 402
3901



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 2

 

In such examination, we have assumed: (i) the genuineness of all signatures,
(ii) the legal capacity of all natural persons, (iii) the authenticity of all
documents submitted to us as originals, (iv) the conformity to original
documents of all documents submitted to us as certified, conformed or other
copies and the authenticity of the originals of such documents, (v) that all
records and other information made available to us by the Company on which we
have relied are complete in all material respects, (vi) that there are no fees,
charges, benefits or other compensation that has been or will be paid, directly
or indirectly to any Lender or for any Lender’s benefit, except as specified in
the Loan Documents, (vii) that there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence, (viii) that the conduct of
the parties has complied with the requirements of good faith, fair dealing and
conscionability and (ix) that each Lender Party has acted in good faith and
without notice of any defense against the enforcement of any right created by
the Loan Documents. As to all questions of fact material to these opinions, we
(a) have relied solely upon the above-referenced certificates or comparable
documents and upon the representations and warranties contained in the Loan
Documents and other documents delivered pursuant thereto, (b) have not performed
or had performed any independent research of public records and (c) have assumed
that certificates of or other comparable documents from public officials dated
prior to the date hereof remain accurate as of the date hereof. Except as
expressly set forth in this Opinion, we have not undertaken any independent
investigation, examination or inquiry to confirm or determine the existence or
absence of facts, searched the books or records of the Company, searched any
internal files, court files, public records, or other information, collected or
examined or reviewed any communications, instruments, agreements, documents,
financial statements or tax filings, minutes, records or liens.

As used herein with respect to any opinion or statement, the phrase “to our
knowledge,” “known to us” or “of which we are aware,” or any other phrase of
similar meaning, limits the opinion or statement it qualifies to the current
conscious awareness by lawyers in the Primary Lawyer Group of factual matters or
other information such lawyers recognize as being relevant to the opinion or
statement so qualified. “Primary Lawyer Group” means any lawyer in this firm who
(i) signs this opinion on behalf of the firm or (ii) actively renders legal
services in connection with negotiating, documenting or reviewing the
transactions contemplated by the Credit Agreement (the “Transactions”). In
connection with delivering this opinion, the lawyers in the Primary Lawyer
Group, with your consent, have not made any inquiry of other lawyers practicing
law with this firm or any review of files maintained by this firm.

We have also assumed that each of the Specified Loan Documents has been duly
authorized, executed and delivered by each party thereto other than the Company
and constitutes the legal, valid and binding obligations of such parties,
enforceable against such parties in accordance with their respective terms.



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 3

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. The Company (a) is a corporation validly existing and in good standing under
the laws of the State of Delaware and is qualified to transact business and is
in good standing as a foreign corporation in the State of Texas and (b) has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

2. The Company has all requisite corporate power and authority to execute and
deliver the Specified Loan Documents and to perform its obligations thereunder.
The execution and delivery by the Company of the Specified Loan Documents and
the performance by the Company of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of the Company. Each of
the Specified Loan Documents has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except that:
(i) the foregoing may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally; (ii) the foregoing is subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity); (iii) rights under
the Specified Loan Documents may be limited by federal and state securities laws
and public policy; and (iv) no opinion is expressed with respect to (A) any
set-off provision contained in any Specified Loan Document including, without
limitation, Section 9.08 (Right of Setoff) of the Credit Agreement,
(B) provisions that purport to waive rights to notices, objections, demands,
legal defenses, statutes of limitation, rights to trial by jury, or other
benefits that cannot be waived under applicable law, (C) provisions that
decisions by a party are conclusive, (D) any waiver of a right to interpose a
defense, counterclaim or setoff or to recover special or consequential damages,
(E) the ability of any person to obtain specific performance, injunctive relief,
liquidated damages, rescission or any similar remedy in any proceeding and
(F) provisions purporting to establish evidentiary standards for suits or
proceedings to enforce a Specified Loan Document.

The execution and delivery by the Company of the Specified Loan Documents and
the performance by the Company of its obligations thereunder will not
(i) violate any of the terms of the Organizational Documents, (ii) violate,
result in a breach of, conflict with any of the terms, conditions or provisions
of any agreement listed on Schedule II hereto, (iii) violate any Applicable Law
(as hereinafter defined) (including, without limitation, Regulation X)
applicable to the Company or Regulation U, or (iv) violate any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on the Company of which we have knowledge.



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 4

 

No consent, approval, waiver, license or authorization or other action by, or
filing with, any New York, Delaware corporate or federal governmental authority
is required to be obtained or made by or on behalf of the Company under any
Applicable Law in connection with the execution and delivery by the Company of
the Specified Loan Documents, the consummation by the Company of the
Transactions or the performance by the Company of its Obligations thereunder,
except for (i) any consent, approval, waiver, license or authorization or other
action or filing required by federal and state securities or blue sky laws and
the rules and regulations thereunder, and any maritime law or regulations, as to
which we express no opinion, and (ii) those already obtained.

The Company is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

The foregoing opinions are subject to the following qualifications:

(i) We express no opinion as to the enforceability of any provisions in the
Specified Loan Documents providing for (a) collection of fees, late charges,
default rate interest, interest on interest or other charges, in each case to
the extent constituting a penalty, or reimbursement of court costs and legal
fees, (b) the right of any person to declare a default, accelerate obligations
of any other person or exercise remedies based on non-material breaches of any
of the Loan Documents, (c) any obligation or liability contained therein to
survive the repayment of the Loans, (d) the ability of any party to collect
attorneys’ fees and costs in an action involving the Company if such party is
not the prevailing party in such action or to the extent such fees and costs are
greater than such fees and costs as may be determined to be reasonable by a
court or other tribunal or (e) the establishment of methods of proof.

(ii) We express no opinion as to the enforceability of any provisions in the
Specified Loan Documents providing for the attachment, perfection or priority of
any liens granted pursuant to any of the Loan Documents.

(iii) We assume that each of the parties to the Loan Documents other than the
Company will seek to enforce its rights thereunder in good faith and in a
commercially reasonable manner.

(iv) The opinions expressed in paragraph 1(a) above are given solely on the
basis of the Good Standing Certificates, and speak only as of the date of the
applicable Good Standing Certificate rather than the date hereof. Such opinions
are limited to the meaning ascribed to such Good Standing Certificates by the
respective public officials that issued such Good Standing Certificates and
applicable law.



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 5

 

(v) In rendering the opinion expressed in paragraph 3 above, we have not made
any examination of any accounting or financial matters related to the covenants
contained in certain documents to which the Company may be subject, and we
express no opinion with respect thereto.

(vi) In connection with the provisions of the Loan Documents which relate to
forum selection (including any waiver of any objection to venue in any court or
of any objection that a court is an inconvenient forum), we note that, under
Section 510 of the New York Civil Practice Law and Rules, a New York state court
may have discretion to transfer the place of trial and a United States District
Court has discretion to transfer an action to another United States District
Court pursuant to 28 U.S.C. §1404(a) and to dismiss a cause of action on the
grounds of forum non conveniens, and can exercise such discretion sua sponte.

We have assumed that your counsel has not given you any advice that is contrary
to any opinion rendered herein and that neither you nor your counsel has any
actual knowledge that causes you to reasonably believe that any of the opinions
expressed herein are incorrect. If, to your actual knowledge, circumstances are
such that that our reliance on the assumptions in this paragraph is
inappropriate, and you have not informed us thereof in writing prior to our
delivery to you of this opinion, any of our opinions included herein that
specifically relate to or are affected by such circumstances shall be deemed not
to have been so included herein.

The opinions expressed herein are limited to (i) the Delaware General
Corporation Law and (ii) those Federal laws of the United States of America and
those laws of the State of New York and, with respect to opinion paragraph 1(a)
only, the State of Texas, in each case which, in our experience, without having
made any special investigation as to the applicability of any specific law, are
normally applicable to transactions of the type contemplated by the Credit
Agreement (collectively, the “Applicable Laws”). In addition, Applicable Laws
shall not include, and we express no opinion with regard to, (i) any state or
federal laws, rules or regulations relating to: (A) pollution or protection of
the environment; (B) zoning, land use, building or construction;
(C) occupational safety and health or other similar matters; (D) labor, employee
rights and benefits, including, without limitation, the Employment Retirement
Income Security Act of 1974, as amended; (E) antitrust and trade regulation;
(F) tax; (G) securities, including, without limitation, federal and state
securities or blue sky laws, rules or regulations; (H) corrupt practices,
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended; and (I) copyrights, patents and trademarks, (ii) any maritime laws or
regulations including, without limitation, the Shipping Act, 1916, as amended,
(iii) any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 6

 

instrumentality thereof or (iv) laws identified on Schedule III attached hereto.
No opinion is expressed as to the effect on the matters covered by this letter
of the laws of (i) the United States of America or the States of New York, Texas
or Delaware other than the Applicable Laws or (ii) any jurisdiction other than
the United States of America or the States of New York, Texas or Delaware,
whether in any such case applicable directly or through the Applicable Laws. We
have not been called upon to, and accordingly do not, express any opinion as to
the various state and Federal laws regulating banks or the conduct of their
business that may relate to the Loan Documents or the Transactions contemplated
thereby.

The opinions expressed herein are rendered as of the date hereof and are based
on existing law, which is subject to change. Where our opinions expressed herein
refer to events to occur at a future date, we have assumed that there will have
been no changes in the relevant law or facts between the date hereof and such
future date. We do not undertake to advise you of any changes in the opinions
expressed herein from matters that may hereafter arise or be brought to our
attention or to revise or supplement such opinions should the present laws of
any jurisdiction be changed by legislative action, judicial decision or
otherwise. We note in particular that the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Pub. Law 111-203 (2010) includes many provisions that
are to be interpreted, developed or implemented through regulations in the
future. We have not considered and express no opinion with respect to the
provisions of such law or similar laws, except where the applicable final
regulations have been promulgated and are in effect.

Our opinions expressed herein are limited to the matters expressly stated herein
and no opinion is implied or may be inferred beyond the matters expressly
stated.

The opinions expressed herein are rendered solely for your benefit in connection
with the Transactions. Those opinions may not be used or relied upon by any
other person, nor may this letter or any copies hereof be furnished to a third
party, filed with a governmental agency, quoted, cited or otherwise referred to
without our prior written consent, except that this opinion letter may be
delivered by you to any “Assignee” under Section 9.04(b) of the Credit Agreement
and such Assignee may rely on this opinion letter as if it were addressed to
such Assignee as of the date hereof on the condition and understanding that
(i) as noted above, this opinion letter speaks only as of the date hereof and
(ii) any such reliance must be actual and reasonable under the circumstances
existing at the time such person or entity becomes an Assignee, including any
changes in law, facts or any other developments known to or reasonably knowable
by such person at such time.

Very truly yours,



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 7

 

Schedule I

Good Standing Certificates

(Attached)



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 8

 

Schedule II

 

1. Indenture, dated as of February 4, 1997, between Diamond Offshore Drilling,
Inc. and The Bank of New York Mellon (formerly known as The Bank of New York)
(as successor to The Chase Manhattan Bank), as Trustee

 

2. Fourth Supplemental Indenture, dated as of August 27, 2004, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon (formerly known as The
Bank of New York) (as successor to JPMorgan Chase Bank), as Trustee

 

3. Fifth Supplemental Indenture, dated as of June 14, 2005, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon (formerly known as The
Bank of New York) (as successor to JPMorgan Chase Bank, National Association),
as Trustee

 

4. Sixth Supplemental Indenture, dated as of May 4, 2009, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon, as Trustee

 

5. Seventh Supplemental Indenture, dated as of October 8, 2009, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon, as Trustee

 

6. Registration Rights Agreement (the “Registration Rights Agreement”) dated
October 16, 1995 between Loews Corporation and Diamond Offshore Drilling, Inc.

 

7. Amendment to the Registration Rights Agreement, dated September 16, 1997,
between Loews Corporation and Diamond Offshore Drilling, Inc.

 

8. Services Agreement, dated October 16, 1995, between Loews Corporation and
Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

LOGO [g436917g64o83.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 9

 

Schedule III

None of the opinions contained in the letter to which this Schedule III is
attached covers or otherwise addresses any of the following laws, regulations or
other governmental requirements or legal issues:

(i) compliance with fiduciary duty requirements;

(ii) the Hart-Scott-Rodino Antitrust Improvements Act of 1986, as amended, and
the Exon-Florio Act, as amended;

(iii) the Trading with the Enemy Act and the International Emergency Economic
Powers Act;

(iv) the Anti-Terrorism Order, including Executive Order No. 13224 on Terrorism
Financing, effective September 24, 2001 and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (together, the “Anti-Terrorism Order”) as amended, all rules and
regulations promulgated thereunder and all federal, state and local laws,
statutes, ordinances, orders, governmental rules, regulations, licensing
requirements and policies relating to the Anti-Terrorism Order, the foreign
assets control regulations of the United States Treasury Department, and the
ownership and operation of, or otherwise regulation of, companies which conduct,
operate or otherwise pursue the business of the importation, transportation,
manufacturing, dealing, purchase, use or storage of explosive materials;

(v) federal and state environmental, land use and subdivision, tax, racketeering
(e.g., RICO), health and safety (e.g., OSHA), securities regulation, export
control, trade regulation, antitrust and labor laws;

(vi) federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and

(vii) usury or other laws limiting or regulating the maximum amount of interest
that may be charged, collected, received or contracted for other than the
internal laws of the State of New York and the federal laws of the United
States.

 



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation (the “Parent”), the Borrowing
Subsidiaries party thereto from time to time (together with the Parent, the
“Borrowers”), the lenders party thereto from time to time, the issuing banks
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) the undersigned Lender is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) the
undersigned Lender is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Parent with a
certificate of its non-United States Person status on IRS Form W-8BEN-E, or IRS
Form W-8BEN, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Parent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:              , 20[    ]

 

Exhibit F

Page 13 of 151



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation (the “Parent”), the Borrowing
Subsidiaries party thereto from time to time (together with the Parent, the
“Borrowers”), the lenders party thereto from time to time, the issuing banks
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Exhibit G

Page 14 of 151



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation (the “Parent”), the Borrowing
Subsidiaries party thereto from time to time (together with the Parent, the
“Borrowers”), the lenders party thereto from time to time, the issuing banks
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or IRS Form W-8BEN from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

Exhibit G

Page 15 of 151



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Exhibit F

Page 16 of 151



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For United States Federal Income Tax
Purposes)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation (the “Parent”), the Borrowing
Subsidiaries party thereto from time to time (together with the Parent, the
“Borrowers”), the lenders party thereto from time to time, the issuing banks
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Note(s) evidencing such Loans) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loans (as well as any Note(s) evidencing such
Loans), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Parent and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

Exhibit G

Page 17 of 151



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Exhibit G

Page 18 of 151



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER

WHEREAS, reference is made to the Credit Agreement dated as of September 28,
2012 (as amended, restated, modified, extended or supplemented from time to
time, the “Credit Agreement”) among Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Parent”), the Borrowing Subsidiaries party thereto from time
to time (together with the Parent, the “Borrowers”), the lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein but not defined herein shall have the meanings specified by
the Credit Agreement.

WHEREAS, [                    ], a [                    ] (the “New Borrowing
Subsidiary”), hereby agrees with the Administrative Agent, the Lenders and the
Borrowers as follows:

In accordance with Section 2.23 of the Credit Agreement, the New Borrowing
Subsidiary hereby (a) joins the Credit Agreement as a party thereto and shall
have all the rights of a Borrower and assumes all the obligations of a Borrower
under the Credit Agreement and the other Loan Documents to which the other
Borrowing Subsidiaries are a party, (b) agrees to be bound by the provisions of
the Credit Agreement or such other Loan Documents as if the New Borrowing
Subsidiary had been an original party to the Credit Agreement or such other Loan
Documents, and (c) confirms that, after joining the Credit Agreement and the
other Loan Documents as set forth above, the representations and warranties set
forth in the Credit Agreement and the other Loan Documents with respect to the
New Borrowing Subsidiary are true and correct in all material respects as of the
date of this Joinder Agreement and that no Default or Event of Default has
occurred and is continuing.

The New Borrowing Subsidiary shall cooperate with the Administrative Agent and
the Lenders and execute such further instruments and documents as the
Administrative Agent or the Lenders shall reasonably request to effect, to the
reasonable satisfaction of the Administrative Agent and the Lenders, the
purposes of this Joinder Agreement.

By its execution hereof, the Parent hereby ratifies, confirms, and acknowledges
that its obligations under the Guaranty are in full force and effect and that
the Parent continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of the Guaranteed Debt (as defined in the Guaranty),
as such Guaranteed Debt may have been amended by this Agreement. The Parent
hereby acknowledges that its execution and delivery of this Agreement do not
indicate or establish an approval or consent requirement by the Parent under the
Guaranty in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Exhibit H

Page 19 of 151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of the
     day of             , 20    .

 

[NEW BORROWING SUBSIDIARY]

By:  

 

Print Name:  

 

Title:  

 

DIAMOND OFFSHORE DRILLING, INC.

By:  

 

Print Name:  

 

Title:  

 

 

Exhibit H

Page 21 of 151



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

[See attached.]

 

Exhibit I

Page 22 of 151



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

This Guaranty is made as of [            ], 2016 (“Guaranty”), by Diamond
Offshore Drilling, Inc., a Delaware corporation (the “Guarantor”), in favor of
the Administrative Agent, the Issuing Banks, the Swingline Lender and the
Lenders (each as defined in the Credit Agreement (as herein defined))
(collectively, the “Guaranteed Parties”).

R E C I T A L S:

A. The Guarantor, the Lenders party thereto, the Issuing Banks, the Swingline
Lender, and Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), have entered into that certain 5-Year Revolving Credit
Agreement dated as of September 28, 2012 (as amended, restated, modified,
extended or supplemented from time to time, including without limitation by the
Fifth Amendment (as defined therein), the “Credit Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term by the Credit Agreement.

B. The Credit Agreement contemplates that Wholly-Owned Subsidiaries of the
Parent may be added as Borrowing Subsidiaries under the Credit Agreement,
subject to the express terms and conditions set forth therein.

C. Each Borrowing Subsidiary will be a Wholly-Owned Subsidiary of the Guarantor.
The Guarantor will receive substantial and direct benefits from all extensions
of credit contemplated by the Credit Agreement and is entering into this
Guaranty to induce the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders to enter into the Fifth Amendment and extend credit to
any Borrowing Subsidiaries under the Credit Agreement.

D. The execution and delivery of this Guaranty is a condition precedent to the
obligation of the Lenders, the Issuing Banks and the Swingline Lender to extend
credit to the Borrowing Subsidiaries pursuant to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Lenders to enter into the Fifth
Amendment and extend credit to the Borrowing Subsidiaries as set forth in the
Credit Agreement, the Guarantor hereby agrees as follows:

1. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on all Loans made by the Lenders to, and the Note(s) held by each
Lender of, any Borrowing Subsidiary and (b) all other amounts from time to time
owing to the Guaranteed Parties by each Borrowing Subsidiary under the Credit
Agreement, the Notes and the other Loan Documents, including without limitation
all Obligations (as defined in the Credit Agreement) of any Borrowing Subsidiary
(collectively, the “Guaranteed Debt”). Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by any of the
Guaranteed Parties to any security held for the payment of the Guaranteed Debt
or to any balance of any deposit account or credit on the books of any of the
Guaranteed Parties in favor of any Borrowing Subsidiary or any other Person.

 

- 1 -



--------------------------------------------------------------------------------

2. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension or incurrence of the Guaranteed Debt or any part thereof. The
Guarantor further waives presentment, protest, notice, filing of claims with a
court in the event of receivership, bankruptcy or reorganization of any
Borrowing Subsidiary, demand or action on delinquency in respect of the
Guaranteed Debt or any part thereof, including any right to require any
Guaranteed Party to sue any Borrowing Subsidiary, any other guarantor or any
other person obligated with respect to the Guaranteed Debt or any part thereof,
or otherwise to enforce payment thereof against any collateral securing the
Guaranteed Debt or any part thereof.

3. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than payment in full, subject however to Section 7
hereof), reduction by setoff or counterclaim, or recoupment whatsoever (all of
which are hereby expressly waived by it to the fullest extent permitted by law),
whether by reason of any claim of any character whatsoever, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise.
The validity and enforceability of this Guaranty shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitution for, the Guaranteed Debt or any
part thereof or any agreement relating thereto at any time; (b) any failure or
omission to perfect or maintain any lien on, or preserve rights to, any security
or collateral or to enforce any right, power or remedy with respect to the
Guaranteed Debt or any part thereof or any agreement relating thereto, or any
collateral securing the Guaranteed Debt or any part thereof; (c) any waiver of
any right, power or remedy or of any default with respect to the Guaranteed Debt
or any part thereof or any agreement relating thereto or with respect to any
collateral securing the Guaranteed Debt or any part thereof; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any collateral securing the Guaranteed Debt or any
part thereof, any other guaranties with respect to the Guaranteed Debt or any
part thereof, or any other obligations of any person thereof; (e) the
enforceability or validity of the Guaranteed Debt or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Debt or any part thereof;
(f) the application of payments received from any source to the payment of
indebtedness other than the Guaranteed Debt, any part thereof or amounts which
are not covered by this Guaranty even though the Guaranteed Parties might
lawfully have elected to apply such payments to any part or all of the
Guaranteed Debt or to amounts which are not covered by this Guaranty; (g) any
change of ownership of any Borrowing Subsidiary or the insolvency, bankruptcy or
any other change in legal status of any Borrowing Subsidiary; (h) any change in,
or the imposition of, any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Debt; (i) the failure
of any Borrowing Subsidiary to take any other action, or maintain any other
approvals, licenses or consents, required in connection with the performance of
all obligations pursuant to the Guaranteed Debt or this Guaranty; (j) the
existence of any claim, setoff or other rights which the Guarantor may have at
any time against any Borrowing Subsidiary or any other guarantor in connection
herewith or with any unrelated transaction; (k) the Guaranteed Parties’
election, in

 

- 2 -



--------------------------------------------------------------------------------

any case or proceeding instituted under Chapter 11 of the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code; (l) any borrowing,
use of cash collateral, or grant of a security interest by any Borrowing
Subsidiary, as debtor in possession, under Section 363 of the Bankruptcy Code;
(m) the disallowance of all or any portion of any of the Guaranteed Parties’
claims for repayment of the Guaranteed Debt under Section 502 or 506 of the
Bankruptcy Code; or (n) any other fact or circumstance which might otherwise
constitute grounds at law or equity for the discharge or release of the
Guarantor from its obligations hereunder (other than payment in full, subject
however to Section 7 hereof), all whether or not the Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(a) through (n) of this paragraph. It is agreed that the Guarantor’s liability
hereunder is independent of any other guaranties or other obligations at any
time in effect with respect to the Guaranteed Debt or any part thereof and that
the Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary of the Guaranteed Debt in the
manner agreed upon among the Guaranteed Parties and the Borrowing Subsidiaries.

4. In furtherance of the foregoing and not in limitation of any other right that
the Guaranteed Parties have at law or in equity against the Guarantor by virtue
hereof, upon the failure of any Borrowing Subsidiary to pay any Guaranteed Debt
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Lenders in cash the amount of such unpaid
Guaranteed Debt upon demand by Administrative Agent. Upon payment by the
Guarantor of any sums to the Administrative Agent as provided in this Section 4,
all rights of the Guarantor against such Borrowing Subsidiary arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Section 6 and
Section 21 hereof.

5. Credit may be granted or continued from time to time by the Guaranteed
Parties to any Borrowing Subsidiary without notice to or authorization from the
Guarantor regardless of such Borrowing Subsidiary’s financial or other condition
at the time of any such grant or continuation. Guarantor assumes all
responsibility for being and keeping itself informed of any Borrowing
Subsidiary’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Debt and the nature, scope
and extent of the risks that Guarantor assumes and incurs hereunder, and agrees
that no Guaranteed Party shall have an obligation to disclose or discuss with
the Guarantor its assessment of the financial condition of any Borrowing
Subsidiary.

6. Until the termination of the Credit Agreement, payment in full of the
Obligations and termination of all commitments which could give rise to any
Obligation, the Guarantor shall have no right of subrogation with respect to the
Guaranteed Debt and hereby waives, until such payment occurs, any right to
enforce any remedy which any Guaranteed Party now has or may hereafter have
against any Borrowing Subsidiary, any endorser or any other guarantor of all or
any part of the Guaranteed Debt, and the Guarantor hereby waives, until such
payment occurs, any benefit of, and any right to participate in, any security or
collateral given to the Guaranteed Parties to secure payment of the Guaranteed
Debt or any part thereof or any other liability of any Borrowing Subsidiary to
the Guaranteed Parties.

 

- 3 -



--------------------------------------------------------------------------------

7. In the event that acceleration of the time for payment of any of the
Guaranteed Debt is stayed upon the insolvency, bankruptcy, administration or
reorganization of any Borrowing Subsidiary, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor forthwith upon demand by the Guaranteed
Parties. The Guarantor further agrees that, to the extent that any Borrowing
Subsidiary makes a payment or payments to any of the Guaranteed Parties on the
Guaranteed Debt, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be returned
or repaid to such Borrowing Subsidiary, its estate, trustee, receiver, debtor in
possession or any other party, including, without limitation, the Guarantor,
under any insolvency or bankruptcy law, state, federal, or foreign law, common
law or equitable cause, then to the extent of such payment, return or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be automatically reinstated and continued in full force and effect
as of the date when such initial payment, reduction or satisfaction occurred.
The Guarantor agrees that it will indemnify any and all of the Guaranteed
Parties on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by any such Guaranteed Parties in connection with such
rescission and/or restoration other than any costs or expenses resulting from
the gross negligence, willful misconduct or unlawful act of such Guaranteed
Parties demanding such indemnity, in each case as determined by a court of
competent jurisdiction in a final non-appealable judgment.

8. No delay on the part of any Guaranteed Party in the exercise of any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Guaranteed Parties of any right, power or remedy shall preclude
any further exercise thereof; nor shall any amendment, supplement, modification
or waiver of any of the terms or provisions of this Guaranty be binding upon the
Guaranteed Parties, except as expressly set forth in a writing duly signed and
delivered by the Guaranteed Parties or on the Guaranteed Parties’ behalf by the
Administrative Agent. The failure by the Guaranteed Parties at any time or times
hereafter to require strict performance by any Borrowing Subsidiary or the
Guarantor of any of the provisions, warranties, terms and conditions contained
in any promissory note, security agreement, agreement, guaranty, instrument or
document now or at any time or times hereafter executed pursuant to the terms
of, or in connection with, the Credit Agreement by any Borrowing Subsidiary or
the Guarantor and delivered to the Guaranteed Parties shall not waive, affect or
diminish any right of the Guaranteed Parties at any time or times hereafter to
demand strict performance thereof, and such right shall not be deemed to have
been waived by any act or knowledge of the Guaranteed Parties, their agents,
officers or employees, unless such waiver is contained in an instrument in
writing duly signed and delivered by the Guaranteed Parties or on the Guaranteed
Parties’ behalf by the Administrative Agent. No waiver by the Guaranteed Parties
of any default shall operate as a waiver of any other default or the same
default on a future occasion, and no action by the Guaranteed Parties permitted
hereunder shall in any way affect or impair the Guaranteed Parties’ rights or
powers, or the obligations of the Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
Guaranteed Debt owing by any Borrower to the Guaranteed Parties shall be
conclusive and binding on the Guarantor irrespective of whether the Guarantor
was a party to the suit or action in which such determination was made.

 

- 4 -



--------------------------------------------------------------------------------

9. Subject to the provisions of Section 7 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Debt has
been paid in full and the other conditions of this Guaranty have been satisfied.

10. In addition to and without limitation of any rights, powers or remedies of
the Guaranteed Parties under applicable law, at any time after maturity of the
Guaranteed Debt, whether by acceleration or otherwise, the Guaranteed Parties
may, in their sole discretion, with notice after the fact to the Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of the Guaranteed Debt (a) any
indebtedness due or to become due from any of the Guaranteed Parties to the
Guarantor, and (b) any moneys, credits or other property belonging to the
Guarantor (including all account balances, whether provisional or final and
whether or not collected or available) at any time held by or coming into the
possession of any of the Guaranteed Parties whether for deposit or otherwise.

11. The Guarantor agrees to pay all out-of-pocket costs, fees and expenses
(including attorneys’ fees of the Guaranteed Parties) incurred by the Guaranteed
Parties in collecting or enforcing the obligations of the Guarantor under this
Guaranty.

12. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Guaranteed Parties and their successors and
assigns. All references herein to the Lenders shall for all purposes also
include all Participants, subject to the provisions of Section 9.04(d) of the
Credit Agreement. All references herein to a Borrowing Subsidiary shall be
deemed to include its respective successors and assigns including, without
limitation, a receiver, trustee or debtor in possession of or for such Borrowing
Subsidiary.

13. THIS GUARANTY SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

14. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION, OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK OR ANY RELATED PARTY OF
ANY OF THE FOREGOING IN ANY WAY RELATED TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY NEW YORK STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH

 

- 5 -



--------------------------------------------------------------------------------

ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

15. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN SECTION 13. THE
GUARANTOR HEREBY AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

16. THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF THE GUARANTOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

17. THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

18. No term or provision of this Guaranty may be waived, amended, supplemented
or otherwise modified except in accordance with Section 9.02 of the Credit
Agreement.

19. Any provision in this Guaranty that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of the
Guaranty are declared to be severable.

20. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be made in accordance with, and at the address provided pursuant to,
Section 9.01 of the Credit Agreement.

21. Notwithstanding any provision of this Guaranty to the contrary, all rights
of the Guarantor in respect of indemnity, contribution or subrogation under
applicable law or otherwise, shall be fully subordinated to the indefeasible
payment in full in cash of the Guaranteed Debt.

 

- 6 -



--------------------------------------------------------------------------------

[Signature page follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the date
first set forth above.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

- 8 -